







NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE
AGREEMENT


By and Among


EL DORADO NITROGEN, L.P., EL DORADO CHEMICAL COMPANY,


and


BAYER MATERIALSCIENCE LLC
 
 
 
 
 
 
 
 
 

INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT
TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION.  THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.
 
 

--------------------------------------------------------------------------------

 

Nitric Acid Supply, Operating and Maintenance Agreement


TABLE OF CONTENTS
 PAGE



 
 

       Page   SECTION 1: DEFINITIONS 
4
  1.1 Additives
4
 
1.2
Affiliate 
4

 
1.3
Ammonia 
4

 
1.4
Ammonia Specifications 
4



  1.5 Aqua Ammonia
4
  1.6 Aqua Ammonia Specification
5

 
1.7
Back-up Supply Plan 
5

 
1.8
Battery Limits 
5

 
1.9
Bayer Baytown Plant 
5



  1.10 Baytown Nitric Acid Project and Supply Agreement
5
 
1.11
BMS 
5

 
1.12
BMS Capital Additions 
5

 
1.13
BMS Capital Component
6
  1.14 BMS Catalyst Balance
6


 
1.15
Boiler Blowdown 
6

 
1.16
Business Day 
6

 
1.17
Capital Costs Monthly Charge 
6



  1.18 Catalyst
6
 
1.19
Change of Control Event 
6

 
1.20
Commencement Date 
9

 
1.21
Compliance Program 
9



  1.22
Condensate
9
 
1.23
Delivered Unit Cost 
9

 
1.24
Delivery Systems 
10

 
1.25
Demonstrated Capacity 
10

 
1.26
EDNLP 
10



  1.27 EDNLP Catalyst Balance
10
 
1.28
EDNLP Default Termination Fee 
11

 
1.29
EDNLP Net Book Value 
11

 
1.30
Effective Date 
11

 
1.31
Egress Fee 
11

 
1.32
El Dorado 
11
  1.33 El Dorado Catalyst Balance
11 
  1.34 Environmental Assessments
11
  1.35 Environmental, Health and Safety Laws
12




 
 
- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)
 
 

       Page
 
1.36
Event of Default 
12

 
1.37
Excess Steam 
12

 
1.38
Excluded Fixed Costs 
13

 
1.39
Expiration Termination Fee 
13



  1.40 Facility
13
 
1.41
First Operating Period 
13

 
1.42
Fixed Costs 
13

 
1.43
Fixed Costs Monthly Charge 
14



  1.44 Fixed Price Purchase Option
15
 
1.45
Force Majeure Event 
15

 
1.46
Fugitive Emissions
15

 
1.47
GAAP 
16

 
1.48
Guarantor 
16
  1.49 Industrial District Payments
16
  1.50 Initial Capital Investment
16



 
1.51
Initial Term 
16

 
1.52
Laws 
16

 
1.53
Maximum Use 
16

 
1.54
Moving Average Actual Cost 
16
  1.55 NBV
17
  1.56 NBV Payback
17



 
1.57
Net Distributed Cost 
17

 
1.58
Net Sales Price 
17

 
1.59
Nitric Acid
18

 
1.60
Nitric Acid Facility 
18

 
1.61
Nitric Acid Specifications 
18

 
1.62
Operating Fee Monthly Charge 
18
  1.63 Operating Period
18


 
1.64
Permits 
18
  1.65 Precious Metals
18


 
1.66
Production Shortfall 
19

 
1.67
Project Agreements 
19
  1.68 Rebate Reconciliation Statement
19
  1.69 Recovery
19



 
1.70
Renewal Term 
19
  1.71
Return on NBV
19


 
1.72
Right of First Refusal 
19

 
1.73
Safety Improvement Program 
19
  1.74
Seasonal Effects
20


 
1.75
Services 
20

 
1.76
Spill 
20

 
1.77
Start-up Nitric Acid 
20

 
 
- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)
 
 

       Page
 
1.78
Substitute Blended Nitric Acid 
20

 
1.79
Surplus Nitric Acid 
20

 
1.80
Technology Agreement 
20

 
1.81
Term 
20

 
1.82
Termination Date 
21

 
1.83
Total Estimates 
21

 
1.84
Utilities 
21
  1.85 Variable Costs Adjustments
21

 
1.86
Variable Costs Component 
21
  1.87 Voting Stock
21
  1.88 Washdown Water
21



 
1.89
Waste 
21
  1.90 Waste Treatment Facilities
23
  1.91 Waste Treatment Services
23







  SECTION 2: NITRIC ACID
23
 
2.1
Supply 
23

 
2.2(A)
Nitric Acid Specifications 
24

 
2.2(B)
Start-up Nitric Acid and Substitute Blended Nitric Acid:  Specifications 
24

 
2.3
Place of Delivery 
25

 
2.4
Most Favored Customer 
25

 
2.5
Sales Optimization 
27

 
2.6
Swaps 
27





 SECTION 3: MAINTENANCE AND OPERATING SERVICES
27

 




   SECTION 4: PRICE
30
 
4.1
Operating Period Costs 
30

 
(A)
Variable Costs Component 
30

 
(B)
Fixed Costs Monthly Charge 
30

 
(C)
Monthly Capital Charge 
30

 
(D)
Operating Fee Monthly Charge 
30

 
(E)
Reconciliation of Fixed Costs; Adjustments to Fixed Costs Monthly Charge 
31



 
4.2
Adjustments to Variable Costs Component (All Operating Periods) 
32

 
(A)
Ammonia 
32

 
(B)
Precious Metals 
32
    (1) Catalyst Composition Adjustment
33


 
 
- iv -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)
 

 

     
Page
 
(C)
Electricity 
33

 
(D)
All Other Variable Costs 
33
  (E)  Monthly Payments
33

 
 



 
4.3
Fixed Costs Reimbursements by EDNLP 
33

 
(A)
Reimbursement of Fixed Costs for Production Shortfalls 
33

 
(B)
Calculation of Reimbursement Payments 
34

 
(i)
Quarterly 
34
  (ii) End of Operating Period Reconciliation
34





 
4.4
Operating Fee Reimbursements by EDNLP
35

  (A) Reimbursement of Operating Fee Monthly Charge for Production Shortfalls
35
 
(B)
Calculation of Reimbursement Payments, Production Shortfalls 
36



(i)
Quarterly 
36
  (ii) End of Operating Period Reconciliation
36

 
 
4.5
Miscellaneous (Invoices, Forecasts and Planned Outages) Provisions 
37

 
(A)
Forecasts by BMS 
37

 
(B)
Forecasts by EDNLP 
37

 
(C)
Effect of Forecasts 
38

 
(D)
Monthly Requirement Plans 
38

 
(E)
Planned Outages 
39
  (F) Contract Maintenance Expenditures
39




 
4.6
Taxes 
39

 
 
  

  SECTION 5: BMS REIMBURSEMENT, REBATE AND EGRESS FEE
41
 
5.1
Reimbursement and Rebate 
41
  5.2 Egress Fee
46






  SECTION 6: TITLE AND RISK OF LOSS
46
 
6.1
Ammonia 
46

 
6.2
Nitric Acid Produced by EDNLP at the Nitric Acid Facility for BMS 
46

 
6.3
Nitric Acid From El Dorado and Third Party Suppliers Under the Back-up Supply
Plan 
46

 
6.4
Surplus Nitric Acid 
46

 
 
- v -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)

 

     
Page
 
6.5
Aqua Ammonia 
47

 

  SECTION 7:  CATALYST PAYMENT AND RECOVERY
47
  7.1 Term
47
  7.2 Initial Balance
47
  7.3 Additions
48
  7.4 Recoveries
49
  7.5 Reductions
 50
  7.6 Catalyst Balance
50
  7.7 Schedule
50
 
7.8
Settlement
50

 

  SECTION 8:  NITRIC ACID WARRANTY AND TECHNOLOGY
51
 
8.1
Title 
51

 
8.2
Technology Approval 
51





  SECTION 9:  REPRESENTATIONS, WARRANTIES AND COVENANTS
52
 
9.1
Representations, Warranties and Covenants of EDNLP 
52

 
(A)
Corporate Standing 
52

 
(B)
Binding Effect of Project Agreements 
52

 
(C)
Consents 
52

 
(D)
Conflicts 
53

 
(E)
Health and Safety Covenants 
53

 
(F)
Compliance with Laws & Permits 
54

 
(G)
Nitric Acid Facility Capacity 
55

 
(H)
Hazards Analyses 
55

 
(I)
Common Carriers 
55

 
(J)
Bankruptcy Remote 
55

 
(K)
Quality Standards 
56
   (L) Environmental Covenants
56


 

   9.2
Representations, Warranties and Covenants of El Dorado
57



 
(A)
Corporate Standing 
57

 
(B)
Binding Effect of Project Agreements 
57

 
(C)
Consents 
57

 
(D)
Conflicts 
58

 
(E)
Back-up and Start-up Supply 
58



 
9.3
Representations, Warranties and Covenants of BMS 
59

 
(A)
Corporate Standing 
59

 
(B)
Binding Effect of Project Agreements 
59

 
 
- vi -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)


 

      Page
 
(C)
Consents 
59

 
(D)
Conflicts 
59

 
(E)
Quality Standards 
60
  (F) No Material Interference
60
  (G) Environmental Covenants
60
  (H) Compliance with Laws
61








  SECTION 10: AMMONIA
61
 
10.1
Supply by BMS 
61

 
10.2
Supply by EDNLP 
62

 
10.3
Measurement of Ammonia Supplied 
62

 
(A)
Metering 
62
  (B) Calibration
 63

 
10.4
Aqua Ammonia Supply
63

 
 

  SECTION 11: UTILITIES AND CHEMICAL ADDITIVES
64
 
11.1
Provision of Utilities
64

 
11.2
Utility Quality
69

  11.3 Utility Cross Connections
69
  11.4  Utility Meters
69
  11.5 Resale of Utilities
71

 

  SECTION 12: WASTE
71
 
12.1
Use of Sanitary Sewers 
72

 
12.2
Cooling Tower Blowdown 
73.

  12.3 Routine Process Waste 
73
  12.4  Initial Stormwater and Additional Stormwater 
74
  12.5 Uncollected Stormwater 
75
  12.6 EDLNP’s Disposal of Waste 
75
  12.7 General
76

 
 

  SECTION 13: Fire Protection and Safety 
77
 
13.1
Fire Protection 
77

 
13.2
Safety
78

  13.3 Security
80
  13.4  Parking and Access 
80

 




  SECTION 14: INTERRUPTION OF AMMONIA, UTILITIES OR NITRIC ACID
81
 
14.1
Interruption of EDNLP Feedstock 
81

 
14.2
Interruption of Nitric Acid 
82

 
 
- vii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)


 


     
Page
  SECTION 15:  PIPELINE AND DELIVERY SYSTEM
82
 
15.1
Plant System 
82

 
15.2
Connection Points 
82

 

  SECTION 16: PERMITS
83

 


  SECTION 17:  INSURANCE
83
 
17.1
EDNLP's Insurance 
83



  (A) Insurance Against Public Liability
83
 
(B)
Workers' Compensation and Other Insurance 
84
  (C) Business Interruption
84
  (D) Pollution Liability Insurance
84



 
(E)
Insurance Certificates 
85
  (F) Deductibles
85




 
17.2
BMS's Insurance 
85

 
(A)
Insurance Against Loss or Damage 
85



  (B) Insurance Against Public Liability
85
 
(C)
Workers' Compensation and Other Insurance 
86

 
17.3
Waiver of Subrogation Rights 
86

 
17.4
Miscellaneous Insurance Provisions 
87

 
17.5
Form of Policies 
88

 
17.6
Self-Insurance 
88

 
17.7
Blanket Coverage 
89

 
17.8
Failure of EDNLP to Insure 
89





  SECTION 18: DEFAULT AND REMEDIES
89
 
18.1
EDNLP Events of Default 
89

 
18.2
EDNLP Cure Periods 
91

 
18.3
BMS Events of Default 
92

 
18.4
BMS Cure Periods 
93

 
18.5
BMS Remedies for EDNLP Events of Default 
94

 
18.6
EDNLP Remedies for BMS Events of Default 
95







  SECTION 19: TERMINATION
97
  19.1 BMS's Optional Termination Rights
97
  19.2 EDNLP’s Optional Termination Rights
97
 
19.3
Automatic Termination 
97

 
19.4
Effects of Termination 
98

 
 

  SECTION 20: INDEMNIFICATION
101

 
- viii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)

 


     
Page
  20.1 EDNLP Indemnification
102
 
20.2
BMS Indemnification 
102
  20.3 Indemnification Details
104


 
20.4
Notice of Proceedings 
106

 
20.5
Insurance 
107

 


  SECTION 21: INJUNCTIVE RELIEF
107




  SECTION 22:  TERM AND RENEWALS
108
 
22.1
Initial Term 
108

 
22.2
Renewals 
108

 
 

  SECTION 23:  RIGHT OF FIRST REFUSAL
108
  23.1(A) Change of Control Event
109
  23.1(B) Third Party Offer
109
 
23.2
Injunctive Relief and Specific Performance  





 
SECTION 24:
DISPUTE RESOLUTION
110


 
24.1
General 
110

 
24.2
Dispute Resolution 
110

 
24.3
Commencement of Legal Actions 
111

 
24.4
Governing Law 
111

 
24.5
Submission to Jurisdiction 
111

 
24.6
Consent to Service of Process 
112

 

  SECTION 25:  ENTIRE AGREEMENT
112

 

  SECTION 26:  MODIFICATION
112

 

  SECTION 27:  PAYMENTS
112


 

  SECTION 28:  DEMURRAGE
113

 

  SECTION 29:  COOPERATION
113


 

  SECTION 30:  NOTICES
114

 

  SECTION 31:  BINDING AGREEMENT
115

 

  SECTION 32:  WAIVER
115

 
 
- ix -

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)
 
 
 

  SECTION 33:  CONSTRUCTION
115

 

  SECTION 34:  COUNTERPARTS
116

 

  SECTION 35:  ASSIGNMENT
116


 

  SECTION 36:  AUDIT RIGHTS
116

 

  SECTION 37:  GUARANTY
117


 

  SECTION 38:  FORCE MAJEURE
118

 

  SECTION 39:  CONTROLLING AGREEMENT
118

 
 
- x -

--------------------------------------------------------------------------------



NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT
 
THIS NITRIC ACID SUPPLY, OPERATING AND MAINTENANCE AGREEMENT (this "Agreement")
is made and entered into this 23rd day of October in 2008  (the "Effective
Date"), by and among EL DORADO NITROGEN, L.P., a Texas limited partnership
("EDNLP"), EL DORADO CHEMICAL COMPANY, an Oklahoma corporation ("El Dorado") and
BAYER MATERIALSCIENCE LLC, a Delaware limited liability company ("BMS").


W I T N E S S E T H:


WHEREAS, BMS owns and operates a chemical manufacturing facility located in
Baytown, Chambers County, Texas (the "Bayer Baytown Plant");
 
WHEREAS, BMS engages in a manufacturing process at the Bayer Baytown Plant that
requires Nitric Acid meeting certain agreed-upon specifications described in
Section 2 hereof ("Nitric Acid");
 
WHEREAS, BMS desires to obtain Nitric Acid for use in connection with the Bayer
Baytown Plant;
 
WHEREAS, the parties entered into a Baytown Nitric Acid Project and Supply
Agreement on June 27, 1997, which provided that EDNLP build, operate and
maintain a manufacturing facility capable of producing Nitric Acid (the "Nitric
Acid Facility") on real property leased to EDNLP by BMS and located at the Bayer
Baytown Plant;

 
- 1 - 

--------------------------------------------------------------------------------

 

WHEREAS, the Baytown Nitric Acid Project and Supply Agreement is expected to
terminate on June 23, 2009, after the payment of the Fixed Price Purchase Option
by BMS, upon which title to all assets comprising the Nitric Acid Facility, with
the exception of any assets comprising the EDNLP Net Book Value as defined
herein shall reside with BMS and where title to the assets comprising the EDNLP
Net Book Value shall reside with EDNLP;
 
WHEREAS, this Agreement shall succeed the Baytown Nitric Acid Project and Supply
Agreement and the terms of this Agreement shall become effective as of the
Commencement Date;
 
WHEREAS, BMS agrees to supply ammonia that is required for the production of
Nitric Acid and that is requested by EDNLP in connection with the operation of
the Nitric Acid Facility and to accept, at no charge to BMS, excess steam
produced therefrom;
 
WHEREAS, BMS agrees, in accordance with the terms and conditions of this
Agreement, to supply to EDNLP certain utilities, chemical additives and services
that are required for the production of Nitric Acid at the Nitric Acid Facility
and to share certain facilities and services with EDNLP;
 
WHEREAS, EDNLP agrees to supply Nitric Acid to BMS, subject to and in accordance
with the terms and conditions of this Agreement;
 
WHEREAS, beginning on the Commencement Date, as hereinafter defined, BMS desires
to purchase from EDNLP all of

 
- 2 - 

--------------------------------------------------------------------------------

 

BMS's requirements for Nitric Acid for use at the Bayer Baytown Plant; and
 
WHEREAS, beginning on the Commencement Date, EDNLP will use reasonable efforts
to market and distribute to third parties Surplus Nitric Acid manufactured at
the Nitric Acid Facility that is not required by BMS;
 
WHEREAS, BMS and EDNLP agree that all calculations for the period of June 24,
2009 through June 30, 2009 shall be performed in accordance with the terms and
conditions of the Baytown Nitric Acid Project and Supply Agreement as amended
and all calculations for the purchase of Nitric Acid and related services
performed after this period, with the exception of any reconciliation related to
activities performed prior to that date, shall be in accordance with the terms
and conditions herein; and
 
WHEREAS, EDNLP agrees to provide to BMS at no charge, its co-product aqueous
ammonia through facilities and pipelines designed and installed by BMS, and
according to the agreed upon specifications described in Section 1.6 ("Aqua
Ammonia Specifications").
 
NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of all of which is hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 
- 3 - 

--------------------------------------------------------------------------------

 

AGREEMENT
 
The preamble and recitals above are incorporated in this  Agreement as though
each had been fully repeated herein.
 
SECTION 1:  DEFINITIONS
Unless otherwise defined herein, the following terms have the respective
meanings assigned to them for purposes of this Agreement:
 
1.1    Additives – Shall mean chlorine, 32 percent caustic and 98 percent
sulfuric acid as described more fully in Schedule 1.
 
1.2    Affiliate - Shall mean any person, partnership, corporation, or other
entity that controls, is controlled by or is under common control with a
specified person, partnership, corporation or other entity.  For purposes of
this definition, "control" shall mean the power, whether direct or indirect, and
whether by exercise of voting power or contract or otherwise, to direct the
management policies and decisions of another entity.
 
1.3             Ammonia - All ammonia necessary for the manufacture of Nitric
Acid by EDNLP at the Nitric Acid Facility at the operating rates necessary to
meet BMS's requirements of Nitric Acid and EDNLP's sales requirements of Surplus
Nitric Acid, which ammonia shall be supplied to EDNLP by BMS for its use and as
required by EDNLP at the Nitric Acid Facility pursuant to the terms of this
Agreement.

 
- 4 - 

--------------------------------------------------------------------------------

 

1.4           Ammonia Specifications - Shall mean the specifications for Ammonia
set forth on Schedule 2 to this Agreement.
 
1.5           Aqua Ammonia – shall mean a co-product of the production process
supplied to BMS by EDNLP as more fully described in Section 10.4.
 
 
1.6  Aqua Ammonia Specification — Shall mean the appearance, component
concentrations, delivery pressures and delivery temperature as described in
Section 10.4 Aqua Ammonia Supply.
 
1.7             Back-up Supply Plan – Shall mean that certain Back-up Supply
Plan set forth in the attached Exhibit B.
 
1.8             Battery Limits – Shall mean the boundary lines of the Nitric
Acid Facility and described more fully in Exhibit A.
 
1.9             Bayer Baytown Plant - Shall have the meaning set forth in the
recitals.
 
1.10 Baytown Nitric Acid Project and Supply Agreement – Shall mean that
agreement entered into by and among the parties to this Agreement on June 27,
1997 which provides the terms and conditions upon which EDNLP leased land from
BMS to build the Nitric Acid Facility, as well as the terms and conditions of
supplying Nitric Acid and operating and maintaining the Nitric Acid Facility, as
amended.

 
- 5 - 

--------------------------------------------------------------------------------

 
 
1.11     BMS - Shall have the meaning set forth in the preamble.
 
1.12     BMS Capital Additions – Shall mean all capital investments after the
Commencement Date made by or on behalf of BMS at the Nitric Acid Facility as
determined in accordance with GAAP, including without limitation capitalized
maintenance expenditures.
 
1.13     BMS Capital Component – Shall mean the sum of *** divided by 120 plus
the monthly amortization of the BMS Capital Additions amortized evenly over a 10
year period.
 
1.14     BMS Catalyst Balance – Shall mean BMS’s initial balance of catalyst
paid for to use in the production process of the Nitric Acid Facility, plus
additions, minus reductions, that result expressed in troy ounces, and further
described in Section 7 of this Agreement.
 
1.15     Boiler Blowdown - Shall mean water discharged from the Nitric Acid
Facility to maintain optimum boiler operations at the Nitric Acid Facility.
 
1.16             Business Day – Shall mean any day other than a (i) Saturday,
(ii) Sunday or (iii) holiday on which national banks in New York City, New York
are not open for business.
1.17             Capital Costs Monthly Charge - Shall mean the sum of the EDNLP
*** and ***.


 ***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 6 - 

--------------------------------------------------------------------------------

 
 
1.18    Catalyst – Shall mean the Precious Metals formed into a gauze for use in
the conversion of Ammonia within the production process of the Nitric Acid
Facility.
 
1.19    Change of Control Event - Shall mean any of the following events:
 
(A)           EDNLP, El Dorado or LSB Industries, Inc. (a Delaware corporation
and the parent company of El Dorado, hereinafter "LSB") is merged or
consolidated into or with another corporation or other legal person not
affiliated with EDNLP, El Dorado or LSB and, as a result, (i) EDNLP, El Dorado
or LSB, whichever is applicable, is not the surviving entity and
(ii) shareholders of the acquiring party have directly or indirectly acquired
more than a majority of the combined voting power of the then-outstanding voting
securities of such corporation or person immediately after such transaction;
 
(B)           EDNLP, El Dorado or LSB sells or otherwise transfers all or
substantially all of its assets (other than pursuant to a sale-leaseback
transaction) to any other corporation or other legal person not affiliated with
EDNLP, El Dorado or LSB, or LSB sells or otherwise transfers a majority of all
of the voting equity securities of EDNLP or El Dorado to any other corporation
or other legal person not affiliated with LSB and, as a result of such sale or
transfer, less than a majority of the combined voting power of the
then-outstanding voting securities of such corporation or person immediately

 
- 7 - 

--------------------------------------------------------------------------------

 

after such sale or transfer is held in the aggregate by the holders of Voting
Stock (as defined below) of EDNLP, El Dorado or LSB, whichever is applicable,
immediately prior to such sale or transfer;
 
(C)           There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended, disclosing that any person (as the
term "person" is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934) has become the beneficial owner (as the term "beneficial
owner" is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Securities Exchange Act of 1934) of securities
representing ten percent (10%) or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of EDNLP, El Dorado or LSB (the "Voting Stock"), and such person has
publicly disclosed or otherwise manifested an intention to cause the occurrence
of an event described in subparagraphs (A), (B), (D) or (E) of this Section 1.18
in respect of EDNLP, El Dorado or LSB, and such person is ultimately successful
in affecting the occurrence of an event described in subparagraphs (A), (B), (D)
or (E) of this Section 1.18;

(D)           EDNLP, El Dorado or LSB files a report or proxy statement with the
Securities and Exchange Commission,


 
- 8 - 

--------------------------------------------------------------------------------

 
 
pursuant to the Securities Exchange Act of 1934, disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change of control of EDNLP, El Dorado or LSB has occurred or will occur
in the future pursuant to any then-existing contract or transaction (provided,
however, that the pledge of the capital stock of LSB, EDNLP or El Dorado to a
third party lender in connection with a bona fide financing transaction will
not, absent a default under such financing transaction, be considered in
determining whether a Change of Control Event has occurred under this Section
1.18(D)); or
 
(E)           If during any period of two (2) consecutive years, individuals who
at the beginning of any such period constitute the directors of EDNLP, El Dorado
or LSB cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the relevant company's
stockholders, of each director of the relevant company first elected during such
period was approved by a vote of at least a majority of the directors of the
relevant company then still in office.
 
1.20    Commencement Date - Shall mean June 24, 2009, upon default free
termination of the Baytown Nitric Acid Project and Supply Agreement.

1.21    Compliance Program - Shall have the meaning set forth in Section 9.1(F)
hereof.


 
  - 9 -

--------------------------------------------------------------------------------

 
 
1.22    Condensate – Shall mean Excess Steam or condensate that meets the
requirements of Schedule 1 hereof.
 
1.23    Delivered Unit Cost - Shall mean:
 
 
***

 
 
Where:

 
 
***

 
1.24           Delivery Systems - All pipelines, powerlines and other fixtures
and improvements to the Bayer Baytown Plant (including, without limitation, pipe
racks and other related fixtures) that comprise the systems that are necessary
to transport to or from the Battery Limits: (i) Ammonia to be used


 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
 
  - 10 -

--------------------------------------------------------------------------------

 
 
in the Nitric Acid Facility; (ii) Utilities and Additives to be supplied to the
Nitric Acid Facility, including water treatment sewers and pipelines;
(iii) Nitric Acid produced at the Nitric Acid Facility; (iv) Excess Steam (as
defined herein) and Condensate; and (v) Aqua Ammonia produced at the Nitric Acid
Facility.
 
1.25    Demonstrated Capacity - Shall mean the sum of the highest level of
production of Nitric Acid at the Nitric Acid Facility during each month of any
Operating Period, adjusted for normal outages and turnarounds and adjusted by
Seasonal Effects.
 
1.26    EDNLP - Shall have the meaning set forth in the preamble.
 
1.27    EDNLP Catalyst Balance - Shall mean EDNLP’s initial balance of Catalyst
purchased for use in the production process at the Nitric Acid Facility through
the Initial Term of the Baytown Nitric Acid Project and Supply Agreement and not
reimbursed by BMS, minus reductions, that result expressed in troy ounces, and
further described in Section 7 of this Agreement.
 
1.28    EDNLP Default Termination Fee - Shall mean the EDNLP Net Book Value.

1.29    EDNLP Net Book Value - The then current Net Book Value (NBV) of assets
contained within the Nitric Acid Facility purchased by EDNLP which are not
included within the Initial


 
  - 11 -

--------------------------------------------------------------------------------

 
 
 
Capital Investment and for which BMS did not elect to pay for directly (as per
Schedule 3).
 
1.30    Effective Date - Shall have the meaning set forth in the preamble.
 
1.31    Egress Fee - The throughput charge of *** per ton of Surplus Nitric Acid
(one hundred percent assay basis) shipped from the Nitric Acid Facility pursuant
to Section 5.2 hereof.
 
1.32    El Dorado – Shall have the meaning set forth in the Preamble.
 
1.33    El Dorado Catalyst Balance – Shall be equal to zero, as related to El
Dorado as Guarantor of the Agreement.
 
1.34    Environmental Assessments – Shall mean:  (i) the Geotechnical Study and
Environmental Baseline Assessment, report number LA1387.001, dated December 9,
1996, prepared by Geraghty & Miller, Inc. and relating to the Nitric Acid
Facility; and (ii) the subsequent Geotechnical Study and Environmental Baseline
Assessment prepared by Geraghty & Miller, Inc. performed July 18, 1997, prior to
the date of the groundbreaking for construction of the Nitric Acid
Facility.  The parties acknowledge that at the termination of this Agreement,
BMS shall promptly cause a qualified environmental engineering firm to conduct
an exit assessment and provide copies thereof to EDNLP and BMS.
 

 ***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 12 - 

--------------------------------------------------------------------------------

 
 
1.35    Environmental, Health and Safety Laws - Any and all federal, state and
local laws, statutes, ordinances, rules, regulations, orders, codes and notices
relating to pollution or protection of human health or the environment
(including, without limitation, those relating to releases or threatened
releases of pollutants, contaminants, toxic or hazardous substances or wastes
into the environment) including, without limitation, the following statutes, as
amended from time to time:  (a) the Resource Conservation and Recovery Act , 42
U.S.C.§ 6901 et seq.; (ii) Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C.§ 9601 et seq.; (iii) Superfund Amendments
and Reauthorization Act of 1986; (iv) Clean Air Act, 42 U.S.C. § 7401 et seq.;
(v) The Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) Safe Drinking Water Act,
42 U.S.C. § 300f et seq.; and (vii) Toxic Substances Control Act, 15 U.S.C. §
2601 et seq. and (viii) the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq.
 
1.36            Event of Default - Shall have the meaning set forth in Section
18 hereof.
 
1.37    Excess Steam – Shall mean all excess steam or Condensate that meets the
requirements of Schedule 1 hereof, and results from the production of Nitric
Acid at the Nitric Acid Facility and is not required for the operation of the
Nitric Acid Facility. Excess Steam shall be saturated, have a minimum pressure
of seven hundred (700) P.S.I.G. at the inlet

 
- 13 - 

--------------------------------------------------------------------------------

 

 control/letdown valve at the Battery Limits and shall have a minimum of five
hundred eight degrees Fahrenheit(508° F) superheat.
 
1.38            Excluded Fixed Costs - Shall mean any tax other than those based
upon revenue or income, insurance premiums, BMS's net distributed unit costs or
allocation rates for services and utilities, contract maintenance and expenses,
and EDNLP hourly or salaried wage rates and benefits.
 
1.39            Expiration Termination Fee - Shall mean (i) $6,318,857 (ii) plus
1.1 times the EDNLP Net Book Value.
 
1.40            Facility – Shall have the meaning set forth in Section 11.
 
                    1.41    First Operating Period - Shall mean the period from
June 24, 2009 through December 31, 2009.
 
1.42    Fixed Costs - Shall collectively mean the total amount of all fixed
costs incurred by EDNLP for spending categories, as defined and as set forth on
Schedule 4 hereto, in the operation, maintenance, repair and improvement of the
Nitric Acid Facility other than BMS Capital Additions or Variable Costs. Fixed
Costs include without limitation: ***; provided, however, that (i) all such
Fixed Costs shall be directly related to the manufacture of Nitric Acid at the
Nitric Acid Facility

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 14 - 

--------------------------------------------------------------------------------

 
 
 
and (ii) such Fixed Costs shall not include expenditures incurred in connection
with:
***


 
***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 15 - 

--------------------------------------------------------------------------------

 
 
1.43    Fixed Costs Monthly Charge - Shall mean the mutually agreed upon level
of Fixed Costs spending as determined pursuant to Sections 4.1(B) and 4.1(E),
hereof, in each case divided by the number of full calendar months in the
relevant Operating Period.
 
1.44    Fixed Price Purchase Option – Shall mean *** which shall be paid by BMS
in conjunction with the expiration or termination of the Baytown Nitric Acid
Project and Supply Agreement in exchange for title to all assets comprising the
Nitric Acid Facility except for those assets comprising the EDNLP Net Book
Value.
 
1.45    Force Majeure Event – Shall mean any circumstance materially interfering
with the performance of this Agreement that is reasonably beyond the control of
the party hereto that is affected by such circumstances, such as but not limited
to fire; storm; flood; act of God; war; terrorist act or response to threat of
terrorist act; explosion; sabotage; strike or other labor trouble; shortage of
labor, utilities, fuel or energy; embargo; car shortage; accident; any new
occurrence of a material environmental hazard or catastrophe; expropriation of
plant, product, raw materials, utilities, fuel or energy in whole or in part by
federal or state authority; inability to secure machinery or other equipment for
the manufacture of the product; acts of the federal, state or local government
or any

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 16 - 

--------------------------------------------------------------------------------

 
 
agency thereof, including, without limitation, any material change in
Environmental, Health and Safety Laws.
 
1.46    Fugitive Emissions - Shall mean any gaseous or particulate contaminant
entering the atmosphere without first passing through a vent designed to direct
or control its flow.
 
           1.47    GAAP - Shall mean generally accepted United States accounting
principles consistently applied.
 
1.48    Guarantor - Shall mean El Dorado Chemical Company.
 
1.49    Industrial District Payments – Shall mean those taxes levied on the
Nitric Acid Facility by the City of Baytown, Texas pursuant to the Industrial
District Agreements between Bayer and the City of Baytown and EDNLP and the City
of Baytown, which may be amended from time to time.
 
1.50    Initial Capital Investment – Shall have the meaning set forth in the
Baytown Nitric Acid Project and Supply Agreement.
 
1.51    Initial Term - Shall mean the initial term of this Agreement commencing
on the Effective Date and ending on June 30th of the fifth (5th) year following
the Commencement Date; unless (a) sooner terminated as provided
hereunder, (b) extended in accordance with Section 22 of this Agreement or
(c) extended for a period equal to the duration of a Force Majeure Event as
agreed by the parties.

 
- 17 - 

--------------------------------------------------------------------------------

 
 
1.52                        Laws - Shall have the meaning set forth in
Section 9.1(F) hereof.
 
1.53 Maximum Use – Shall mean the monthly quantities of Utilities and Additives
as outlined in Schedule 1.
 
1.54                        Moving Average Actual Cost - Shall mean the
inventory cost valuation method employed by BMS from time to time for the
valuation of all raw materials utilized at the Bayer Baytown Plant.
 
1.55                        NBV – Shall have the meaning set forth in Schedule 3
hereof.
 
1.56                        NBV Payback – Shall have the meaning set forth in
Schedule 3 hereof.
 
1.57                        Net Distributed Cost - Shall mean *** consistent
with the terms and provisions of this Agreement. Such *** shall be determined
and allocated in a manner consistent with the methods used by BMS from time to
time ***.
 
1.58                        Net Sales Price - Shall mean the gross invoice price
of Surplus Nitric Acid (as defined in Section 1.79 hereof)


 
***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 18 - 

--------------------------------------------------------------------------------

 
 
sold by EDNLP, net of ***.
 
1.59    Nitric Acid – Shall mean all product produced at the Nitric Acid
Facility in accordance with the terms of the Agreement and conforming to the
Nitric Acid Specifications.
 
1.60    Nitric Acid Facility - Shall have the meaning set forth in the recitals.
 
1.61    Nitric Acid Specifications - Shall mean the specifications for Nitric
Acid set forth in Section 2.2 hereof.
 
1.62    Operating Fee Monthly Charge- Shall mean a fixed fee of *** per year
divided by 12. The Operating Fee Monthly Charge is subject to adjustment upon
mutual written agreement after the Initial Term and upon the expiration of each
subsequent Renewal Term.
 
1.63    Operating Period - Shall mean the First Operating Period and any
subsequent calendar year beginning on the first (1st) day of January immediately
after the conclusion of the First Operating Period and ending on the last day of
each December until the end of the Term; provided, however, that the


 

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 19 - 

--------------------------------------------------------------------------------

 
 
final Operating Period shall terminate on the date of termination or expiration
of this Agreement.
 
1.64    Permits - All necessary federal, state and local governmental permits,
approvals, licenses, authorizations and consents required in connection with the
design, construction and operation of the Nitric Acid Facility, including,
without limitation, all construction and environmental permits.
 
1.65    Precious Metals – Shall mean metals, such as palladium, platinum, and
rhodium, which make up the Catalyst used in the production process in the Nitric
Acid Facility.
 
1.66    Production Shortfall - Shall mean any failure by EDNLP to provide Nitric
Acid requested by BMS subject to the conditions as set forth in the Section
4.5(E) herein, up to the higher of the nameplate or Demonstrated Capacity of the
Nitric Acid Facility if (and to the extent) such failure is not caused by (a) a
Force Majeure Event, (b) BMS's failure to provide Ammonia, Utilities or Services
(as defined herein), (c) the misalignment of a planned outage that has been
properly noticed and agreed upon pursuant to Section 4.5(E) hereof, or (d) the
Seasonal Effects upon the production capabilities of the Nitric Acid Facility.
 
1.67    Project Agreements - Shall collectively mean this Agreement and the
Confidentiality Agreements dated June 24, 2002 and August 21, 2002 and any
respective amendments thereto.

 
- 20 - 

--------------------------------------------------------------------------------

 
 
1.68    Rebate Reconciliation Statement – Shall have the meaning as set forth in
Section 5 hereof.
 
1.69    Recovery – Shall mean the extraction of Precious Metals from the
production process of the Nitric Acid Facility, either through sludge or gauze
refining, which results in Precious Metals that will not be reintroduced into
the production process, and which will be sold or held on account for one of the
parties.
 
1.70    Renewal Term - The renewal term of this Agreement subsequent to the
Initial Term shall be five (5) years in duration unless sooner terminated as
provided hereunder.
1.71    Return on NBV – Shall have the meaning set forth in Schedule 3 hereof.
 
1.72    Right of First Refusal - Shall have the meaning set forth in Section 23
hereof.
 
1.73    Safety Improvement Program - Shall have the meaning set forth in Section
9.1(E)(2)(b) hereof.
 
1.74    Seasonal Effects - Shall mean the varying ambient conditions that may
limit the Nitric Acid Facility's maximum operating rates, including but not
limited to ambient temperature and humidity.
 
1.75    Services – Shall mean any services provided by BMS to EDNLP.
 
1.76    Spill - Shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting,

 
-21 - 

--------------------------------------------------------------------------------

 
 
escaping, leaching, pumping or dispersing of gaseous, solid or liquid substances
into the environment, excluding discharges allowed or permitted under
Environmental, Health and Safety Laws.
 
1.77    Start-up Nitric Acid - Shall have the meaning set forth in Section 2.2
hereof.
 
1.78    Substitute Blended Nitric Acid - Shall have the meaning set forth in
Section 2.2 hereof.
 
1.79    Surplus Nitric Acid - Shall mean any Nitric Acid produced by EDNLP at
the Nitric Acid Facility that is sold to any party other than BMS and its
Affiliates.
 
1.80 Technology Agreement - That certain Technology Sublicense and
Non-Disclosure Agreement, by and between Bayer Corporation, El Dorado Nitrogen
Company, ICF Kaiser Engineers, Inc. and La Grande Paroisse S.A., executed on
July 28,1997.
 
1.81    Term - The Initial Term and all Renewal Terms of this Agreement, as
determined in accordance with Section 22 hereof.
 
1.82    Termination Date - The date of termination of the Agreement pursuant to
Section 19 or Section 23 hereof.
 
1.83    Total Estimates - Shall have the meaning specified in Section 4.5(C)
hereof.
 
1.84    Utilities – Shall have the meaning set forth in Section 11 hereof. BMS
shall invoice EDNLP monthly for utilities and Additives provided.
 
-  -
 
 

--------------------------------------------------------------------------------

 


1.85    Variable Costs Adjustments - Shall have the meaning specified in Section
4.2 hereof.
 
1.86    Variable Costs Component - Shall mean EDNLP's variable costs in
manufacturing Nitric Acid as set forth on Schedule 6 hereto and as adjusted in
accordance with Section 4.2 hereof.
 
1.87    Voting Stock – Shall mean securities representing ten percent (10%) or
more of the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors of an entity.
 
1.88    Washdown Water – Shall mean waste water periodically generated from
essential maintenance activities within the Nitric Acid Facility’s Battery
Limits and meeting the specifications in Schedule 5.
 
1.89    Waste - The water-borne liquid, gaseous or solid substances resulting
from the Nitric Acid manufacturing process at the Nitric Acid Facility and
falling within at least one of the following categories:
 
(A)           Sanitary Sewage - Non-Waste effluent generated in kitchens, change
rooms and bathrooms at the Nitric Acid Facility as a result of activities
necessary to preserve and maintain human health and hygiene.
 
(B)           Cooling Tower Blowdown - Shall mean waste water discharged from
the Nitric Acid Facility meeting the specifications in Schedule 5.
 

 
- 23 - 

--------------------------------------------------------------------------------

 

(C)           Routine Process Waste - waste of the general types listed below,
with the characteristics set forth in the attached Schedule 5:
 
 
(a)
Washdown Water;

 
(b)
Lab Samples;

 
(c)
Process Purges;

 
(d)
Leaks;

(e)           Boiler Blowdown; and
 
(f)
Ammonia Vaporizer Blowdown.



Subject to any contrary provisions of this Agreement, the Nitric Acid Facility
may discharge into the overhead waste water piping to the Waste Treatment
Facilities, via existing lines or those to be constructed, Routine Process Waste
that meets the quality and quantity specifications set forth in Schedule 5;
 
(D)           Stormwater - Shall mean the following three types of precipitation
falling within the Battery Limits and meeting the specifications in Schedule 5:
 
(1)           Initial Stormwater - Shall mean the first inch of precipitation
falling on the padded areas within a twenty-four (24) hour period;
 
(2)           Additional Stormwater - Shall mean any precipitation falling on
the padded areas in excess of the Initial Stormwater; and
 
(3)           Uncollected Stormwater - Shall mean any precipitation falling on
unpadded areas within the Battery Limits.


 
- 24 - 

--------------------------------------------------------------------------------

 
 
(E)    Other Wastes - Shall mean any waste other than the wastes defined in this
section generated at the Nitric Acid Facility (including, without limitation,
oily sludge generated in the blowdown process, waste lubricating oils,
construction debris and production/maintenance generated wastes).
 
1.90    Waste Treatment Facilities – The portion of the Nitric Acid Facility
that accepts the Waste for necessary treatment and all pipelines, equipment,
fixtures, and improvements appurtenant thereto.
 
1.91    Waste Treatment Services – The services for the treatment and disposal
of Waste to be provided to the Nitric Acid Facility by BMS pursuant to the
requirements of this Agreement.


SECTION 2:  NITRIC ACID
 
2.1      Supply - From the Commencement Date until the Termination Date, BMS and
EDNLP agree that BMS shall acquire, and EDNLP shall supply, BMS's monthly
requirements of Nitric Acid meeting the requirements set forth in Section 2.2(A)
hereof, to the extent of BMS's needs for facilities located at the Bayer Baytown
Plant, from the Nitric Acid Facility, up to the maximum monthly production of
the Nitric Acid Facility.  BMS may obtain any nitric acid requirements at the
Bayer Baytown Plant in excess of the available production of the Nitric Acid

 
- 25 - 

--------------------------------------------------------------------------------

 

 Facility from El Dorado or from any other source whatsoever. In the event of
any planned or unplanned outage, BMS, EDNLP and El Dorado agree that the Back-up
Supply Plan, attached hereto as Exhibit B, shall become operative, if required.
 
2.2 (A) Nitric Acid Specifications - EDNLP covenants that it will operate the
Nitric Acid Facility to provide Nitric Acid of:
 
(i)  an assay of at least sixty-five percent (65%);
 
(ii)  an iron content of not more than one and three-tenths parts per million
(1.3 ppm) on a thirty (30) day rolling average, and in no event to exceed ten
parts per million (10 ppm);
 
(iii)  total oxides of nitrogen, as N2O3, of not more than one hundred parts per
million (100 ppm);
 
(iv)  color of less than one hundred (100) APHA units; and
 
(v)  a chloride content of not more than ten parts per million (10 ppm).
 
           During the first five hours following any start-up of the Nitric Acid
Facility, EDNLP may provide Nitric Acid meeting the minimum criteria set forth
in Section 2.2(B) hereof ("Start-up Nitric Acid").  During any planned or
unplanned outage, EDNLP shall be permitted to provide nitric acid meeting the
minimum criteria set forth in Section 2.2(B) hereof ("Substitute Blended
 

 
- 26 - 

--------------------------------------------------------------------------------

 

Nitric Acid") pursuant to the Back-up Supply Plan set forth in Exhibit B hereto.
 
2.2 (B)  Start-up Nitric Acid and Substitute Blended Nitric Acid: Specifications
- EDNLP covenants that Start-up Nitric Acid and Substitute Blended Nitric Acid
shall meet the following minimum specifications:
 
  (i)  an assay of at least sixty-four percent (64%);
 
 (ii)  an iron content of not more than ten parts per million (10 ppm);
 
(iii)  total oxides of nitrogen, as N2O3, content of not more than one hundred
fifty parts per million (150 ppm);
 
 (iv)  a color of not more than one hundred fifty (150) APHA units; and
 
  (v)  a chloride content of not more than ten parts per million (10 ppm).
 
BMS may from time to time, in its sole discretion and in the interest of
improved operating efficiency or other factors, waive or relax EDNLP's
compliance with  any specification set forth in Section 2.2(A) or Section 2.2(B)
hereof. Any such waiver or relaxation set forth in a letter executed by BMS
making reference to this Section 2.2 shall operate as an effective amendment
hereto; provided, however, that no such waiver or relaxation shall preclude BMS
from later

 
- 27 - 

--------------------------------------------------------------------------------

 

restoring the previous specification by written notice to EDNLP if necessary in
BMS's sole discretion.
 
2.3           Place of Delivery - Unless otherwise provided herein, BMS shall
accept physical delivery of Nitric Acid that is purchased hereunder at the
product output flange at the Battery Limits.
 
2.4           Most Favored Customer -
 
(A)  If EDNLP sells or otherwise provides Surplus Nitric Acid out of the Nitric
Acid Facility, directly or indirectly through any affiliated party, to a third
party for an end use similar to BMS’s end use at a total delivered price that is
lower than the Delivered Unit Cost, EDNLP will immediately reduce the Variable
Costs Component and/or the Operating Fee Monthly Charge for an equivalent volume
of Nitric Acid by an amount sufficient to make the Delivered Unit Cost to BMS
hereunder at least *** per short ton lower than the total delivered price on the
Surplus Nitric Acid sold or provided to such end user.
 
All in-kind transfers ("swap" arrangements) otherwise permitted by Section 2.6
hereof are excluded from the operation of this paragraph.

(B)If at any time subsequent to the Commencement Date, the Nitric Acid Facility
is operating at a projected production rate (after proportional adjustments for
planned outages) of less than (a) 25,842 short tons of Nitric


 ***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST. 
  - 28 -

--------------------------------------------------------------------------------

 
 
Acid per month and (b) 310,100 short tons of Nitric Acid per Operating Period,
EDNLP may request BMS's consent to sell Surplus Nitric Acid to another customer
at a total delivered price that is less than the Delivered Unit Cost (after
proportional adjustment for planned outages) to BMS without reducing the
Variable Costs Component and/or the Operating Fee Monthly Charge as provided by
Section 2.4(A) hereof.  BMS may grant or withhold such consent in its sole
discretion.
 
      (C)           If, in any calendar month subsequent to the Commencement
Date, the Nitric Acid Facility has produced less than 25,842 short tons of
Nitric Acid as a consequence of materially insufficient demand by BMS
attributable to unplanned outages at downstream production units and, as a
result, the Delivered Unit Cost for that calendar month exceeds the Net Sales
Price divided by the number of tons of Surplus Nitric Acid sold to any third
party under a pre-existing written contract between EDNLP and such third party,
EDNLP shall be excused from the provisions of Section 2.4(A) in respect of third
party sales under such pre-existing written contract until such time as the
unit(s) causing the unplanned outage are placed back in service.
 
2.5           Sales Optimization - EDNLP hereby covenants that it will exercise
reasonable efforts to maximize sales to third parties of Nitric Acid produced at
the Nitric Acid Facility to the extent such Nitric Acid is not purchased by BMS.

 
- 29 - 

--------------------------------------------------------------------------------

 
 
2.6           Swaps - All in-kind transfers, or swap arrangements, entered into
by EDNLP shall provide for the return of inventory to, or replacement of
inventory by, the Nitric Acid Facility.


SECTION 3: MAINTENANCE AND OPERATING SERVICES
 
The Baytown Nitric Acid Project and Supply Agreement is expected to terminate on
June 23, 2009, with the exception of certain calculations outlined herein, if no
defaults occur, and after the payment of the Fixed Price Purchase Option by BMS
who will obtain title to all assets comprising the Nitric Acid Facility, with
the exception of those assets comprising the EDNLP Net Book Value.  After the
Commencement Date, BMS agrees to allow EDNLP to keep those assets comprising the
EDNLP Net Book Value at the Nitric Acid Facility for use in the production
process.  EDNLP shall be responsible for the maintenance and operation of all
assets that comprise the Nitric Acid Facility.

EDNLP shall use reasonable efforts to operate the Nitric Acid Facility in
accordance with applicable industry engineering standards, past operating
practices developed by EDNLP, and within the parameters prescribed in the
operating and maintenance manuals. EDNLP shall monitor and document the
operation and maintenance of the Nitric Acid Facility in accordance with
manufacturer’s recommendations unless otherwise agreed upon by the parties
during periodic review meetings.


- 30 - 

--------------------------------------------------------------------------------

 
 
EDNLP shall comply with all applicable Laws, and shall provide BMS upon its
reasonable request access to all documentation related to the operation and
maintenance of the Nitric Acid Facility.
 
EDNLP shall be obliged to use reasonable efforts to maintain the Nitric Acid
Facility in good repair and operating condition and shall maintain the Nitric
Acid Facility in regular intervals as prescribed and provided for in the
maintenance manuals (if available) and shall apply at least the same standard of
care it has observed in the past with the objective to maintain the Nitric Acid
Facility in continuous and safe operation consistent with good engineering
practices. EDNLP shall furthermore use reasonable efforts to repair the Nitric
Acid Facility, whenever needed, in a proper and workman like manner using
original replacement parts or replacement parts which correspond to the
originals in all relevant respects including technical standards and applicable
warranties. EDNLP shall periodically inform BMS of the actual maintenance and
repair condition of the Nitric Acid Facility and shall also inform BMS in
advance of any major maintenance work that exceeds $100,000, if reasonably
possible, and as soon as reasonably possible prior to any work that requires a
shutdown of the Nitric Acid Facility.
 
EDNLP shall not make capital investments in the Nitric Acid Facility without the
prior written approval of BMS. BMS


- 31 - 

--------------------------------------------------------------------------------

 
 
shall be free to grant or deny such approval, as the cost for such capital
investments shall be borne by BMS.
 
If productivity advances are possible only as a result of investments or other
additional costs, EDNLP shall describe to BMS in writing the reasons therefore
and propose that BMS make such investments and BMS shall incur such additional
costs without mark up or additions from EDNLP upon BMS approval.
 
If BMS determines on its own to improve the operation capacity and/or efficiency
of the Nitric Acid Facility, EDNLP shall not unreasonably withhold its
cooperation or participation in such projects.
 
EDNLP shall not perform or implement changes which may have a significant
influence on the process, operation, construction, yields and safety of the
Nitric Acid Facility, including any sub-soil work without BMS’s prior written
approval, which shall, where applicable, be subject to the provisions in this
Agreement.

SECTION 4: PRICE
 
4.1           Operating Period Costs - For all Nitric Acid that EDNLP supplies
to BMS during Operating Periods, BMS shall pay to EDNLP the following:
 
(A)           Variable Costs Component - For each short ton of Nitric Acid
provided hereunder, BMS shall pay to EDNLP, on a monthly basis, an amount equal
to the Variable Costs


- 32 - 

--------------------------------------------------------------------------------

 
 
Component as defined in Schedule 6 (as adjusted pursuant to Section 4.2 hereof).
 
(B)           Fixed Costs Monthly Charge - Within fifteen (15) days of the
conclusion of each calendar month, BMS shall also pay to EDNLP the Fixed Costs
Monthly Charge.  The Fixed Costs Monthly Charge in each Operating Period shall
be 1/12 of the annually agreed upon fixed cost budget. The annually agreed upon
fixed cost budget will be determined in the quarter prior to the start of the
Operating Period but not less than thirty (30) days before the start of the new
Operating Period subject to any possible adjustments as provided in Section
4.1(E) hereof.
 
(C)           Monthly Capital Charge - Within fifteen (15) days of the
conclusion of each calendar month, BMS shall also pay to EDNLP the Capital Costs
Monthly Charge.
 
(D)           Operating Fee Monthly Charge - Within fifteen (15) days of the
conclusion of each calendar month during each Operating Period, BMS shall also
pay to EDNLP the Operating Fee Monthly Charge in respect of the preceding
calendar month.
 
(E)           Reconciliation of Fixed Costs; Adjustments to Fixed Costs Monthly
Charge - (i) At the end of each Operating Period, EDNLP shall provide BMS with a
detailed statement of Fixed Costs actually incurred during such period and in
the form set forth in Schedule 4 hereto.  BMS shall reimburse EDNLP for


- 33 - 

--------------------------------------------------------------------------------

 
 
*** of all Fixed Costs incurred in such Operating Period in excess of the
aggregate of all Fixed Costs Monthly Charges paid by BMS during the Operating
Period, or EDNLP shall reimburse BMS *** of the aggregate of all Fixed Costs
Monthly Charges paid by BMS during the Operating Period, in excess of the Fixed
Costs actually incurred; provided, however, that the reimbursements described
above shall be adjusted to reflect the elimination of changes in Excluded Fixed
Costs from such reimbursement.  Increases or decreases attributable to an
expansion or contraction of the hourly or salaried work force shall in all cases
be subject to the Fixed Costs sharing arrangement described in the second
sentence of this Section 4.1(E).
(ii) At the end of each Operating Period, EDNLP shall reimburse BMS for *** of
the excess of those Fixed Costs constituting estimated Excluded Fixed Costs paid
by BMS in any Operating Period over the level of actual Excluded Fixed Costs
incurred by EDNLP in the subject Operating Period, and BMS shall reimburse EDNLP
for *** of the excess of actual Excluded Fixed Costs incurred by EDNLP over
those Fixed Costs constituting estimated Excluded Fixed Costs paid by BMS in any
Operating Period.

(iii) Reimbursement amounts due under this Section 4.1(E) shall be issued
through either a debit or credit,




***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 34 - 

--------------------------------------------------------------------------------

 

as appropriate, by EDNLP within forty-five (45) days of the end of the relevant
Operating Period.
 
(iv) In the event that the annual reconciliations hereunder result in consistent
changes in the level of end of Operating Period Fixed Costs, the parties agree
to negotiate in good faith appropriate adjustments to the Fixed Costs Monthly
Charges to minimize the cash flow impact of such consistent changes.
 
4.2           Adjustments to Variable Costs Component (All Operating Periods) -
During each Operating Period, the Variable Costs Component shall be adjusted in
accordance with the following:
 
  (A)           Ammonia - BMS shall pay to EDNLP the actual cost of Ammonia each
month and at the actual consumption rate per ton Nitric Acid.
(B)           Precious Metals – BMS shall pay to EDNLP the Precious Metals
charges at the agreed-to unit cost for Precious Metals and the agreed-to
consumption levels in troy ounces per ton Nitric Acid produced at the Nitric
Acid Facility set forth in Section 4.2(B)(1) herein. Within fifteen (15) days
after completion of fabrication of the replacement gauze, EDNLP will issue a
debit or credit to BMS for: (i) the difference of the actual unit cost versus
the agreed to unit cost for replacement metals; (ii) for the actual consumption
quantities of Precious Metals; and (iii) for the Precious

 
- 35 - 

--------------------------------------------------------------------------------

 

 Metals cost and consumption quantities applicable to the sale of Surplus Nitric
Acid as as described more fully in Section 5.1(A) herein.
 
(1) Catalyst Composition Adjustments. For each production campaign, the parties
will evaluate and agree to in writing, the composition of catalyst gauze used in
the Nitric Acid Facility in an effort to improve ammonia conversion efficiency
and/or reduce associated operating costs.
 
(C)           Electricity -EDNLP shall bill BMS the actual cost of electricity
each month at a consumption rate not to exceed 65,000 KWH per day.
 
  (D)           All Other Variable Costs – BMS shall pay EDNLP (using actual
tons Nitric Acid delivered to BMS) for all other variable costs.
 
The adjustments described in this Section 4.2 are hereinafter collectively
referred to as the "Variable Costs Adjustments."
 
(E)  Monthly Payments – All variable costs and fees described in this Section
4.2 shall be netted such that one payment shall occur per month.
 
4.3           Fixed Costs Reimbursements by EDNLP
 
(A)           Reimbursement of Fixed Costs for Production Shortfalls - During
each Operating Period, EDNLP shall reimburse BMS for those Fixed Costs absorbed
by Production Shortfalls.  Reimbursement payments due under this Section 4.3
shall be made


- 36 - 

--------------------------------------------------------------------------------

 
 
by EDNLP, on an estimated basis, within thirty (30) days of the end of each
calendar quarter and, on a final reconciliation basis, within forty-five (45)
days of the end of the relevant Operating Period, as provided below:
 
(B)           Calculation of Reimbursement Payments
 
(i)           Quarterly - Quarterly Fixed Costs reimbursement payments shall be
calculated in accordance with the following formula:
 
***

 
 
Where:

 
 
***

 


If seasonal fluctuations in Nitric Acid Facility throughput make the quarterly
reimbursement payments hereunder impracticable, the parties hereto may agree to
an annual reimbursement by EDNLP to BMS of Fixed Costs absorbed by Production
Shortfalls.
 
(ii)                      End of Operating Period Reconciliation - At the end of
each Operating Period, the parties shall calculate

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 37 - 

--------------------------------------------------------------------------------

 

the actual Fixed Costs reimbursement payments due BMS in respect of such
Operating Period in accordance with the following formula:
***
Where:


 
***



The end-of-Operating-Period reimbursement payment due BMS shall be reduced by
the amount of any estimated payments made by EDNLP under Section 4.3(B)(i)
hereof.  In the event the amount due BMS under this Section 4.3(B)(ii) is less
than the aggregate amount of the estimated payments under Section 4.3(B)(i), BMS
shall promptly reimburse the overpayment.
 
4.4           Operating Fee Reimbursements by EDNLP
 
(A)           Reimbursement of Operating Fee Monthly Charge for Production
Shortfalls - During each Operating Period, EDNLP shall reimburse BMS for the
portion of the Operating Fee Monthly Charge absorbed by Production Shortfalls.
Reimbursement

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 38 - 

--------------------------------------------------------------------------------

 
 
payments due under this Section 4.4 shall be made by EDNLP, on an estimated
basis, within thirty (30) days of the end of each calendar quarter and, on a
final reconciliation basis, within forty-five (45) days of the end of the
relevant Operating Period, as provided below:
 
(B)           Calculation of Reimbursement Payments, Production Shortfalls -
(i)           Quarterly - Quarterly operating fee  reimbursement payments shall
be calculated in accordance with the following formula:
***
Where:
***


If seasonal fluctuations in Nitric Acid Facility throughput make the quarterly
reimbursement of the Operating Fee Monthly Charge hereunder impracticable, the
parties hereto may agree to an annual reimbursement by EDNLP to BMS of the
Operating Fee Monthly Charge absorbed by Production Shortfall.
 
***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 39 - 

--------------------------------------------------------------------------------

 

(ii)                      End of Operating Period Reconciliation - At the end of
each Operating Period, the parties shall calculate the actual Operating Fee
reimbursement payments due BMS in respect of such Operating Period in accordance
with the following formula:
***
Where:
 
***



 
***



The reimbursement payment due BMS shall be reduced by the amount of any
estimated payments made by EDNLP under Section 4.4(B)(i) hereof.  In the event
the amount due BMS under this Section 4.4(B)(ii) is less than the aggregate
amount of the estimated payments under Section 4.4(B)(i), BMS shall promptly
reimburse the overpayment.
 
4.5           Miscellaneous (Invoices, Forecasts and Planned Outages)
Provisions –


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 40 - 

--------------------------------------------------------------------------------

 
 
(A)           Forecasts by BMS - Not less than ninety (90) days before the end
of each Operating Period, BMS shall provide to EDNLP an eighteen (18) month
written forecast as to the anticipated quantity of Nitric Acid to be purchased
by BMS during each month of the following Operating Period and as to the
schedule on which Nitric Acid is to be purchased.  Such forecasts shall include
anticipated daily use rates of Nitric Acid by BMS.
(B)           Forecasts by EDNLP - Prior to the Commencement Date and not less
than ninety (90) days before the end of each Operating Period, EDNLP shall
provide to BMS (a) an eighteen (18) month written sales forecast as to the
quantity of Nitric Acid produced at the Nitric Acid Facility anticipated to be
sold to third parties by EDNLP during the subsequent eighteen (18) month period
and the schedule on which Nitric Acid is to be sold.

    (C)           Effect of Forecasts - The parties shall add five percent (5%)
to the monthly and total estimates provided by BMS under Section 4.5(A), the sum
of each of which shall be hereinafter referred to as the "Total Estimates."  For
Nitric Acid in excess of the Total Estimates, EDNLP may sell to third parties at
any time Nitric Acid produced at the Nitric Acid Facility on a daily, monthly or
annual basis, and BMS shall have no claim to such Nitric Acid in excess of the
Total Estimates.  Except as provided in the foregoing sentence, all forecasts
and


 
- 41 - 

--------------------------------------------------------------------------------

 
estimates provided under this Section 4.5 shall be for information and planning
purposes only and shall not be construed as firm orders or firm commitments on
either party's part.
 
(D)           Monthly Requirement Plans - Not less than five (5) days prior to
the end of each month, BMS shall provide a 90 day requirements plan for Nitric
Acid.  Such requirement plans shall be subject to reasonable revision,
modification or cancellation, and to unplanned outages at the Bayer Baytown
Plant or the Nitric Acid Facility.  Not less than five (5) days prior to the end
of each month, EDNLP shall provide BMS with a monthly total requirements plan
for Nitric Acid.  Such EDNLP total requirements plan shall be subject to
reasonable revisions, modification or cancellation and to unplanned outages at
the Bayer Baytown Plant, the Nitric Acid Facility or plants of third party
customers, or El Dorado's Arkansas plant.
 
 
                (E)           Planned Outages - EDNLP shall provide to BMS at
least sixty (60) days' notice of any planned outage of the Nitric Acid Facility,
and shall schedule any such outage only with the prior written consent of BMS
(which shall not be unreasonably withheld).  BMS shall provide to EDNLP at least
sixty (60) days' notice of any planned outage of any relevant production unit
located at Baytown.  Initial scheduling of planned outages of the Nitric Acid
Facility shall be completed prior to December 15th of the previous year for the
subsequent


 
- 42 - 

--------------------------------------------------------------------------------

 
year.  However, circumstances may arise which require a change to the initial
schedule.  When BMS or EDNLP discover that a change to the planned outage
schedule is necessary, the request shall be communicated to the other party as
soon as reasonably possible.  EDNLP agrees to work with BMS and use reasonable
efforts to accommodate all requested changes to the planned outage schedule.
 
The parties shall make reasonable efforts to work together to coordinate outages
to prevent any adverse impact that may be caused by a planned outage of the
Nitric Acid Facility or any other relevant production unit in Baytown.
 
(F)           Contract Maintenance Expenditures - EDNLP shall consult with BMS
on all major contract maintenance activities to manage contract maintenance
costs as referenced in Schedule 4 hereof.
 
4.6                      Taxes –
(A) During the Term, EDNLP shall be responsible for and pay all Industrial
District Payments and ad valorem taxes and assessments, both general and
special, levied on the Nitric Acid Facility or the assets comprising the EDNLP
Net Book Value in accordance with this Section 4.6.  Such payments shall be
reimbursed by BMS as part of the Fixed Costs described in Section 4 and Schedule
4.


 
- 43 - 

--------------------------------------------------------------------------------

 

(B) EDNLP has executed an agreement with the City of Baytown, Texas (the “City”)
regarding additional payment to the City as a result of the construction and
operation of the Nitric Acid Facility.  As soon as practical, BMS and EDNLP
shall make reasonable efforts to enter into new or modified agreements with the
City of Baytown in accordance with this section to separate the ownership of the
Nitric Acid Facility and EDNLP Net Book Value for future taxing purposes.
 
(C)  Other Taxes:  In addition to the above taxes, EDNLP shall also pay all
federal, state or local sales, excise or use taxes levied against the activities
at the Nitric Acid Facility, or against the assets comprising the EDNLP Net Book
Value.  EDNLP shall also submit a list of the personal property leased by EDNLP
and maintained at the Nitric Acid Facility to the appropriate official of
Chambers County and shall pay all taxes applicable thereto.  At the request of
BMS, EDNLP shall provide BMS with evidence of such payments.  Such

payments shall be reimbursed by BMS as part of the Fixed Costs described in
Section 4 and Schedule 4.
(D)  Information:  Any appropriate taxing authority shall have reasonable access
to the Nitric Acid Facility upon reasonable notice to EDNLP and subject to
compliance with BMS and EDNLP health, safety and welfare policies.  EDNLP shall
also furnish such documentary information as reasonably required by such
authority.


 
- 44 - 

--------------------------------------------------------------------------------

 
 
(E)  All new taxes, excises and other governmental charges, including, without
limitation, all charges for Waste, sewer, solid waste disposal and similar
services, and all increases in existing taxes, excises and charges, except taxes
on or measured by revenues or income or similar taxes imposed after the
Commencement Date of this Agreement, or after the date any price is determined
or modified, on or as a result of the production, sale or transportation of the
goods sold hereunder that EDNLP may be required to pay, may be added to the
Fixed Costs.


SECTION 5:  BMS REIMBURSEMENT, REBATE AND EGRESS FEE
 
 
5.1
Reimbursement and Rebate–

(A) In addition to the various reimbursement payments due to BMS, in any
Operating Period, EDNLP shall reimburse BMS for a portion of the Precious Metals
charges attributable to Surplus Nitric Acid sales paid to EDNLP by BMS under
section 4.2(B). Reimbursement payments due under this section 5.1(A) shall be
made by EDNLP, on an estimated basis within 30 days of the end of each calendar
quarter and on an actual basis through a final reconciliation within forty-five
(45) days of the end of the relevant Operating Period as provided below:
 
(i) Quarterly – The quarterly reimbursement payment shall be calculated in
accordance with the following formula:


 
- 45 - 

--------------------------------------------------------------------------------

 
 
***
  Where:
 
***
 
(ii) End of Operating Period Reconciliation – At the end of each Operating
Period EDNLP shall calculate the actual reimbursement payment due BMS in respect
of such Operating Period in accordance with the following formula:
 
 
***
 
  Where:
 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 46 - 

--------------------------------------------------------------------------------

 
 
***
 
The reimbursement payment due BMS shall be adjusted by the amount of any
estimated payments made by EDNLP under Section 5.1(A)(i) hereof. In the event
the amount due BMS under this Section 5.1(A)(ii) is less than the aggregate
amount of the estimated payments made under Section 5.1(A)(i), BMS shall
promptly reimburse the overpayment.
 
(B) In addition to the various reimbursement payments due to BMS, in any
Operating Period EDNLP shall pay to BMS a rebate for a portion of the aggregate
Net Sales Price of all Surplus Nitric Acid sold by EDNLP.
 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 47 - 

--------------------------------------------------------------------------------

 


Reimbursement payment due under this section 5.1(B) shall be made by EDNLP, on
an estimated basis within 30 days of the end of each calendar quarter and on a
final reconciliation basis within forty-five (45) days of the end of the
relevant Operating Period as provided below:
 
(i) Quarterly – Quarterly rebate payment shall be calculated in accordance with
the following formula:
 
 
***
 
  Where:
 
***

(ii) End of Operating Period Reconciliation – At the end of each Operating
Period, EDNLP shall calculate the actual rebate payment due BMS in respect of
such Operating Period in accordance with the following formula:
 
                ***
 
  Where:
 
 
***

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 48 - 

--------------------------------------------------------------------------------

 
     
***
 
The rebate payment due BMS shall be adjusted by the amount of any estimated
payments made by EDNLP under Section 5.1(B)(i) hereof. In the event the amount
due BMS under this Section 5.1(B)(ii) is less than the aggregate amount of the
estimated payments made under Section 5.1(B)(i), BMS shall promptly reimburse
the overpayment.
 
Notwithstanding the foregoing, the rebate payments due BMS under this Section
5.1(B) shall not result in EDNLP’s retention of less than *** per short ton
(***) from such Surplus Nitric Acid sales; provided, however, that in the event
that the Net Sales Price less the reimbursement made under Section 5.1(A), that
amount divided by the total tons of Surplus Nitric Acid sold to third parties,
is less than *** per short ton of Surplus Nitric Acid, EDNLP will not retain
more than the Net Sales Price less the reimbursement made under Section 5.1(A).

                                                (C)    Within forty-five (45)
days of the end of each Operating Period, EDNLP shall deliver to BMS a statement
containing the detailed calculation of such rebate (each, a


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
- 49 - 

--------------------------------------------------------------------------------

 


"Rebate Reconciliation Statement"). The Rebate Reconciliation Statement shall be
supported by a summary sales report prepared by EDNLP which shall reflect the
total quantity and sales of Surplus Nitric Acid sold from the Nitric Acid
Facility during the relevant Operating Period.
 
5.2           Egress Fees - EDNLP shall pay to BMS an Egress Fee for all Surplus
Nitric Acid sold by EDNLP.


SECTION 6:  TITLE AND RISK OF LOSS
 
6.1           Ammonia - EDNLP shall have title to and risk of loss of Ammonia
when such Ammonia enters the input flange to the Nitric Acid Facility.
 
6.2           Nitric Acid Produced by EDNLP at the Nitric Acid Facility for BMS
- When BMS receives the Nitric Acid at the Nitric Acid output flange, title to
and risk of loss of the Nitric Acid shall pass to BMS.

6.3           Nitric Acid From El Dorado and Third Party Suppliers Under the
Back-up Supply Plan - When nitric acid is shipped from El Dorado or a third
party to BMS at the Bayer Baytown Plant pursuant to the Back-up Supply Plan,
title to and risk of loss of the nitric acid shall pass to BMS at the battery
limits of the El Dorado plant or the third party plant, F.O.B. such producing
plant.
 
6.4           Surplus Nitric Acid - When Surplus Nitric Acid is shipped from the
Nitric Acid Facility to a third party customer,


- 50 - 

--------------------------------------------------------------------------------

 
 
EDNLP's standard terms and conditions of sale shall be F.O.B. Nitric Acid
Facility and shall provide that title to and risk of loss of the Nitric Acid
pass to the third party customer at the Battery Limits of the Nitric Acid
Facility.
 
6.5           Aqua Ammonia — BMS shall have title to and risk of loss of Aqua
Ammonia at the EDNLP output flange at the Battery Limits of the Nitric Acid
Facility.
SECTION 7:   CATALYST PAYMENT AND RECOVERY
 
7.1  Term - This Section shall remain in full force and effect for a period of
twenty years from the Commencement Date of this Agreement, notwithstanding the
termination of this Agreement, in part or in whole.
 
7.2  Initial Balance - Both EDNLP and BMS have previously invested in Catalyst,
comprised of Precious Metals, which have been or continue to be used in the
production process of the Nitric Acid Facility, represented by an initial
balance which represents each party’s total unrecovered investment in the
Catalyst to date.  The BMS initial Catalyst balance contains: (i) the amount of
Catalyst purchased as part of the Initial Capital Investment; (ii) plus the
quantity of Precious Metals paid for by BMS to replenish or repair Catalyst
subsequent to the start up of the Nitric Acid Facility up to the Commencement
Date of this Agreement; (iii) less any sludge or other Precious Metals
recoveries from the process credited to BMS subsequent to the start up of the
Nitric Acid Facility up to


- 51 - 

--------------------------------------------------------------------------------

 
the Commencement Date of this Agreement; (iv) less any metals sold by EDNLP on
behalf of BMS prior to the Commencement Date.
 
The EDNLP initial Catalyst balance contains: (i) that amount of Catalyst paid
for by EDNLP, for which EDNLP has not been reimbursed, subsequent to the start
up of the Nitric Acid Facility up to the Commencement Date of this Agreement;
(ii) less any sludge or other Precious Metals recoveries from the process
credited to EDNLP subsequent to the start up of the Nitric Acid Facility up to
the Commencement Date of this Agreement; (iv) less any metals allocated to EDNLP
and sold by EDNLP prior to the Commencement Date.
 
Initial balances shall be adjusted for any Catalyst credits or debits resulting
from the reconciliation of the refining and Recovery of the Catalyst in use as
of the Commencement Date.
 
7.3  Additions – All Catalyst or Precious Metals purchased under this Agreement
shall be added to the Catalyst balance of BMS.
 
7.4  Recoveries - During the effective period of this Agreement, EDNLP’s third
party provider shall conduct, at EDNLP’s request, attempted Recoveries by (i)
removing sludge or Precious Metals found within the Nitric Acid Facility, if
any, and (ii) having the sludge or Precious Metals processed and refined to
recover any Precious Metals.  Upon termination or expiration of this Agreement
and continuing for the twenty (20)


- 52 - 

--------------------------------------------------------------------------------

 
year term of this Section 7, the attempted Recovery shall be conducted by (i)
removing sludge or Precious Metals found within the Nitric Acid Facility, if
any, and (ii) having the sludge or Precious Metals processed and refined to
recover any Precious Metals.
 
Any Precious Metals Recovery from the production process at the Nitric Acid
Facility shall be allocated among the parties based on the then-current EDNLP
Catalyst Balance and BMS Catalyst Balance.  For example, if 100 troy ounces of
Precious Metals are recovered and the EDNLP Catalyst Balance is 1,000 troy
ounces and the BMS Catalyst Balance is 9,000 troy ounces, then 90 troy ounces
would be allocated to the BMS Catalyst Balance, because the BMS Catalyst Balance
represents 90% of the sum of the BMS Catalyst Balance and the EDNLP Catalyst
Balance. The remaining 10 troy ounces would be allocated to the EDNLP Catalyst
Balance.
 
During the term of this Agreement, upon receiving the Precious Metals from the
Recovery, EDNLP shall, based on the allocation method described above and at
BMS’s option, either (i) transfer to BMS its allocation of the actual metals; or
(ii) sell the BMS allocation of Precious Metals at the then current market price
and provide BMS with the proceeds from such sale, as directed by BMS.  After the
expiration or termination of this Agreement, upon receiving the Precious Metals
from the Recovery, BMS shall, based on the allocation method described above and
at


- 53 - 

--------------------------------------------------------------------------------

 
EDNLP’s option, either (i) transfer to EDNLP its allocation of the actual
metals; or (ii) sell the EDNLP allocation of Precious Metals at the then current
market price and provide EDNLP with the proceeds from such sale, as directed by
EDNLP.  During the effective term of this Agreement and upon termination or
expiration of this Agreement, EDNLP shall bear the appropriate proportion of
Recovery charges based on the allocation method described above.
 
7.5  Reductions – Each party’s Catalyst balance shall be decreased by the troy
ounces of Precious Metals recovered under the previous section, if any.
 
7.6  Catalyst Balance - BMS shall maintain, or instruct EDNLP to maintain,
balances of each Precious Metal used in the Catalyst in troy ounces.  The BMS
Catalyst Balance shall be calculated by increasing the initial catalyst balance
by the additions referred to above, minus the reductions referred to above.  The
EDNLP Catalyst Balance shall be calculated by reducing the initial Catalyst
balance by the reductions referred to above.


7.7 Schedule – Any attempt to recover Catalyst or to remove sludge at the Nitric
Acid Facility shall require the prior written consent of BMS.  EDNLP shall
further have the right, and BMS shall provide reasonable notice to EDNLP of its
occurrence, to direct a mutually agreed upon third party


- 54 - 

--------------------------------------------------------------------------------

 
observer to witness any Catalyst sludge or Precious Metals recoveries performed
by BMS in accordance with this Section 7 of this Agreement.  The parties shall
be required to employ industry standards to reach a settlement for each sludge
or Precious Metals recovery.
 
7.8 Settlement - Upon the expiration of this Section 7 which has a term of
twenty years, the parties agree to negotiate in good faith to reach a settlement
as to the remaining EDNLP Catalyst Balance.  The parties recognize that the
value of this settlement shall be dependent on the timing of the recoveries, the
then-current market value of the Precious Metals, the expected recovery rates,
and the recoveries previously credited to EDNLP during the term of this Section
7 of this Agreement.

Upon termination of this Agreement, any amounts paid by BMS under Section 4.2 as
a prepayment for Catalyst or Precious Metals and not used for refining or
refabricating of Catalyst, and that has not been reimbursed by EDNLP to BMS
under Section 5.1, shall be returned to BMS within thirty (30) days of the
termination date.
 
SECTION 8:  NITRIC ACID WARRANTY AND TECHNOLOGY
 
8.1           Title - EDNLP warrants that the Nitric Acid delivered by it shall
conform to the Nitric Acid Specifications and shall be free of all liens and
encumbrances.  Upon delivery to BMS, BMS shall obtain good and marketable title
to the Nitric Acid.  EDNLP shall be released from this warranty if and to the


- 55 - 

--------------------------------------------------------------------------------

 
extent that the failure to meet the Nitric Acid Specifications was attributable
to BMS's failure to meet the specifications for, or quantities of, Ammonia or
Utilities.  The parties hereby agree to take reasonable efforts to mitigate the
application of this Section by promptly notifying the other party of any
detected deficiency in the Ammonia and Utilities provided.
 
8.2           Technology Approval -  The Technology Agreement became effective
on July 28, 1997 provides that Bayer Corporation or its assignees, designees or
affiliates have and shall continue to have the right to continue to use the
technology necessary to operate the Nitric Acid Facility from and after the
Termination Date.

SECTION 9:  REPRESENTATIONS, WARRANTIES AND COVENANTS
 
9.1           Representations, Warranties and Covenants of EDNLP - EDNLP hereby
represents and warrants to BMS as follows:
 
(A)           Corporate Standing - EDNLP is a Limited Partnership duly
organized, validly existing and in good standing under the laws of the State of
Texas, and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business requires such
qualification.  EDNLP has the full corporate power and authority to enter into
and perform this Agreement and to consummate the transactions therein.  The
execution, delivery and performance


- 56 - 

--------------------------------------------------------------------------------

 
of this Agreement is authorized by all necessary corporate action of EDNLP.
 
(B)           Binding Effect of Project Agreements - This Agreement constitutes
legal, valid and binding obligations of EDNLP, enforceable against EDNLP in
accordance with their terms.  The execution, delivery and performance of this
Agreement does not violate or conflict with any provision of the Certificate of
Limited Partnership or Agreement of Limited Partnership of EDNLP.
 
(C)           Consents - Except for the Permits, no consent, approval or
authorization from, notice to, or filing or registration with, any governmental
authority or agency, or from, to or with any other person or entity under any
contract, license or agreement to which EDNLP is a party, is necessary or

required to be obtained or made by EDNLP in connection with the execution,
delivery or performance of this Agreement by EDNLP or the consummation by EDNLP
of the transactions contemplated by this Agreement.
(D)           Conflicts - There is no:
 
(1)           litigation or governmental proceeding pending or, so far as is
known to any officer of EDNLP, threatened, which in any such case, would
prohibit or materially delay the ability of EDNLP to execute, deliver and
perform this Agreement in accordance with its terms;


- 57 - 

--------------------------------------------------------------------------------

 
 
(2)           asserted claim or basis for any claim of default, breach of
liability under or violation of any law, rule or regulation applicable to EDNLP,
which in any such case, would prohibit or materially delay the ability of EDNLP
to execute, deliver and perform this Agreement in accordance with its terms; nor
 
(3)           any agreement or order to which EDNLP is a party or by which EDNLP
is bound, which in any such case, would prohibit or materially delay the ability
of EDNLP to execute, deliver and perform this Agreement in accordance with its
terms.
 
(E)           Health and Safety Covenants -
 
(1)           EDNLP represents and warrants that EDNLP is a member in good
standing of the American Chemistry Council.

(2)(a)  EDNLP hereby agrees to exercise reasonable efforts to operate the Nitric
Acid Facility with the objective of achieving an Occupational Health and Safety
Administration total Recordable Occupational Injury or Illness rate (as defined
in 29 C.F.R. § 1904.12 (1996); hereinafter "Recordable Incidence Rate") goal
consistent with BMS's Recordable Incidence Rate goal for the Bayer Baytown
Plant.
 
(b)  In the event that injuries at the Nitric Acid Facility indicate to BMS in
its reasonable discretion that there exists (i) a pattern of improper safety


- 58 - 

--------------------------------------------------------------------------------

 
practice by EDNLP at the Nitric Acid Facility, (ii) a failure of EDNLP to
maintain a safe working environment at the Nitric Acid Facility, then EDNLP
shall meet with representatives of BMS to develop and implement a safety
improvement program ("Safety Improvement Program") for the Nitric Acid Facility
to bring its operations into compliance or to cure the shortcomings BMS has
identified to EDNLP and EDNLP shall take all reasonable steps to implement such
Safety Improvement Program.
 
(F)           Compliance with Laws & Permits - (1) EDNLP shall exercise
reasonable efforts to operate the Nitric Acid Facility in full compliance with
all applicable federal, state and local laws, statutes, ordinances, rules,
regulations, orders, codes, judgments, decrees and other governmental
requirements applicable to EDNLP and/or the Nitric Acid Facility (including,
without limitation, Environmental, Health and Safety Laws) (collectively,
"Laws") and in compliance with the terms of all applicable operating,
environmental, occupancy and other permits and similar requirements.  EDNLP
shall promptly notify BMS of the occurrence of any violation of any such Law
and/or the occurrence of any reportable Spill or reportable environmental
release at the Nitric Acid Facility.
 
(2)           In the event that any occurrences at the Nitric Acid Facility
indicate to BMS in its reasonable discretion that there exists a pattern of
conduct resulting in frequent or material violations of Laws, EDNLP shall meet
with


- 59 - 

--------------------------------------------------------------------------------

 
representatives of BMS promptly and upon request of BMS to develop and implement
a remedial program ("Compliance Program") for the Nitric Acid Facility to bring
its operations into compliance with Laws or to cure the shortcomings identified
to EDNLP by BMS, and EDNLP shall take all reasonable steps to implement such
Compliance Program.
 
(G)           Nitric Acid Facility Capacity - EDNLP shall use reasonable efforts
to operate and maintain the Nitric Acid Facility to have a production capacity
of 476,000 short tons of Nitric Acid per year.
 
(H)           Hazards Analyses - EDNLP shall perform periodic revalidation
process hazards analyses (PHAs) of the Nitric Acid Facility (including nitric
acid provided under the Back-up Supply Plan).  Representatives of BMS may
participate in such safety hazards analyses.

(I)           Common Carriers - EDNLP shall select common carriers for the
transportation of Surplus Nitric Acid in accordance with the principles of the
Responsible Care initiative of the American Chemistry Council.
 
(J)           Corporate Purpose -    EDNLP covenants that the corporate purpose
of EDNLP, as set forth in its Agreement of Limited Partnership, is (a) to engage
in all activities reasonably related to (i) the production of Nitric Acid at the
Nitric Acid Facility, (ii) the provision of Nitric Acid to BMS pursuant to this
Agreement and (iii) the sale of Surplus Nitric


- 60 - 

--------------------------------------------------------------------------------

 
Acid produced at the Nitric Acid Facility to third parties and (b) to engage in
all activities reasonably related to maintenance and operation of the Nitric
Acid Facility.
 
(K)           Quality Standards - EDNLP will cooperate with BMS to achieve such
quality standards and certifications (for example, ISO 9000 standards) as either
party may reasonably request.
 
(L) Environmental Covenants – EDNLP covenants and warrants (i) that no
underground tanks have been installed under the real property upon which the
Nitric Acid Facility is located during the term of the Baytown Nitric Acid
Project and Supply Agreement and EDNLP covenants and warrants that it shall not
install any such tanks without the prior written approval of BMS; (ii) EDNLP
agrees to indemnify and hold harmless BMS from and against any and all losses,
damages, claims, costs, liabilities and expenses (including reasonable
attorney’s fees and court costs) arising from any treatment, storage or disposal
of any unauthorized waste or reporting a Spill or release of any unauthorized
waste into the environment resulting from EDNLP’s operation of the Nitric Acid
Facility, and (iii) that EDNLP shall remediate any environmental Spill or
release of any unauthorized waste identified during the environmental assessment
which shall be conducted upon termination or expiration of this Agreement that
was not identified in the Environmental Assessments conducted previously unless
EDNLP can


- 61 - 

--------------------------------------------------------------------------------

 
reasonably demonstrate that such environmental Spill or unauthorized waste was
not caused, or would not have been caused, by the operation of the Nitric Acid
Facility and by the negligence or acts of EDNLP.
 
9.2           Representations, Warranties and Covenants of El Dorado - El Dorado
hereby represents and warrants to BMS as follows:
 
(A)           Corporate Standing - El Dorado is a corporation duly organized,
validly existing and in good standing under the laws of the state of Oklahoma,
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business requires such
qualification.  El Dorado has the full corporate power and authority to enter
into and perform this Agreement and to consummate the transactions therein.  The
execution, delivery and performance of this Agreement is authorized by all
necessary corporate action of El Dorado.
 
(B)           Binding Effect of Project Agreements - This Agreement constitutes
legal, valid and binding obligations of El Dorado, enforceable against El Dorado
in accordance with their terms.  The execution, delivery and performance of this
Agreement does not violate or conflict with any provision of the Articles of
Incorporation or Bylaws of El Dorado.
 
(C)           Consents - Except for the Permits, no consent, approval or
authorization from, notice to, or filing or


- 62 - 

--------------------------------------------------------------------------------

 
registration with any governmental authority or agency, or from, to or with any
other person or entity under any contract, license or agreement to which
El Dorado is a party is necessary or required to be obtained or made by
El Dorado in connection with the execution, delivery or performance of this
Agreement by El Dorado or the consummation by El Dorado of the transactions
contemplated by this Agreement.
 
(D)           Conflicts - There is no:
 
(1)  litigation or governmental proceeding pending or, so far as is known to any
officer of El Dorado, threatened, which, in any such case, would prohibit or
materially delay the ability of El Dorado to execute, deliver and perform this
Agreement in accordance with its terms;
 
(2)  asserted claim or basis for any claim of default, breach of liability under
or violation of any law, rule or regulation applicable to El Dorado, which, in
any such case, would prohibit or materially delay the ability of El Dorado to
execute, deliver and perform this Agreement in accordance with its terms; nor
 
(3)  any agreement or order to which El Dorado is a party or by which El Dorado
is bound, which, in any such case, would prohibit or materially delay the
ability of El Dorado to execute, deliver and perform this Agreement in
accordance with its terms.


- 63 - 

--------------------------------------------------------------------------------

 
(E)           Back-up Supply - El Dorado will supply nitric acid to BMS in
accordance with the Back-up Supply Plan set forth in Exhibit B hereof.


9.3           Representations, Warranties and Covenants of BMS - BMS hereby
represents and warrants to EDNLP as follows:
 
(A)           Corporate Standing - BMS is a Delaware limited liability company,
validly existing and in good standing under the laws of the State of
Delaware.  BMS is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business requires such
qualification. BMS has the full power and authority to enter into and perform
this Agreement to which BMS is a party and to consummate the transactions
therein.  The execution, delivery and performance of this Agreement is
authorized by all necessary action of BMS.

(B)           Binding Effect of Project Agreements - This Agreement constitutes
legal, valid and binding obligations of BMS, enforceable against BMS in
accordance with its terms.  The execution, delivery and performance of this
Agreement does not violate or conflict with any provision of the certificate of
formation of BMS.
 
(C)           Consents - Except for the Permits, no consent, approval or
authorization from, or notice to, or filing or registration with any
governmental authority or agency, or


- 64 - 

--------------------------------------------------------------------------------

 
from, to or with any other person or entity under any contract, license or
agreement to which BMS is a party is necessary or required to be obtained or
made by BMS in connection with the execution, delivery or performance of this
Agreement by BMS or the consummation by BMS of the transactions contemplated by
this Agreement.
 
(D)           Conflicts - There is no:
 
(1)  litigation or governmental proceeding pending or, so far as is known to any
officer of BMS, threatened, which, in any such case, would prohibit or
materially delay the ability of BMS to execute, deliver and perform this
Agreement in accordance with its terms;
 
(2)  asserted claim or basis for any claim of default, breach of liability under
or violation of any law, rule or regulation applicable to BMS, which, in any
such case, would prohibit or materially delay the ability of BMS to execute,
deliver and perform this Agreement in accordance with its terms; nor
 
(3)  any agreement or order to which BMS is a party or by which BMS is bound;
which, in any such case, would prohibit or materially delay the ability of BMS
to execute, deliver and perform this Agreement in accordance with its terms.
 
(E)                     Quality Standards - BMS will cooperate with EDNLP to
achieve such quality standards and certifications (for


- 65 - 

--------------------------------------------------------------------------------

 
example, ISO 9000 standards) as either party may reasonably request.
 
(F)                No Material Interference – Subject to the performance
obligations by EDNLP under this Agreement, BMS agrees that, in the exercise of
its rights under this Agreement, BMS shall not act in a manner which would
materially interfere with the operations of the Nitric Acid Facility by EDNLP.
 
(G)       Environmental Covenants – (i)  Other than may be indicated in the
Environmental Assessments, BMS covenants and warrants it has not filed and has
not been required to file any notice under any Environmental, Health and Safety
Law indicating past or present treatment, storage or disposal of any
unauthorized waste or reporting a Spill or release of any unauthorized waste
into the environment onto the Nitric Acid Facility from areas within the Bayer
Baytown Plant other than the Nitric Acid Facility; and (ii) in addition to the
other indemnifications contained herein, BMS agrees to indemnify and hold
harmless EDNLP from and against any and all losses, damages, claims, costs,
liabilities and expenses (including reasonable attorney’s fees) arising from the
soil or ground water contamination if the source of such contamination of the
Nitric Acid Facility is found to be from a location within the Bayer Baytown
Plant other than the Nitric Acid Facility.
 
                           (H)     Compliance with Laws:  BMS shall use
reasonable efforts to operate the Bayer Baytown Plant in full


- 66 - 

--------------------------------------------------------------------------------

 
compliance with all Laws and in compliance with the terms of all applicable
operating, environmental, occupancy and other permits and similar
requirements.  BMS will promptly notify EDNLP of the occurrence of any violation
of any such Law which would materially impact EDNLP’s operation of the Nitric
Acid Facility.


SECTION 10:  AMMONIA
10.1                      Supply by BMS - BMS shall supply to EDNLP at the
Battery Limits of the Nitric Acid Facility the Ammonia required for EDNLP's use
in manufacturing Nitric Acid and supplying Aqua Ammonia to BMS; provided,
however, that BMS shall not be obligated to supply EDNLP with more than one
hundred twenty percent (120%) of the monthly nameplate requirements of the
Nitric Acid Facility.  BMS shall charge EDNLP for the Ammonia at BMS's Net
Distributed Cost on a Moving Average Actual Cost basis. BMS warrants that the
Ammonia supplied hereunder shall meet the applicable Ammonia Specifications set
forth on the attached Schedule 2.  BMS covenants that such Ammonia shall be free
of all liens and encumbrances.  The Ammonia shall be delivered by or on behalf
of BMS to EDNLP at the Battery Limits of the Nitric Acid Facility via the
Delivery System or other agreed-upon mechanism. BMS shall invoice EDNLP monthly
for Ammonia provided by BMS.
 
10.2                      Procurement of Ammonia by EDNLP - Subject to the terms
of any ammonia procurement contracts between BMS and its


- 67 - 

--------------------------------------------------------------------------------

 
ammonia supplier(s) and subject to the satisfactory resolution of any logistical
issues between BMS and EDNLP regarding the segregation and maintenance of
ammonia inventory, the parties hereby agree that upon EDNLP's request, the
parties will negotiate in good faith the possibility of the sourcing of ammonia
for Surplus Nitric Acid sales by EDNLP on its own behalf (provided, however,
that this clause shall not be interpreted to require BMS to pay any premium,
increased cost or penalty for Ammonia under its procurement contracts as a
result of such direct sourcing by EDNLP).
 
10.3                      Measurement of Ammonia Supplied
 
(A)           Metering – The certified pipeline delivery meter, or if necessary
the back-up meter, shall be the basis upon which any charges will be assessed
against EDNLP for the consumption of Ammonia. EDNLP shall operate and maintain
metering equipment to measure EDNLP's consumption of the Ammonia supplied by
pipeline. EDNLP shall also operate and maintain metering equipment that measures
the transfer of Aqua Ammonia to BMS supplied by pipeline.
 
(B)           Calibration - EDNLP shall calibrate all meters in accordance with
manufacturer's recommendations.  EDNLP shall calibrate the meters relative to
each other.  EDNLP shall designate one meter as the primary meter from which all
readings shall be taken.  The second meter's readings shall be used during
failure, testing or recalibration of the first meter and


- 68 - 

--------------------------------------------------------------------------------

 
to periodically verify the reading of the first meter.  EDNLP shall also permit
BMS, at BMS's expense, to inspect the meters at any time, provided such
inspection does not unreasonably interfere with EDNLP's operations at the Nitric
Acid Facility.
 
10.4 Aqua Ammonia Supply: EDNLP shall supply to BMS at the Battery Limits of the
Nitric Acid Facility, Aqua Ammonia that has been produced in the manufacture of
Nitric Acid. The intent is that the supply will normally meet BMS's needs
although availability will depend upon the Nitric Acid unit being on-stream. BMS
will have a back-up supply of ammonium hydroxide available as a contingency. The
estimated properties for Aqua Ammonia are described as follows:
 
• Appearance- Clear, colorless liquid.
Concentration- Ammonium hydroxide concentration 15-35% expressed as percent
ammonia.
• Oil- Maximum 0.7%
• Iron- Maximum 0.1%
Delivery Pressure- minimum- 60 psig, typical- 90 psig, maximum- 275 psig
• Delivery Temperature (F)- Typical- Ambient
Delivery Flow (#/hr as NH3)- Typical- 30 #/hr, Maximum- 75 #/hr
 
BMS expressly acknowledges that EDNLP makes no guarantee but shall put forth
reasonable efforts that Aqua Ammonia will conform to all the properties
described herein [although all


- 69 - 

--------------------------------------------------------------------------------

 
Aqua Ammonia delivered hereunder shall contain at least ten percent (10%)
ammonium hydroxide concentration expressed as a percentage ammonia, suspended in
an inert aqueous solution]. BMS agrees to accept all Aqua Ammonia from EDNLP as
it is delivered via pipeline to BMS. BMS shall not require EDNLP to perform any
chemical analyses of Aqua Ammonia prior to its delivery to BMS.
 
SECTION 11:  UTILITIES
11.1                      Provision of Utilities - BMS shall supply certain
utilities and additives in specified quantities (each, a "Utility" and
“Additive”) based on certain assumptions set forth in Schedule 1, to the Nitric
Acid Facility for use in the manufacture of Nitric Acid and operation and
maintenance of the Nitric Acid Facility, such supply to be in the amounts and
manner provided in this Section 11.  EDNLP warrants that the quantities provided
in Schedule 1 are a good faith estimate of the quantities of Utilities it will
consume at an annual production rate of 476,000 short tons of Nitric Acid per
year.  It is expressly understood that BMS shall not be obligated to supply any
Utilities or Additives other than those specifically listed in this Agreement
and that BMS shall not be obligated to supply such Utilities or Additives in
excess of the quantities provided for in Schedule 1.  BMS's obligations
hereunder shall at all times remain subject to any competing priorities BMS may
have at the BMS Baytown Plant for such Utilities or Additives.  


- 70 - 

--------------------------------------------------------------------------------

 
BMS shall provide all such Utilities and Additives to the Nitric Acid Facility
at the Battery Limits in accordance with the specifications set forth on
Schedule 1 hereto and at BMS's Net Distributed Cost.
 
    (A)           Water - The Bayer Baytown Plant is served by public
utility-supplied and plant-supplied water that is piped through and from the
Bayer Baytown Plant. BMS agrees to supply to the Nitric Acid Facility at the
Battery Limits: (i) boiler feed water; (ii) fire water; (iii) potable water;
(iv) plant (non-potable) water; and (v) demineralized water in the amounts and
at the specifications set forth in Schedule 1. BMS shall supply all water at
BMS's Net Distributed Cost.
            
              (B)           Nitrogen - BMS agrees to supply to the Nitric Acid
Facility at the Battery Limits, at BMS's Net Distributed Cost, nitrogen gas
through pipelines located at or on the Bayer Baytown Plant in the amounts and in
the specifications set forth in Schedule 1.

(C)           Air - BMS agrees to supply to the Nitric Acid Facility at the
Battery Limits, at BMS's Net Distributed Cost:  (i) plant air and
(ii) instrument air through pipelines located at or on the Bayer Baytown Plant
in the amounts and in the specifications set forth in Schedule 1.
(D)           Steam - BMS agrees to supply to the Nitric Acid Facility at the
Battery Limits, at BMS's Net Distributed Cost, six hundred thirty pounds per
square inch gauged steam


- 71 - 

--------------------------------------------------------------------------------

 
through pipelines located at or on the Bayer Baytown Plant in the amounts and in
the specifications set forth in Schedule 1.
 
(E)           Natural Gas - BMS agrees to supply to the Nitric Acid Facility at
the Battery Limits, at BMS's Net Distributed Cost, natural gas through pipelines
located at or on the Bayer Baytown Plant in the amounts and at the
specifications set forth in Schedule 1.
 
(F)           Chlorine - BMS agrees to supply to the Nitric Acid Facility at the
Battery Limits at BMS's Net Distributed Cost, chlorine through pipelines located
at or on the Bayer Baytown Plant in the amounts and in the specifications set
forth in Schedule 1.
 
(G)           Caustic - BMS agrees to supply to the Nitric Acid Facility at the
Battery Limits at BMS's Net Distributed Cost, 32 percent caustic through
pipelines located at or on the Bayer Baytown Plant in the amounts and in the
specifications set forth in Schedule 1.

(H)           Electrical Power - (1) A cogeneration facility ("Facility") exists
at the Bayer Baytown Plant. The Nitric Acid Facility shall obtain its electric
requirements from the Facility at such time as the Facility supplies electric
energy to the Bayer Baytown Plant. All references to electricity for the conduct
of operations at the Nitric Acid Facility shall mean and refer to the supply of
electric requirements for the Nitric Acid Facility.


- 72 - 

--------------------------------------------------------------------------------

 
(2)           BMS agrees to supply electrical power to the Nitric Acid Facility
at the Battery Limits. The electrical power shall be supplied at the same cost
as electric energy is supplied to BMS under the Energy Services Agreement
between Bayer Corporation and Calpine Construction Finance Company, L.P. and
subsequently assigned to BMS plus applicable BMS distribution fees.
 
(3)           In the event that the supply of electric requirements to the
Nitric Acid Facility as contemplated by this Section 11.1(H) does or is likely
to result in a regulatory consequence that imposes burdens upon BMS, then EDNLP
will without the expenditures of funds cooperate with BMS and engage in
commercially reasonably measures to mitigate the effects of such regulatory
consequences and burdens.
 
(4) The obligations of the parties hereunder will not be affected in the event
that the Facility is unable to produce electric energy in sufficient quantities
to meet EDNLP's electric requirements (e.g., back-up power), so long as electric
energy is available from other sources, including the grid, to supply EDNLP’s
electric requirements in the same manner and by the same means as BMS's electric
energy requirements at the Bayer Baytown Plant are supplied. In those instances
when EDNLP's electric requirements are supplied by other sources as contemplated
by the preceding sentence, then the price to EDNLP


- 73 - 

--------------------------------------------------------------------------------

 
for the supply of EDNLP's electric requirements shall be the cost to BMS for
electric energy from such other sources, plus EDNLP's pro rata share of the
infrastructure and distribution costs.
 
(5)                     Notwithstanding anything to the contrary herein
contained, the parties desire to confirm that EDNLP shall be relieved of its
obligation to supply Nitric Acid to BMS to the same extent as: (i) provided in
Section 14.1 of this Agreement; (ii) as provided under the Force Majeure Event
provisions of this Agreement;(iii) and/or as otherwise provided under this
Agreement, in the event there is a failure to deliver electricity to the Nitric
Acid Facility.
 
(I)           Sulfuric Acid:    BMS provides 98% sulfuric acid deliveries to
EDNLP for the cooling tower via tank trucks.  Trucks are typically scheduled on
Wednesday of each week.  The supplier monitors the sulfuric acid tank
level.  Based on this information 98% sulfuric acid deliveries are scheduled by
BMS as needed.  EDNLP may also contact the BMS Environmental Control Department
and Utilities (ECDU) to be put on the schedule for the next delivery, at least
one day in advance.  Approval of the certificate of analysis is done by the
polyurethane quality area prior to delivery to EDNLP.  At the end of the month,
BMS informs EDNLP of the amount of 98% sulfuric acid delivered during the
month.  EDNLP then reports this number to BMS


- 74 - 

--------------------------------------------------------------------------------

 
accounting, which is then included in the monthly Variable Costs Component
 
11.2                      Utility Quality
 
(A)           BMS makes no warranty with regard to the quality or quantity of
the Utilities or Additives made available to the Nitric Acid Facility under this
Agreement.
(B)           EDNLP shall be released from the warranty contained in Section 8
of this Agreement as to Nitric Acid produced at the Nitric Acid Facility if and
to the extent EDNLP can establish that the failure to meet the Nitric Acid
Specifications was attributable to BMS's failure to meet the relevant
specifications for, or quantities of, Ammonia or Utilities provided to the
Nitric Acid Facility.  EDNLP shall exercise reasonable efforts to mitigate the
application of this section by promptly notifying BMS of any detected deficiency
in the Utilities provided.
 
11.3                      Utility Cross Connections

EDNLP agrees to maintain and operate the utility cross connection systems as
originally designed to prevent possible cross contamination between the Nitric
Acid Facility's processes and a given Utility or possible cross contamination
between two Utility streams.
 
11.4                      Utility Meters
 
(A)           EDNLP shall operate and maintain existing demand metering
equipment to measure the Nitric Acid Facility's demand


- 75 - 

--------------------------------------------------------------------------------

 
and consumption of the Utilities and Additives.  The readings will be the basis
upon which any charges will be assessed against EDNLP for the consumption of
Utilities and Additives, unless any reading is proven to be in error in
accordance with Section 11.4(B).
 
(B)           EDNLP shall calibrate all meters in accordance with manufacturer's
recommendations.  EDNLP shall give BMS three (3) days notice of, and BMS has the
right to observe the calibration of any meters installed by EDNLP.  EDNLP shall
recalibrate each meter as recommended by the manufacturer.  If during any such
periodic recalibration any meter is found to be inaccurate by more than the
manufacturer's tolerances, then EDNLP shall repair or recalibrate such meter to
the manufacturer's tolerances. If a meter is inaccurate by more than the
manufacturer's tolerances, the party that has benefited from the inaccuracy
shall refund to the other party one hundred percent (100%) of the discrepancy,
back to the date of the last calibration or, if identifiable, back to the date
of the failure that triggered the inaccuracy.  EDNLP agrees to exercise
reasonable efforts to conduct all meter readings, inspections, recalibrations
and repairs in such a manner that it will not unreasonably interfere with BMS's
operations at the Bayer Baytown Plant.  BMS may, at BMS's expense, inspect the
meters at any time, provided such inspection does not


- 76 - 

--------------------------------------------------------------------------------

 
unreasonably interfere with the operation of the Nitric Acid Facility.
 
(C)           If any inspection by BMS reveals an inaccurate meter (as
determined under the preceding paragraph), then the parties shall negotiate an
appropriate adjustment to be made to the cost of the affected Utility.
 
 (D)                      EDNLP shall provide the electricity, 32% caustic, and
chlorine usage to BMS each month to be used for monthly billing.
 
           (E)                      BMS shall use the data collection system
(currently PI) to determine the monthly Utility usages from the EDNLP meters.
 
(F)                      EDNLP shall provide BMS a summary of each Utility usage
each month.  This summary will serve as a reference to the values obtained in
11.4(E) and shall be included in the monthly Fixed Costs Monthly Charge and
Variable Costs Component.  EDNLP and BMS shall exercise commercially reasonable
efforts to resolve any significant discrepancies in a timely manner.

 11.5                      Resale of Utilities
 
EDNLP covenants that it shall not sell, transfer or distribute to any other
party (including Affiliates of EDNLP) those Utilities or Additives provided to
the Nitric Acid Facility by BMS pursuant to this Agreement.


SECTION 12:  WASTE


- 77 - 

--------------------------------------------------------------------------------

 
Wastes from the Nitric Acid Facility may be described by the following
categories:
 
1.
Sanitary Sewage;

 
2.
Cooling Tower Blowdown;

 
3.
Routine Process Wastes;

 
4.
Stormwater; and

 
5.
Other Wastes.



BMS reserves the right to test the Waste streams and, in the event BMS notifies
EDNLP that the Waste streams do not comply with Schedule 5, EDNLP shall promptly
take all appropriate action to bring the Waste streams into compliance with
Schedule 5.  In addition, BMS may assess EDNLP a surcharge to cover the actual
costs of all special handling and extra treatment incurred by BMS for Waste that
fails to meet established specifications.  In no case shall BMS be required to
accept Waste that will cause BMS to exceed limits imposed by permits.  With
BMS's prior approval, which shall not unreasonably be withheld, EDNLP may
construct and locate additional lines for transportation of the Waste, provided
that all such Waste, other than Sanitary Sewage, is processed and directed above
ground.  BMS shall invoice EDNLP for such use of the Waste Treatment Facilities
on a Net Distributed Cost basis and such costs shall be included in the Variable
Cost Component.
 
 12.1                      Use of Sanitary Sewers
 
EDNLP shall discharge all Sanitary Sewage or Waste into the existing sanitary
sewer system or Waste Treatment Facilities in such a manner as to ensure that
such discharges


- 78 - 

--------------------------------------------------------------------------------

 
comply with Laws and do not unreasonably interfere with BMS operations at the
Bayer Baytown Plant.  EDNLP shall promptly correct any nonconforming discharges.
EDNLP shall not allow any third party or any other site source to cause any
substance, including Waste, to be discharged into the sanitary sewer system on
the Nitric Acid Facility or the Bayer Baytown Plant.  EDNLP shall use reasonable
efforts to make no discharges that violate any:  (i) Laws; (ii) insurance or
underwriting rules or regulations disclosed to or known by EDNLP on or prior to
the Commencement Date; or (iii) revised insurance or underwriting rules or
regulations reasonably imposed by BMS's loss prevention consultants and
insurance carriers following the Commencement Date. EDNLP shall grant BMS access
to all records and files that relate in any manner to any discharge by EDNLP
into the sanitary sewer system during the term of this Agreement.  BMS reserves
the right to analyze, at its sole cost and expense, Sanitary Sewage at the
tie-in points.
 
 12.2                      Cooling Tower Blowdown

EDNLP may discharge into BMS's Cooling Tower Blowdown header, via existing lines
or lines to be constructed, Cooling Tower Blowdown that meets the quality and
quantity specifications set forth in Schedule 5.  To ensure that the Cooling
Tower Blowdown is acceptable for treatment in the Waste Treatment Facilities,
any chemicals used in the cooling tower must be approved by BMS.


- 79 - 

--------------------------------------------------------------------------------

 
 12.3                      Routine Process Waste
 
(1)           In connection with the production of Nitric Acid by EDNLP at the
Nitric Acid Facility, EDNLP anticipates producing Routine Process Waste of the
general types listed below, with the characteristics set forth in the attached
Schedule 5:
 
 
(a)
Washdown Water;

 
(b)
Lab Samples;

 
(c)
Process Purges;

 
(d)
Leaks;

(e)           Boiler Blowdown; and
 
(f)
Ammonia Vaporizer Blowdown.



(2)           Subject to any contrary provisions of this Section 12, EDNLP may
discharge into the overhead waste water piping to the Waste Treatment
Facilities, via existing lines or those to be constructed, Routine Process Waste
from the Nitric Acid Facility that meets the quality and quantity specifications
set forth in Schedule 5.  With BMS's prior approval, which shall not
unreasonably be withheld, EDNLP may construct and locate additional lines for
transportation of

Routine Process Waste, provided that all such Routine Process Waste is processed
and directed above ground.
 
 12.4                      Initial Stormwater and Additional Stormwater
 
EDNLP shall install, operate and maintain facilities to capture all Initial
Stormwater and Additional Stormwater that falls on padded areas.  EDNLP shall
construct such facilities so that the Initial Stormwater is segregated from the
Additional


- 80 - 

--------------------------------------------------------------------------------

 
Stormwater.  EDNLP shall discharge (pump) the Initial Stormwater along with the
Routine Process Wastes, via existing pipelines or those to be constructed, into
the Waste Treatment Facilities.  EDNLP shall sample the Additional Stormwater
and analyze the pH and general appearance of the Additional Stormwater to ensure
that it does not exceed the permissible contamination levels for Additional
Stormwater described in Schedule 5.  If the Additional Stormwater does not
exceed the permissible contamination levels set forth in Schedule 5, then EDNLP
shall discharge the Additional Stormwater, via existing pipelines or those to be
constructed, into the Bayer Baytown Plant's stormwater system.  If the
Additional Stormwater exceeds the permissible contamination levels set forth in
Schedule 5, then EDNLP shall hold the Additional Stormwater until it can be
discharged, via existing pipelines or those to be constructed, into the Waste
Treatment Facilities, provided that BMS has analyzed the Additional Stormwater
and determined that based on level of contamination and volume, the Waste
Treatment Facilities can accept such Additional Stormwater.
 
 12.5                      Uncollected Stormwater
 
Uncollected Stormwater will be directed, via pipelines, existing or to be built,
or by ground elevation, to BMS's underground stormwater piping.  EDNLP will not
allow contamination of Uncollected Stormwater.
 
 12.6                      EDNLP's Disposal of Other Wastes
 
- 81 -

--------------------------------------------------------------------------------


 
EDNLP shall be solely responsible for the proper segregation, storage and
disposal of any other Waste (including, without limitation, oily sludge from the
ammonia separation system, waste lubricating oils, construction debris and
production/maintenance generated wastes) generated at the Nitric Acid Facility,
the storage, conveyance, treatment and disposal of which shall be performed in
accordance with all applicable Environmental, Health and Safety Laws and all BMS
guidelines and procedures.  EDNLP shall use waste management services mutually
agreed upon by the parties for the segregation and disposal of such other
wastes.  BMS shall not reimburse EDNLP for any costs associated with the
storage, conveyance, treatment and disposal process of other waste except as
otherwise provided in this Agreement.
 
 12.7                      General
 
(A)           BMS shall maintain the Waste Treatment Facilities in good
condition and repair and in such a manner as to allow the Waste to be treated
and discharged in compliance with all applicable Laws, including, without
limitation, Environmental, Health and Safety Laws.  EDNLP shall maintain any
pipelines, sumps, sump pumps or other facilities located on the Nitric Acid
Facility in compliance with all applicable Laws, including without limitation,
Environmental, Health and Safety Laws.


- 82 - 

--------------------------------------------------------------------------------

 
(B)           Upon reasonable notice, EDNLP and BMS shall each grant to the
other access to all properties, records and files relating to the deliveries and
discharge of Waste.  BMS and EDNLP shall submit written reports to each other
containing such matters and information as are reasonably requested by the other
party.
 
(C)           EDNLP shall be responsible for ensuring that the Nitric Acid
Facility maintains compliance with all leak detection and repair programs
related to Fugitive Emissions as mandated by all applicable Environmental,
Health and Safety Laws.
 
(D)           EDNLP shall be responsible, at its expense, for all costs
associated with the proper containment, clean-up, treatment and disposal of all
Spills and materials contaminated by such Spills arising from EDNLP's operation
of the Nitric Acid Facility.  EDNLP shall employ the Spill remediation services
and disposal outlets mutually agreed upon by the parties.

(E)           EDNLP shall operate and maintain, metering equipment to measure
EDNLP's discharge of Routine Process Waste and Cooling Tower Blowdown into the
Waste Treatment System.
 
SECTION 13:  FIRE PROTECTION, SAFETY AND SECURITY
 
13.1                      Fire Protection
 
(A)           With the prior written approval of BMS, which will not be
unreasonably withheld, EDNLP may make such


- 83 - 

--------------------------------------------------------------------------------

 
additions to the fire protection system at the Nitric Acid Facility as EDNLP
requires for the protection of the Nitric Acid Facility.  BMS shall maintain in
good condition and repair and shall make available for the benefit of the Nitric
Acid Facility in case of an emergency the portion of the fire protection system
located at or on the Bayer Baytown Plant.  EDNLP, at its cost and expense, shall
maintain in good condition and repair and shall make available for the benefit
of the Bayer Baytown Plant in case of an emergency the portion of the fire
protection system located at the Nitric Acid Facility.  EDNLP shall be
responsible for notifying the designated authority of emergencies occurring at
the Nitric Acid Facility.  EDNLP shall only use water from the fire protection
system for emergency purposes and shall immediately report any such use to the
designated authority at the Bayer Baytown Plant.
 
(B)           BMS agrees to furnish the fire-fighting services for the Nitric
Acid Facility that BMS has available for the protection of its own property and
personnel.  EDNLP agrees to cooperate with BMS in furnishing such services,
including participating in any fire drill procedures at the Nitric Acid
Facility, as reasonably requested by BMS.  Subject to the prior execution of
confidentiality agreements in form and substance satisfactory to BMS and its
counsel, BMS agrees to grant EDNLP and its insurance carriers access to the
Bayer Baytown Plant and the improvements located thereon as required by EDNLP's


- 84 - 

--------------------------------------------------------------------------------

 
insurance carriers for inspections related to fire protection or other safety
measures.
 
 13.2                      Safety
 
(A)           EDNLP will use reasonable efforts to operate the Nitric Acid
Facility according to sound engineering practice and all applicable Laws and
regulations.  In the interest of promoting a safe manufacturing environment,
EDNLP and BMS agree to meet quarterly to discuss and review safety items of
mutual interest.
 
(B)           EDNLP shall maintain and use the public address system that is
integrated with the Bayer Baytown Plant public address system so as to permit
centralized emergency notification and other central announcements to personnel
at the Nitric Acid Facility.  BMS shall maintain connections for the public
address system at the Battery Limits.
 
(C)           BMS will provide EDNLP with a list of VHF radio frequencies for
routine use at the Nitric Acid Facility and for emergency communication with the
BMS disaster response office.  EDNLP shall utilize radio equipment capable of
transmitting and receiving information on the assigned frequencies.
 
(D)           BMS will provide EDNLP with phosgene monitoring badges for use by
EDNLP personnel at the Nitric Acid Facility.  EDNLP shall require the use of
such badges by all personnel at the Nitric Acid Facility, and shall cause such


- 85 - 

--------------------------------------------------------------------------------

 
badges to be handled and examined in accordance with BMS safety rules applicable
to the use and examination of such badges.
 
(E)           Emergency Response – BMS shall provide an Emergency Response Team
for incidents including but not limited to firefighting and rescue.  BMS shall
provide equipment (fire truck, rescue truck, ambulance) and personnel for
emergency response.  BMS shall provide air monitoring on the Bayer Baytown Plant
perimeter and in the community, as necessary.  BMS will put any EDNLP emergency
message on the CAER (Community Awareness Emergency Response) Line.  EDNLP is
responsible for making all required notifications.  BMS shall assist with
communications with outside emergency response teams, as necessary.  EDNLP shall
provide one representative to guide BMS if emergency response is needed at
EDNLP.  BMS schedules off-site training classes for fire brigade (Fire School)
and rescue team (Rescue School) training.  EDNLP may participate along with BMS
employees for this training, provided the EDNLP pays for their employees.

Bayer shall perform annual drills and shall allow EDNLP to participate in such
drills.
 
    (F)           Hurricane Response – During potential hurricane events BMS
coordinates Bayer Baytown Plant activities as outlined in the BMS safety
procedure.  Status meetings shall occur as needed and as outlined in the BMS
safety procedure.  EDNLP is expected to provide a representative to these
meetings.  In the event of an evacuation, EDNLP will provide one hurricane


- 86 - 

--------------------------------------------------------------------------------

 
“ride-out” team member to stay in the plantsite, along with BMS ride-out
personnel, during the evacuation period.
 
 13.3                      Security
 
For purposes of security planning, EDNLP is included in the BMS security
requirements as regulated by the U.S. Coast Guard. EDNLP shall be responsible
for providing internal security for the Nitric Acid Facility. BMS shall have no
responsibility for the internal security of the Nitric Acid Facility. BMS will
provide perimeter security and trucking services at the Bayer Baytown Plant
perimeter.


Where allowed by law, BMS will provide security for EDNLP within the
fenceline.  EDNLP will follow BMS security procedures for EDNLP employees,
visitors, and contractors and shall participate in BMS security training and
drills.  BMS is responsible for tank truck access into and out of the Bayer
Baytown Plant.  Truck drivers are required to provide a valid drivers license
with photo identification and HazMat certification.  EDNLP is responsible for
the truck drivers from the time they arrive at the Nitric Acid Facility until
they depart back the truck gate to exit the Bayer Baytown Plant.   EDNLP shall
provide and maintain a security camera on its absorber which can be controlled
by BMS security staff.
 
            13.4                      Parking and Access


- 87 - 

--------------------------------------------------------------------------------

 
 
EDNLP officers, directors, employees, agents, contractors and invitees may park
in the parking lots located on the Bayer Baytown Plant, and such parties shall
use access routes designated by BMS to reach the Nitric Acid Facility, in each
case.  EDNLP officers, directors, employees, agents, contractors and invitees
shall observe all conditions imposed by BMS for parking and security at the
Bayer Baytown Plant.  EDNLP officers, directors, employees, agents, contractors
and invitees shall have access to the Nitric Acid Facility at all times during
the Term of this Agreement; provided, however, that EDNLP officers, directors,
employees, agents, contractors and invitees must observe Bayer Baytown Plant
security procedures at all times. BMS may restrict the access of EDNLP officers,
directors, employees, agents, contractors and invitees in the event of an
emergency.
 
                                (A)           EDNLP shall maintain a four (4)
spot truck loading and unloading rack for nitric acid and the three (3) spot
truck unloading rack for Ammonia.
 
SECTION 14:  INTERRUPTION OF AMMONIA, UTILITIES OR NITRIC ACID
 
14.1                      Interruption of EDNLP Feedstock - If BMS is unable to
or fails to deliver Ammonia, Utilities, or Additives to the Nitric Acid Facility
as required, then EDNLP may procure such Ammonia, Utilities, or Additives
elsewhere through any


- 88 - 

--------------------------------------------------------------------------------

 
commercially reasonable source.  Notwithstanding the foregoing, EDNLP may supply
such Ammonia, Utilities, and Additives through the infrastructure of the Bayer
Baytown Plant only with the prior approval of BMS, which shall not be
unreasonably withheld.  Any procurement by EDNLP of Ammonia, Utilities, or
Additives from parties other than BMS shall be at EDNLP's risk, and shall have
no effect on the warranty made to BMS by EDNLP pursuant to Section 8
hereof.  Nitric acid produced using such Ammonia shall first be supplied to
BMS.  If BMS is unable to or fails to deliver Ammonia, Utilities, or Additives,
EDNLP's sole exclusive remedy for such failure is set forth in Section 18
hereof.
 
14.2                      Interruption of Nitric Acid - If EDNLP is unable to or
fails to provide BMS's monthly Nitric Acid requirements for the Bayer Baytown
Plant and EDNLP is unable to provide back-up supply to BMS, then BMS may procure
such nitric acid elsewhere through any commercially reasonable source.  EDNLP
shall permit BMS to use EDNLP's four (4) spot truck loading and unloading rack
if BMS requires use of the same for the receipt of nitric acid from third party
suppliers.  EDNLP shall perform the unloading activities.


SECTION 15:  PIPELINE AND DELIVERY SYSTEM OPERATION AND MAINTENANCE
 
15.1                      Plant Systems - EDNLP shall operate and maintain the
systems necessary to transport Ammonia, Utilities,


- 89 - 

--------------------------------------------------------------------------------

 
Additives, Waste or other material provided or handled by the Delivery Systems
to or from tie-in points at the Battery Limits to the Nitric Acid Facility.
 
15.2                      Connection Points - BMS shall be responsible for
operating and maintaining the Delivery Systems outside of the Battery Limits of
the Nitric Acid Facility.  EDNLP shall be responsible for operating and
maintaining the Delivery Systems inside the Nitric Acid Facility.
 


SECTION 16:  PERMITS
 
EDNLP shall be responsible for the preparation, filing and cost of obtaining and
maintaining all Permits related to the operation of the Nitric Acid
Facility.  BMS reserves the right to approve, or to disapprove, all Permit
applications prepared by EDNLP and EDNLP shall give BMS at least ten (10) days
to review permit applications.  BMS shall provide EDNLP reasonable assistance as
necessary to obtain the Permits as EDNLP may request.  EDNLP shall provide BMS
reasonable assistance to transfer the Permits upon the expiration or termination
of this Agreement.


SECTION 17:  INSURANCE
 
17.1                      EDNLP's Insurance - EDNLP shall maintain, or cause to
be maintained, the following insurance:
 
(A)           Insurance Against Public Liability - EDNLP shall procure and
maintain in effect at all times from the


- 90 - 

--------------------------------------------------------------------------------

 
Commencement Date until the expiration or termination of this Agreement:
automobile liability, comprehensive general and excess liability insurance
policies applying to bodily injury (including death) and third party property
damage arising from the activities of EDNLP under the Project Agreements.  Such
coverage shall have a minimum combined single limit of liability of at least
Five Million Dollars ($5,000,000) and a general aggregate limit of at least Five
Million Dollars ($5,000,000).  All such policies shall be written to apply to
all bodily injury, property damage, personal injury and other losses occurring
during the policy term.  Such coverage shall also contain
endorsements:  (A) deleting any employee exclusion on personal injury coverage;
(B) including employees as additional insureds; (C) deleting any liquor
liability exclusion; (D) providing for coverage of employer's automobile
non-ownership liability; (E) providing for fire legal liability coverage;
(F) providing for explosion, collapse and underground liability coverage; and
(G) providing for contractual liability.
 
(B)           Workers' Compensation and Other Insurance - EDNLP shall also carry
workers' compensation insurance and such other forms of insurance that EDNLP is
required by law to provide, covering loss resulting from injury, sickness,
disability or death of the employees of EDNLP arising out of and in the course
of their employment to the extent required by law,


- 91 - 

--------------------------------------------------------------------------------

 
together with employer's liability coverage with a limit of at least One Million
Dollars ($1,000,000).
 
(C) Business Interruption – Business interruption insurance shall be carried at
the discretion and cost of EDNLP.  BMS shall not be responsible for payment or
reimbursement of any premiums or deductibles related to such business
interruption insurance.  BMS shall have no rights to make a claim under any
business interruption insurance that may be carried by EDNLP.
 
(D) Pollution Liability Insurance – EDNLP shall carry sudden and accidental
pollution liability insurance. Such coverage shall have a limit of at least Five
Million Dollars ($5,000,000) per occurrence and annual aggregate.
 
(E) Insurance Certificates – EDNLP shall provide a copy of all applicable
insurance certificates to BMS within ten (10) days following the Commencement
Date, and on an annual basis thereafter.

(F) Deductibles:  In all cases, BMS shall be responsible for the payment of the
deductibles for insurance as mentioned above, including without limitation, the
deductible under pollution insurance purchased by EDNLP for the Nitric Acid
Facility, but excluding business interruption insurance.
 
17.2                      BMS's Insurance - BMS shall maintain, or cause to be
maintained, the following insurance:
 
(A)           Insurance Against Loss or Damage - BMS shall maintain or cause to
be maintained in effect at all


- 92 - 

--------------------------------------------------------------------------------

 
times during the Term, property insurance to the extent BMS reasonably deems
adequate for the Nitric Acid Facility and the assets comprising the EDNLP Net
Book Value and keep it, and all of the Catalyst, and equipment and machinery
comprising the Nitric Acid Facility insured on a replacement value basis and on
an all-risk basis, which shall include coverage for the following without
limitation: perils of earthquake, windstorm, flood, fire or other casualty;
vandalism and malicious mischief; coverage for replacement costs and cost of
demolition endorsements; and comprehensive boiler and machinery coverage.
 
(B)           Insurance Against Public Liability - BMS shall procure and
maintain in effect at all times from the Commencement Date until the expiration
or termination of this Agreement, automobile liability, comprehensive general
and excess liability insurance policies applying to bodily injury (including
death) and third party property damage arising from the activities of BMS under
the Project Agreements.  Such coverage shall have a minimum combined single
limit of liability of at least Five Million Dollars ($5,000,000) and a general
aggregate limit of at least Five Million Dollars ($5,000,000).  All such
policies shall be written to apply to all bodily injury, property damage,
personal injury and other covered losses occurring during the policy term.  Such
coverage shall also contain endorsements: (A) deleting any employee exclusion on
personal injury coverage; (B) including employees as


- 93 - 

--------------------------------------------------------------------------------

 
additional insureds; (C) deleting any liquor liability exclusion; (D) providing
for coverage of employer's automobile non-ownership liability; (E) providing for
fire legal liability coverage; (F) providing for explosion, collapse and
underground liability coverage; and (G) providing for contractual liability.
 
(C)           Workers' Compensation and Other Insurance - BMS shall also carry
workers' compensation insurance and such other forms of insurance that BMS is
required by law to provide covering loss resulting from injury, sickness,
disability or death of the employees of BMS arising out of and in the course of
their employment to the extent required by law, together with employer's
liability coverage with a limit of at least One Million Dollars ($1,000,000).
 
17.3                      Waiver of Subrogation Rights - Notwithstanding
anything to the contrary herein, EDNLP and BMS each waive all of its insurer’s
rights of recovery, claim, action or cause of action against the other, its
agents, officers, directors, shareholders or employees for any loss or damage
that may occur to the Nitric Acid Facility, or any personal property of either
party hereto, by reason of any cause or origin, that is insured against under
insurance coverages hereunder, excluding the sole negligence of the other party
hereto, its agents, officers or employees.  The insurance policies required
hereunder shall be endorsed if necessary to waive the insured's rights of
subrogation against EDNLP or BMS as applicable.  Each party’s


- 94 - 

--------------------------------------------------------------------------------

 
fulfillment of the obligations of this Section 17 shall not, of itself, in whole
or in part satisfy or fulfill its indemnity, liability or other obligations
owing under the Agreement or applicable law.
 
17.4                      Miscellaneous Insurance Provisions - Each party shall
provide the other party with thirty (30) days notice of cancellation or material
change in terms of any of the coverage described in this Section 17 required to
be maintained by the party.  If at any time during the Term, the amount or type
of insurance coverage that each party is required to carry under this Section 17
is, in the reasonable judgment of the other party, materially deficient under
Sections 17.1 or 17.2 hereof, the party not in default of this Section 17 may,
at its option: (A) notify the defaulting party in writing that it has thirty
(30) days in which to cure such deficiency or the defaulting party shall be in
default hereunder, or (B) pay any premiums or take any other steps necessary to
cure the deficiency, in which case the defaulting party shall be liable to the
non-defaulting party for all premiums and other costs associated with such cure.
 
17.5                      Form of Policies - All insurance policies required to
be carried under this Agreement shall be obtained from insurance companies of
good national or international reputation.  In any event, deductible amounts
shall not exceed ten percent (10%) of the limit of liability in dollars for each


- 95 - 

--------------------------------------------------------------------------------

 
required insurance.  However, the above conditions of approval and limitations
of amounts of deductible shall not apply when the conditions of self-insurance
set forth in Section 17.6 below are satisfied.  Upon request by BMS, EDNLP shall
provide to BMS two insurance quotes which cover the cost of incremental
additional or new insurance mentioned herein.  BMS shall determine which
insurance policy, including premium and deductible amounts, is most advantageous
and may determine that EDNLP be covered under BMS insurance policies if BMS
deems this action appropriate.
 
            17.6                      Self-Insurance - Any insurance required to
be maintained by either party under this Agreement (other than workers'
compensation insurance) may be maintained under a plan of
self-insurance.  However, either party shall be entitled to use such
self-insurance only (A) during periods when such party's net worth exceeds Two
Hundred Fifty Million Dollars ($250,000,000), and (B) if such party maintains
adequate reserves or liquid assets for payment of claims of liability against
the other party, including the replacement value of the EDNLP Net Book Value in
the case of EDNLP and the Nitric Acid Facility in the case of BMS.
 
17.7                      Blanket Coverage - Any policy required to be
maintained by either party under this Agreement may be maintained under a
"blanket policy" that insures other parties or locations. However, the amount of
insurance and the type of


- 96 -

--------------------------------------------------------------------------------

 
coverage required to be provided hereunder may not be thereby diminished,
changed or adversely affected.
17.8                      Failure of EDNLP to Insure - If EDNLP fails to procure
or maintain the insurance that EDNLP is required to maintain pursuant to Section
17.1 hereof, BMS may procure, on behalf of EDNLP, the minimum amount of
insurance coverage required under Section 17.1 hereof, and EDNLP shall promptly
reimburse BMS for the same.  Insurance charges for such required insurance are
included in Fixed Costs.
 
SECTION 18:  DEFAULT AND REMEDIES
 
18.1                      EDNLP Events of Default - An EDNLP Event of Default
shall occur upon the occurrence of any one or more of the following events,
unless the event is caused by BMS or any of BMS’s agents or contractors:
 
(A)           If EDNLP is unable to provide, for any reason substantially
related to EDNLP's negligence or any material breach of EDNLP's obligations
hereunder, a minimum of the lesser of (i) BMS's monthly Nitric Acid requirements
for the Bayer Baytown Plant or (ii) 18,458 short tons per month of Nitric Acid,
in each case under any combination of this Agreement and the Back-up Supply
Plan, provided, however, that if EDNLP is unable to provide such amounts of
Nitric Acid, EDNLP


- 97 -

--------------------------------------------------------------------------------

 
shall have no obligation to purchase substitute ammonia or utilities;
 
(B)           If EDNLP fails to meet, for thirty (30) days during any one
hundred eighty (180) day period or forty-five (45) days during any three hundred
sixty-five (365) day period, its obligations to provide to BMS Nitric Acid
meeting the Nitric Acid Specifications in Section 2.2 hereof, provided such
failure to provide Nitric Acid meeting the Nitric Acid Specifications has a
material adverse effect on the DNT/SAC or MNB/Aniline plants, located within the
Bayer Baytown Plant;
 
(C)           If EDNLP fails to pay to BMS any amount due BMS pursuant to
Sections 4.3 ("Fixed Costs Reimbursements"), 4.5 ("Operating Fee Reimbursements
by EDNLP"), 5 ("BMS Reimbursement, Rebate and Egress Fee") or 17.8 ("Failure of
EDNLP to Insure") hereof, when and as due, and such payments are not being
contested in good faith by appropriate proceedings;
 
(D)           If EDNLP breaches any of its covenants set forth in Section 9.1(E)
hereof ("Health and Safety Covenants") or in Section 9.1(L) hereof
(“Environmental Covenants”);
 
 (E)                      If EDNLP breaches its covenants set forth in Section
9.1(F) ("Compliance with Laws & Permits") hereof; or
 
                                      (F)           If EDNLP materially defaults
in the due performance or observance of any other term, covenant or agreement on
its part to be performed or observed pursuant to


- 98 -

--------------------------------------------------------------------------------

 
any of the provisions of this Agreement or any of the other Project Agreements.
 
18.2                      EDNLP Cure Periods - In the event any EDNLP Event of
Default occurs, EDNLP shall have the following cure periods following written
notice by BMS to EDNLP:
 
(A)           Sixty (60) days in the case of a default under Section 18.1(A)
hereof;
 
(B)           Zero (0) days, in the case of a default under Section 18.1(B)
hereof;
 
(C)           Ten (10) Business Days, in the case of a default under Section
18.1(C) hereof;
 
(D)           Ten (10) days, in the case of a default under Section 18.1(D)
hereof (provided, however, that in the event of a default under Section 18.1(D)
that is caused by a breach by EDNLP of its covenant under Section 9.1(E)(2),
EDNLP shall have a reasonable period of time, which in no event shall exceed one
hundred eighty (180) days, to implement the Safety Improvement Program described
in Section 9.1(E)(2)(b) hereof);
 
(E)           In the case of a default under Section 18.1(E) hereof, a
reasonable period of time which in no event shall exceed one hundred eighty
(180) days, to implement the Compliance Program described in Section 9.1(F)(2)
hereof and to obtain results which indicate to BMS in its reasonable discretion
that EDNLP has substantially addressed and corrected the issues identified
pursuant to Section 9.1(F)(2) hereof; and


- 99 -

--------------------------------------------------------------------------------

 
(F)           Forty-five (45) days, in all other cases, unless such EDNLP Event
of Default cannot reasonably be cured in forty-five (45) days and EDNLP has,
during such forty-five (45) day period, undertaken reasonably effective curative
measures, in which case the cure period for such EDNLP Event of Default shall be
the number of days reasonably required to effectuate such cure.
 
If any EDNLP Event of Default is remedied within the aforementioned cure
periods, such EDNLP Event of Default shall not constitute a continuing EDNLP
Event of Default and this Agreement shall continue in full force and effect as
if said EDNLP Event of Default had not occurred.  The waiver of any EDNLP Event
of Default under this Agreement shall not constitute a waiver of any subsequent
EDNLP Event of Default.
 
18.3                      BMS Events of Default - A BMS Event of Default shall
occur upon the occurrence of any one or more of the following events, unless the
event is caused by Force Majeure, by EDNLP or any of EDNLP agents or
contractors:
 
(A)           If BMS is unable to provide, for any reason substantially related
to BMS's negligence or any material breach of BMS's obligations hereunder, a
minimum of the lesser of the Ammonia necessary to produce (i) BMS's monthly
Nitric Acid requirements for the Bayer Baytown Plant or (ii) 18,458 short tons
per month of Nitric Acid (less any amounts supplied to BMS under the Back-up
Supply Plan);


- 100 -

--------------------------------------------------------------------------------

 
(B)           If BMS fails to meet, for thirty (30) days during any one hundred
eighty (180) day period or forty-five (45) days during any three hundred
sixty-five (365) day period, its obligations to supply to EDNLP certain Ammonia,
Utilities or Services to be supplied by BMS and such failure to provide Ammonia,
Utilities or Services has a material adverse effect on the Nitric Acid Facility;
 
(C)           If BMS fails to pay to EDNLP any amount due EDNLP pursuant to
Section 4 hereof when and as due; or
 
(D)           If BMS materially defaults in the due performance or observance of
any other term, covenant or agreement on its part to be performed or observed
pursuant to any of the provisions of this Agreement or any of the other Project
Agreements.
 
18.4                      BMS Cure Periods - In the event of any BMS Event of
Default occurs, BMS shall have the following cure periods following written
notice by EDNLP to BMS:
(A)           Sixty (60) days, in the case of a default under Section 18.3(A);
or
 
(B)           Zero (0) days, in the case of a default under Section 18.3(B)
hereof;
 
(C)           Ten (10) Business Days, in the case of a default under Section
18.3(C) hereof; and
 
(D)           Forty-five (45) days, in all other cases, unless such BMS Event of
Default cannot reasonably be cured in


- 101-

--------------------------------------------------------------------------------

 
forty-five (45) days and, during such forty-five (45) day period, BMS has
undertaken reasonably effective curative measures, in which case the cure period
for such BMS Event of Default shall be the number of days reasonably required to
effectuate such cure.
 
If any BMS Event of Default is remedied within the aforementioned cure periods,
such BMS Event of Default shall not constitute a continuing BMS Event of Default
and this Agreement shall continue in full force and effect as if said BMS Event
of Default had not occurred.  The waiver of any BMS Event of Default under this
Agreement shall not constitute a waiver of any subsequent BMS Event of Default.
 
18.5                      BMS Remedies for EDNLP Events of Default - The parties
agree that upon the occurrence of an EDNLP Event of Default (and subject to the
continuation of such Event of Default beyond any applicable cure periods), BMS
shall have the following rights and remedies (in addition to the indemnification
rights provided for in Section 20.1 hereof):
 
(A)  If an EDNLP Event of Default occurs pursuant to Section 18.1(A) hereof, BMS
shall have the termination rights specified in Section 19.1 hereof and EDNLP
shall pay to BMS the difference between the reasonable cost of any purchase of
substitute nitric acid (including cost of transportation, storage, handling and
any other direct costs associated with procuring substitute nitric acid) and the
Variable Costs


- 102-

--------------------------------------------------------------------------------

 
Component in respect of all Nitric Acid ordered by BMS and not delivered by
EDNLP during the existence of and continuation of the EDNLP Event of Default;
 
(B)           If an EDNLP Event of Default occurs pursuant to Section 18.1(B)
hereof, BMS shall have the termination rights specified in Section 19.1 hereof
and EDNLP shall pay to BMS its actual damages incurred in connection with the
provision of nitric acid failing to meet the Nitric Acid Specifications during
the existence and continuation of the EDNLP Event of Default;
 
(C)           If an EDNLP Event of Default occurs pursuant to Section 18.1(C)
hereof, BMS shall have the termination rights specified in Section 19.1 hereof;
provided, however, that if EDNLP contests the amounts due BMS, EDNLP and BMS
shall first resolve such payment dispute in accordance with Section 24 hereof;
 
(D)           If an EDNLP Event of Default occurs pursuant to Section 18.1(D)
hereof, BMS shall have the termination rights specified in Section 19.1 hereof
and EDNLP shall pay to BMS its damages incurred; and
 
(E)           In all other EDNLP Events of Default, BMS shall have the
termination rights specified in Section 19.1 hereof and EDNLP shall pay to BMS
its damages incurred and BMS shall have any and all other rights and remedies
available, whether at law or at equity.


- 103-

--------------------------------------------------------------------------------

 
In addition to any and all other remedies available to BMS as specified above,
BMS shall have the right to offset its damages incurred pursuant to any Event of
Default against any payments due EDNLP under the Project Agreements or
otherwise.
 
                      18.6                      EDNLP Remedies for BMS Events of
Default - The parties agree that upon the occurrence of a BMS Event of Default
(and subject to the continuation of such Event of Default beyond any applicable
cure periods), EDNLP shall have the following rights and remedies (in addition
to the indemnification rights provided for in Section 20.2 hereof):
 
(A)           If a BMS Event of Default occurs due to BMS's failure to provide
sufficient quantities of Ammonia pursuant to Section 18.3(A) hereof or BMS's
failure to provide sufficient quantities of Utilities, Additives or Services
pursuant to Section 18.3(B) hereof, EDNLP shall have the termination rights
specified in Section 19.2 hereof and BMS shall pay to EDNLP the difference
between the cost of any reasonable purchase of ammonia, utilities or services,
as the case may be (including cost of transportation, storage, handling and any
other direct costs associated with procuring substitute ammonia, utilities,
additives or services) and the price of Ammonia, Utilities, Additives or
Services, as the case may be, under the Project Agreements in respect of all
Ammonia, Utilities, Additives and/or Services ordered by EDNLP from BMS


- 104-

--------------------------------------------------------------------------------

 
during the existence and continuation of the BMS Event of Default;
 
(B)           If a BMS Event of Default occurs due to BMS's failure to provide
Ammonia, Utilities, Additives or Services that meet specifications pursuant to
Section 18.3(B) hereof, EDNLP shall have the termination rights specified in
Section 19.2 hereof and BMS shall pay to EDNLP its actual damages incurred in
connection with the provision of Ammonia, Services or Utilities failing to meet
the specifications for Ammonia, Services, Additives and Utilities during the
existence and the continuation of the BMS Event of Default;
 
(C)           If a BMS Event of Default occurs pursuant to Section 18.3(C)
hereof, EDNLP shall have the termination rights specified in Section 19.2
hereof; provided, however, that if BMS contests the amounts due EDNLP, BMS and
EDNLP shall first resolve such payment dispute in accordance with Section 24
hereof.  Following such resolution in EDNLP's favor, EDNLP shall have the
termination rights specified in Section 19.2 hereof provided that BMS does not
pay to EDNLP its damages incurred within a period of thirty days after the
decision agreed to among the parties; and
 
(D)           In all other BMS Events of Default, EDNLP shall have the
termination rights specified in Section 19.2 hereof and BMS shall pay to EDNLP
its damages, and EDNLP shall


- 105-

--------------------------------------------------------------------------------

 
have any and all other rights and remedies available, whether at law or at
equity.
 
In addition to any and all other remedies available to EDNLP as specified above,
EDNLP shall have the right to offset its damages incurred pursuant to an Event
of Default against any payments due BMS under the Project Agreements or
otherwise.


SECTION 19:  TERMINATION
 
19.1                      BMS's Optional Termination Rights - BMS shall have an
option to terminate this Agreement by written notice to EDNLP upon an occurrence
of an EDNLP Event of Default that is not cured within any applicable cure
period;
 
19.2                      EDNLP's Optional Termination Rights - EDNLP shall have
an option to terminate this Agreement by written notice to BMS upon an
occurrence of a BMS Event of Default that is not cured within any applicable
cure period.
 
19.3                      Automatic Termination - This Agreement shall be
automatically terminated:
 
(A)           at the expiration of the Term, if the Term of this Agreement is
not extended beyond either the Initial Term or any current Renewal Term;
 
(B)           in the event that either BMS, on the one hand, or EDNLP or
El Dorado on the other hand (collectively, EDNLP Parties) (i) makes an
assignment for the benefit of creditors, becomes insolvent or admits in writing
its inability


- 106-

--------------------------------------------------------------------------------

 
to pay its debts as they become due, files a voluntary petition in bankruptcy or
a petition seeking reorganization, liquidation, dissolution or similar relief
under any law or regulation; (ii) either BMS or one of the EDNLP Parties applies
for, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for itself or any of its property; or (iii) an involuntary bankruptcy
or involuntary insolvency proceeding is commenced by either BMS or either of the
EDNLP Parties and such involuntary bankruptcy or involuntary insolvency
proceeding is not dismissed within ninety (90) days of its commencement.
 
19.4                      Effects of Termination
 
(A)           In the event that (i) the Term of this Agreement is not extended
beyond either the Initial Term or any current Renewal Term, (ii) is terminated
as a result of an EDNLP Event of Default, (iii) is terminated as a result of a
BMS Event of Default or (iv) is automatically terminated pursuant to Section
19.3 hereof, BMS shall pay to EDNLP the appropriate termination fee (as
hereinafter provided); the Project Agreements shall terminate (except as
otherwise provided in Section 7 and in Section 19.4(B) hereof).  In the case of
a termination due to (a) the expiration of the Initial Term or any Renewal Term,
any automatic termination under Section 19.3 hereof, or a BMS Event of Default,
BMS shall pay to EDNLP the Expiration Termination Fee; and (b) an EDNLP Event of
Default, BMS shall pay to EDNLP the EDNLP Default Termination Fee.  


- 107-

--------------------------------------------------------------------------------

 
EDNLP's interest in and title to the assets comprising the EDNLP Net Book Value
shall be transferred to BMS upon payment to EDNLP of the Expiration Termination
Fee or the EDNLP Default Termination Fee, whichever is applicable.
 
(B)           The termination contemplated by this Section 19 shall be
conditioned upon and subject to the receipt of any necessary regulatory
approvals,
including without limitation the expiration of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (if
applicable), and any necessary approvals under the Exon-Florio Act, as amended
(if applicable).  At the termination, subject to payment of the Expiration
Termination Fee to EDNLP by BMS, EDNLP shall take all action necessary (in the
sole discretion of BMS and its counsel) to transfer its interest in the assets
comprising the EDNLP Net Book Value to BMS free and clear of any and all liens,
encumbrances and liabilities (direct, contingent and otherwise).  The rights and
obligations set forth in Section 7, rights set forth in Section 18, the
obligations set forth in this Section 19, and the indemnification obligations
contained in Section 20 and elsewhere in the Project Agreements shall survive
any termination or expiration of the Project Agreements, and the payment of the
Expiration Termination Fee or the EDNLP Default Termination Fee shall be subject
to offset by either party for damages otherwise recoverable by the respective
party hereunder as applicable.


- 108-

--------------------------------------------------------------------------------

 
(C)           Upon termination of this Agreement pursuant to this Section 19 or
exercise of the Right of First Refusal pursuant to Section 23 hereof, the
nondefaulting party or parties shall be entitled to recover from the defaulting
party or parties, in addition to all other sums due and payable by the
defaulting party or parties hereunder, all expenses incurred in enforcing this
Agreement, including without limitation, all reasonable attorneys' fees and
out-of-pocket litigation expenses.  Termination of this Agreement for any cause
whatsoever shall not interfere with, affect or prevent the collection by the
nondefaulting party or parties of any and all sums of money accrued hereunder or
otherwise due to the nondefaulting party or parties prior to the date such
termination becomes effective.  Termination of this Agreement for any reason
shall not relieve the defaulting party or parties of any of its or their
unfulfilled obligations under this Agreement, including, without limitation, its
or their indemnification obligations hereunder.
 
(D) Upon notification of termination or upon impending expiration of the
Agreement, EDNLP shall provide BMS employees with all necessary information and
knowledge required to operate the Nitric Acid Facility prior to the effective
date of the termination or expiration of the Agreement.
 
(E)  Notwithstanding anything seemingly to the contrary herein, Section 7 of
this Agreement and provisions


- 109-

--------------------------------------------------------------------------------

 
relating thereto shall not be terminated and shall survive until twenty (20)
years after the Commencement Date of this Agreement.


SECTION 20:  INDEMNIFICATION


20.1                      EDNLP Indemnification
 
(A)           EDNLP shall indemnify, defend and save BMS and its Affiliates
harmless from and against any and all claims, actions, obligations, suits,
damages (whether direct, actual, special, consequential or otherwise, but
excluding lost profits), fines, penalties, losses, costs, liabilities and
expenses, including, without limitation, reasonable attorneys' fees,
out-of-pocket litigation expenses and other costs incurred by, asserted against
or awarded against BMS or its Affiliates to the extent such claims or damages
arise, directly or indirectly, from, or are related in any way to, EDNLP’s or
its subcontractors’ performance of the obligations contained herein, including
claims made in connection with (i) any negligence or misconduct on the part of
EDNLP or its officers, employees, agents, invitees or contractors, (ii) any
bodily injury, loss of life, personal injury or death to persons or damage to
property occurring in or on the Nitric Acid Facility not attributable, in whole
or in part, to the negligence or intentional misconduct of the party seeking to
be indemnified, (iii) any breach by EDNLP of any Environmental, Health and
Safety Law, any Spill or the remediation, abatement, containment, clean-up,
disposal or


- 110 -

--------------------------------------------------------------------------------

 
response costs associated with environmental conditions at the Bayer Baytown
Plant or the Nitric Acid Facility caused by EDNLP, (iv) any failure by EDNLP to
observe or comply with any applicable Laws , or (v)  a breach of any other EDNLP
covenant or agreement hereunder or under any of the Project Agreements,
provided, however, that until the occurrence of an EDNLP Event of Default:
(a) BMS's remedy for EDNLP's failure to supply Nitric Acid is expressly limited
to the difference between all costs associated with the procurement of
substitute nitric acid and the Variable Costs Component and (b) BMS's remedy for
off-specification nitric acid is expressly limited to actual damages.
 
(B)           If EDNLP's indemnification obligations under Section 20.1(A)
hereof arise or result from EDNLP's sole negligence, EDNLP shall (subject to any
limitations set forth in Section 20.1(A) hereof) remain entirely responsible for
the results and consequences of its sole negligence, and if EDNLP's
indemnification obligations under Section 20.1(A) hereof arise or result from
joint or concurrent negligence of more than one party, EDNLP shall be
responsible (subject to any limitations set forth in Section 20.1(A) hereof) for
only that portion of the claim, loss, damage, cost or expense caused by the
negligence of EDNLP, EDNLP's agents or employees, subcontractors retained by
EDNLP or agents or employees of such subcontractors.


- 111 -

--------------------------------------------------------------------------------

 
In all other cases, all remedies under Section 18 hereof and at law and equity
are available to BMS.
 
20.2                      BMS Indemnification
 
(A)           BMS shall indemnify, defend and save EDNLP and its Affiliates
harmless from and against any and all claims, actions, obligations, suits,
damages (whether direct, actual, special, consequential or otherwise, but
excluding lost profits), fines, penalties, losses, costs, liabilities and
expenses, including, without limitation, reasonable attorneys' fees,
out-of-pocket litigation expenses and other costs incurred by, asserted against
or awarded against EDNLP or its Affiliates to the extent such claims or damages
arise, directly or indirectly, from, or are related in any way to, BMS’s
performance of the obligations contained herein, including claims made in
connection with (i) any negligence or misconduct on the part of BMS or its
officers, employees, agents, invitees or contractors, (ii) any bodily injury,
loss of life, personal injury or death to persons or damage to property
occurring in or on the Bayer Baytown Plant (other than the Nitric Acid Facility)
not attributable, in whole or in part, to the negligence or intentional
misconduct of the party seeking to be indemnified, (iii) any breach by BMS of
any Environmental, Health and Safety Law or any Spill or the remediation,
abatement, containment, clean-up, disposal or response costs associated with
environmental conditions at the Bayer Baytown Plant or the


- 112 -

--------------------------------------------------------------------------------

 
Nitric Acid Facility caused by BMS, (iv) any failure by BMS to observe or comply
with any applicable laws or government rules or regulations or (v) a breach of
any other BMS covenant or agreement hereunder or any of the Project Agreements,
provided, however, that until the occurrence of a BMS Event of Default, EDNLP's
remedy for BMS's failure to provide Ammonia, Utilities or Services is expressly
limited to the difference between all costs associated with the purchase of
substitute ammonia, utilities or services, as the case may be, and the price of
Ammonia, Utilities or Services, as the case may be, under the Project
Agreements.
 
(B)           If BMS's indemnification obligations under Section 20.2(A) hereof
arise or result from BMS's sole negligence, BMS shall (subject to any
limitations set forth in Section 20.2(A) hereof) remain entirely responsible for
the results and consequences of its sole negligence, and if BMS's
indemnification obligations under Section 20.2(A) hereof arise or result from
joint or concurrent negligence of more than one party, BMS shall be responsible
(subject to any limitations set forth in Section 20.2(A) hereof) for that
portion of the claim, loss, damage, cost or expense caused by the negligence of
BMS, BMS's agents or employees, subcontractors retained by BMS or agents or
employees of such subcontractors.  In all other cases, all remedies under
Section 18 hereof and at law and equity are available to EDNLP.


- 113 -

--------------------------------------------------------------------------------

 
20.3 Indemnification Details - The indemnity, defense, and hold harmless
protections provided under this Section 20 are expressly intended to include,
but are not limited to:
 
(A)           Any and all claims and damages for, on account of, or arising
from, personal injuries, sickness, disease or death actually or allegedly
sustained by any party, its subcontractor, Affiliate, or any third party.  The
parties hereby expressly waive, for purposes of the indemnity, defense and hold
harmless protections provided under this Section 20, any workers’ compensation
immunity that it would otherwise have under any applicable law from
liability for such personal injury, sickness, disease or death claims related to
any claim brought by the indemnified party or its Affiliates under this
indemnity, defense and hold harmless agreement.  Such waiver of immunity does
not extend to direct claims or damages brought by, or on behalf of, or awarded
to, the indemnifying party’s employees against the indemnified party, but such
waiver is intended to include claims and damages brought by, or on behalf of, or
awarded to, the indemnifying party’s or its subcontractor’s employees against
the indemnified party or its Affiliates.
 
(B) Any and all claims and damages relating in any way to any infringement by
any services or materials provided to either party pursuant to this Agreement of
any patent,


- 114-

--------------------------------------------------------------------------------

 
copyright, trade secret or other intellectual property right of any person or
entity.
 
(C)  Any and all claims and damages for, on account of, or arising from,
property damage actually or allegedly sustained by any third party or party, its
subcontractors, or their Affiliates.
 
The indemnifying party agrees to attempt in good faith to timely, amicably and
fully settle all claims or damages asserted or awarded against the indemnified
party and that may be covered by this Section 20 such that the indemnified party
and its Affiliates are fully protected from and against any subsequent claims
and damages asserted by the same claimant.
 
The indemnifying party’s indemnity obligations as set forth herein shall not be
limited by any limitation on the amount or type of damages, benefits or
compensation payable by or for the indemnifying party under Worker’s
Compensation Acts, Disability Benefit Acts or other employee benefit acts on
account of claims against the indemnified party or its Affiliates by an employee
of the indemnifying party or anyone employed directly or indirectly by the
indemnifying party or anyone for whose acts the indemnifying party may be
liable.  In no event shall the indemnifying party’s obligations hereunder be
limited to the extent of any insurance available to or provided by the
indemnifying party.


- 115-

--------------------------------------------------------------------------------

 
The indemnifying party’s duty to indemnify, defend and hold harmless the
indemnified party and its Affiliates under this Section 20 shall survive the
termination of the Agreement for a period of two years.  The indemnified party
rights to indemnity, defense and hold harmless protections under this Section 20
are cumulative of, and are provided by the indemnifying party without prejudice
to, any other rights or remedies available to the indemnified party or its
Affiliates.
 
20.4                      Notice of Proceedings - The indemnitee shall give the
indemnitor notice of any suit, proceeding or action (whether pending or
threatened) commenced by any party which could give rise to damages under this
Section 20.  Such notice shall be given within thirty (30) days of indemnitee's
discovery or receipt of such matter (but the failure to notify within such time
period shall not rescind the indemnitor's duty to indemnify but shall only
reduce the amount of the indemnification amount to the extent that the
indemnifying party is damaged by such delay). The indemnitor shall then have the
option, at its own cost and expense, to participate in or assume control of such
proceedings by retaining counsel reasonably acceptable to the indemnitee.  If
the indemnitor does not make its election within thirty (30) days of its receipt
of the indemnitee's notice, the indemnitee may proceed with the defense of the
matter and indemnitor shall be bound by the result.


- 116-

--------------------------------------------------------------------------------

 
20.5                      Insurance - Notwithstanding anything contained in this
Section 20 to the contrary, it is the intention of the parties to avail
themselves, to the maximum extent possible, of the proceeds of the insurance
policies required to be maintained pursuant to this Agreement and to the extent
the damages or expenses referenced by this Section 20 are paid by such insurance
policies (including deductibles), this indemnity shall be inapplicable.  To the
extent that a party’s indemnity or liability is greater than the proceeds of the
insurance policies, that party shall be solely responsible for the indemnity or
liability not covered by such insurance policies.
 
SECTION 21:  INJUNCTIVE RELIEF
 
The parties acknowledge that irreparable damage may occur in the event that any
of the material provisions of this Agreement are not performed in accordance
with their specific terms or are otherwise breached and such performance does
not occur or such breach is not cured within the period set forth above.  Each
of the parties therefore agrees that the other parties shall be entitled to an
injunction or injunctions to prevent nonperformance or breach of material
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they are
entitled at law or in equity.
 
SECTION 22:  TERM AND RENEWALS
 


- 117-

--------------------------------------------------------------------------------

 
           22.1                      Initial Term - The Initial Term of this
Agreement shall commence on the Effective Date.
 
22.2                      Renewals - The Term of this Agreement shall be
automatically renewed for five (5) successive Renewal Terms each consisting of
five (5) years unless either BMS or EDNLP has given the other party written
notice of its intention not to renew the Term of this Agreement not less than
twelve (12) and no more than eighteen (18) months before the expiration of the
Initial Term or the current Renewal Term, as the case may be.  If either party
gives such notice, then not more than ninety (90) days nor less than sixty (60)
days before the end of the Term, BMS shall pay to EDNLP the Expiration
Termination Fee and shall terminate this Agreement pursuant to Section 19
hereof.


SECTION 23:  RIGHT OF FIRST REFUSAL
 
23.1(A)  Change of Control Event - Upon the occurrence of a Change of Control
Event, EDNLP shall notify BMS of BMS's option and right to pay the Expiration
Termination Fee and to terminate this Agreement pursuant to Section 19
hereof.  BMS shall have a reasonable amount of time, not to exceed sixty (60)
days, from its receipt of notice of a Change of Control Event to exercise an
option to pay to EDNLP the EDNLP Expiration Termination Fee and to terminate
this Agreement in accordance with Section 19 hereof.


- 118-

--------------------------------------------------------------------------------

 
23.1(B)  Third Party Offer - If EDNLP desires to sell and receives a bona fide
third-party offer to purchase any voting equity securities of EDNLP or the
assets comprising the EDNLP Net Book Value (other than purchases of product in
the ordinary course of business) that EDNLP would like to accept, EDNLP shall
notify BMS of BMS's option and right to pay either the Expiration Termination
Fee or the amount of the third party offer, whichever is lower, and to terminate
this Agreement pursuant to Section 19 hereof (the Right of First Refusal).  BMS
shall have a reasonable amount of time, not to exceed sixty (60) days, from its
receipt of the notice of a bona-fide third party offer to exercise an option to
pay to EDNLP the EDNLP Expiration Termination Fee or the amount of the third
party offer and to terminate this Agreement in accordance with Section 19
hereof.
 
23.2                      Injunctive Relief and Specific Performance - The
parties acknowledge that irreparable damage may occur in the event that any of
the material provisions of this Section 23 are not performed in accordance with
their specific terms or are otherwise breached and such performance does not
occur or such breach is not cured within the period set forth above.  Each of
the parties therefore agrees that the other party will be entitled to an
injunction or injunctions to prevent nonperformance or breach of material
provisions of this Section 23 and to enforce specifically the terms and
provisions


- 119-

--------------------------------------------------------------------------------

 
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.


SECTION 24:  DISPUTE RESOLUTION
 
24.1                      General - Unless otherwise provided herein or in the
Project Agreements, any dispute arising hereunder or under the Project
Agreements shall be resolved in the manner specified in this Section 24.
 
24.2                      Dispute Resolution - The parties agree to exercise
reasonable efforts to resolve any dispute promptly and within a reasonable
period of time.  If any such dispute cannot be resolved within fifteen (15)
Business Days, either party shall have the right to notify the other party that
it wishes to convene a personal meeting between the senior management of BMS and
the senior management of EDNLP.  Such meeting shall take place within fifteen
(15) Business Days of the delivery of such notice.  The representatives of the
parties shall then meet and attempt in good faith to resolve the subject
dispute.  If such attempt is unsuccessful, either party may proceed to litigate
the matter at issue.  Any such negotiation or series of negotiations shall be
maintained as confidential by the parties and the parties covenant that they
shall not disclose (other than to their respective Affiliates) either the
existence of such proceedings or the content thereof to any other party without
the express written consent of the opposite party.  Any


- 120 -

--------------------------------------------------------------------------------

 
participation in or initiation of such discussions shall not be deemed to be an
admission of liability and no statement made or provided in or related to such
negotiations shall be construed as a statement against interest or otherwise
disclosed or used in any proceeding involving the parties.
 
24.3                      Commencement of Legal Actions - In the absence of
irreparable harm or material damages, the parties agree that no party shall be
entitled to commence any legal action to resolve any dispute hereunder prior to
the completion of the procedures specified in Section 24.2 hereof.  If a party
declines or fails to participate in the meeting contemplated by Section 24.2
hereof, the other party shall be entitled to request any court of competent
jurisdiction to grant a stay of litigation while the parties attempt to settle
the litigation through this negotiation method.  The party declining to
participate agrees not to oppose such a stay.
 
24.4                      Governing Law - The construction and interpretation of
this Agreement shall be governed by the internal laws of the State of Texas,
without regard to conflicts-of-laws provisions.
 
24.5                      Submission to Jurisdiction - The parties hereto hereby
irrevocably submit to the jurisdiction of the United States District Court
located in Harris County, Texas over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby.  Each party
hereby


- 121 -

--------------------------------------------------------------------------------

 
irrevocably agrees that all claims in respect of such dispute or proceeding
shall be heard and determined in such court.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection that
they may now or hereafter have to the venue of any such dispute brought in such
court, and any defense of inconvenient forum of any dispute under the Project
Agreements.
 
24.6                      Consent to Service of Process - Each of the parties
hereto hereby consents to process being served by either party to this Agreement
in any suit, action or proceeding by mailing of a copy thereof in accordance
with the provisions of Section 30 hereof.
 
SECTION 25:  ENTIRE AGREEMENT
 
This Agreement, the Technology Agreement,  and the Confidentiality Agreements
together with all the amendments thereto and the schedules attached hereto and
thereto, contain the entire understanding of the parties and supersede any prior
understanding and agreements among them respecting the subject matter hereof and
thereof.  There are no agreements, arrangements or understandings, oral or
written, between and among the parties hereto relating to the subject matter of
this Agreement and the other Project Agreements that are not set forth or
expressly referred to herein or therein.


SECTION 26:  MODIFICATION


- 122 -

--------------------------------------------------------------------------------

 
This Agreement shall not be modified or amended, except by written instrument
executed by the duly authorized officers of the parties hereto.
 
SECTION 27:  PAYMENTS
 
All amounts payable hereunder shall be paid in lawful money of the United States
on a net fifteen (15) day basis, with interest to accrue thereafter at a rate
equal to the prime rate charged by Citibank, N.A.  The acceptance by either
party of bank drafts, checks or other media of payment will be subject to
immediate collection of the full face amount thereof and the payment shall not
be deemed to have been paid until actually received in cash by the respective
party, except that no interest shall be charged after receipt of any bank
drafts, checks or other media of payment that is collected in cash in the
ordinary course of business and without unusual delay.


SECTION 28:  DEMURRAGE
 
BMS or EDNLP shall unload and release all transportation equipment promptly to
minimize demurrage or other out-of-pocket expense resulting from delivery.  The
amount of any demurrage or out-of-pocket expense resulting to either party from
the other party's delay in unloading or releasing transportation equipment will
be paid by the responsible party.
 
SECTION 29:  COOPERATION
 
- 123 -

--------------------------------------------------------------------------------

 
The parties hereto shall cooperate and take all such reasonable and necessary
actions required to achieve the stated purposes of the Project Agreements during
the Term hereof. EDNLP shall use reasonable efforts to optimize the total cost
for operation of the Nitric Acid Facility, taking into account various operating
parameters, including without limitation the value of steam, the required
production rates, and ambient conditions.  EDNLP shall consult with BMS on its
operating plans at least quarterly to manage total Nitric Acid costs to
BMS.  The parties acknowledge that operating the Nitric Acid Facility at higher
production rates may result in lower yields.  If this were to occur, the parties
shall meet to resolve any concerns.


SECTION 30:  NOTICES
 
Any notice, communication or statement required or permitted to be given
hereunder shall be in writing and deemed to be sufficiently given when delivered
in person, or on the second Business Day following the date of transmission by
U.S. certified or registered mail, return receipt requested, or on the Business
Day following the date of transmission by overnight courier to the address of
the respective party below:
 
 
 
Bayer MaterialScience LLC

 
100 Bayer Road

 
Pittsburgh, Pennsylvania 15205-9741

 
Attn:
Vice President, Procurement



 
Bayer MaterialScience LLC

 
8500 West Bay Road

 
Baytown, Texas  77520

 
Attn:  Head of Basic Chemicals Production

 
 
- 124 -

--------------------------------------------------------------------------------

 

 
 
El Dorado Nitrogen, L.P.

16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107
Attn:  President


El Dorado Chemical Company
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107
Attn:                                President


 
and:
LSB Industries, Inc.

16 South Pennsylvania Avenue
Oklahoma City, Oklahoma  73107
Attn:  General Counsel


Either party may, by notice given as aforesaid, change its address or its party
that receives notices for all subsequent notices.






SECTION 31:  BINDING AGREEMENT
 
This Agreement shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the parties hereto, as the case may be, and
may not be terminated, modified, changed or amended, except by a written
instrument signed by the party to be charged.


SECTION 32:  WAIVER
 
No waiver by BMS or EDNLP of any default or breach of any covenant, condition or
stipulation herein shall be treated as a waiver of any subsequent default, or
breach of the same or any other covenant, condition or stipulation hereof.
 
- 125 -

--------------------------------------------------------------------------------

 

SECTION 33:  CONSTRUCTION
 
The singular form of any word used herein shall include the plural, and vice
versa.  The use herein of a word of any gender shall include each of the
masculine, feminine and neuter genders.  The headings or titles of the several
sections and paragraphs of this Agreement are for convenience only.  They shall
not affect the meaning, construction or effect of the provisions hereof and do
not constitute a part of this Agreement.
 
Nothing contained in or done pursuant to this Agreement or any of the other
Project Agreements shall be deemed or construed by the parties hereto, or by any
third party, to create the relationship of principal and agent, partnership,
joint venture or any association whatsoever between BMS and EDNLP.  It is
expressly understood and agreed that no provisions contained in this Agreement,
nor any act or acts of the parties hereto, shall be deemed to create any agency,
partnership or joint venture relationship between BMS and EDNLP.


SECTION 34:  COUNTERPARTS
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together constitute one
instrument.


SECTION 35:  ASSIGNMENT
 
- 126 -

--------------------------------------------------------------------------------

 
EDNLP may not assign its respective rights and obligations under the Project
Agreements to any other party without first obtaining the express written
consent of BMS, which consent may be granted or withheld by BMS in its sole
discretion; provided, however that upon the termination or expiration of this
Agreement, EDNLP may assign its rights and obligations under Section 7 of this
Agreement without restriction.


SECTION 36:  AUDIT RIGHTS
 
Each calculation, adjustment, payment or estimate made pursuant to the Project
Agreements shall be supported by appropriate work papers and background data and
shall be made in conformity with GAAP.  Each party shall have the right, at its
own expense, to employ a firm of independent certified public accountants to
conduct an audit of any adjustment or calculation made pursuant to the Project
Agreements.  Such auditors shall execute agreements of confidentiality
reasonably acceptable to both parties, approval of the form of which shall not
be unreasonably withheld.  The parties agree that they shall exercise
reasonable, good faith efforts from time to time throughout the Term in an
effort to minimize the administrative and accounting burdens on one another that
may be occasioned by the application of this Section 36.
 
SECTION 37:  GUARANTY
 
- 127 -

--------------------------------------------------------------------------------

 
The Guarantor hereby unconditionally guarantees the full and faithful
performance by EDNLP of all of the terms, provisions, representations,
warranties and obligations of EDNLP pursuant to the Project Agreements,
including without limitation the indemnification and remedial provisions of the
Project Agreements.  The Guarantor further agrees that BMS may, without notice
to or further assent of the Guarantor, and without in any way releasing or
impairing the obligations of the Guarantor hereunder (i) waive compliance with,
or any default under, the Project Agreements; (ii) modify or amend any
provisions of the Project Agreements with the written consent of EDNLP only;
(iii) grant extensions or renewals of any of the obligations of EDNLP; and (iv)
in all respects deal with EDNLP as if this guaranty were not in effect.  The
obligations of the Guarantor under this guaranty shall remain in force
notwithstanding any event that would, in the absence of this clause, result in
the release or discharge by operation of law of the Guarantor from the
performance of its obligations hereunder.  The liability of the Guarantor under
this guaranty to BMS shall be a guaranty of performance and of payment, not
merely a guaranty of collection, and the liability of the Guarantor under this
guaranty shall not be contingent upon the exercise by BMS of any right it may
have in respect of the Guarantor.  This guaranty obligation is not intended to
and shall not release or extinguish any obligations of EDNLP to BMS.  The
provisions of this Section 37 are not
 
- 128 -

--------------------------------------------------------------------------------

 
intended to create and shall not create or impose any obligations on the
Guarantor in favor of any third party, the provisions of this Section 37 being
only for the benefit of BMS.


SECTION 38:  FORCE MAJEURE
 
Upon the occurrence of a Force Majeure Event, the obligations of the parties
shall be suspended pending removal, termination or cure of the Force Majeure
Event, except the obligation to make payments due under this Agreement.  This
Section 38 shall apply to all provisions, terms and conditions of this
Agreement, notwithstanding anything seemingly to the contrary herein.


SECTION 39:  CONTROLLING AGREEMENT
 
To the extent any of the Project Agreements contain conflicting provisions, the
terms of this Agreement shall control.
IN WITNESS WHEREOF, the undersigned have executed this Nitric Acid Supply,
Operating and Maintenance Agreement effective as of the date first above
written.


BAYER MATERIALSCIENCE LLC






By:   /s/ Gregory S. Babe                  


Name:
Gregory S. Babe                                         

Title:   President and
CEO                                                                        
 
- 129 -

--------------------------------------------------------------------------------

 

 
EL DORADO NITROGEN, L.P.






By:  /s/ Anne O.
Rendon                                                                                


Name:  Anne O.
Rendon                                                                                 


Title:   President of the General Partner of El Dorado Nitrogen, LP,
    El Dorado Acid
LLC                                                                


- 130 -

--------------------------------------------------------------------------------

 

El Dorado Chemical Company executes this Nitric Acid Supply, Operating and
Maintenance Agreement solely for purposes of the representations, warranties and
covenants set forth in Section 9.2 hereof, the provisions of Section 18.4
hereof, the guaranty set forth in Section 37 hereof and the Back-up Supply Plan
attached hereto as Exhibit B.


EL DORADO CHEMICAL COMPANY






By:  /s/ Tony M.
Shelby                                                                               


                                                      Name:Tony M. Shelby    


                                                      Title:
                                    Vice President        
- 131 -

--------------------------------------------------------------------------------

 

EXHIBIT A
SITE DATA




1.1  Location and Site Data


Plant Location:
Baytown, Texas, on portion of Block 12C



Typical Climatological Data:


Height above sea level
23 feet
Minimum Winter temperature
17° F
Maximum summer temperature
102° F
Design air temperature for aircooled exchangers
105° F
Direction of Prevailing Winds
S/SE
Design max. wind strength
125 mph for the absorber column; others per 1995 Code
Design max. rainfall intensity
2.5 inches/hour





1.2  Product Storage


BMS requires storage tanks to have secondary containment for product
storage.  Tanks provide 4900 tons (100 percent acid basis) days storage at plant
capacity.  EDNLP shall include product pumps and necessary piping to
users.  EDNLP shall also provide acid piping to battery limits with a separate
metering station for nitration and mononitrobenzene (MNB).




1.3  Civil Engineering Information


Refer to Fugro-McClelland (Southwest), Inc. report of August 29, 1996.  The
piling on all absorbers is no lower than thirty-two feet (32') below mean sea
level assuming a grade of at least 23' above mean sea level.  IF EDNLP requires
any additional soil investigation, EDNLP shall arrange for the performance of
such investigations and shall bear the cost of the same.  BMS requests one copy
of any soil investigation done by EDNLP.


1.4           Metes And Bounds Description


Tract I


Field notes of a 2.755 acre tract of land situated in the Christian Smith
League, Abstract No. 22, Chambers County, Texas, and being out of and a part of
the following tracts of land:


 
1.
A called 45.837 acre tract of land conveyed to Mobay Chemical Company by Sidney
S. McClendon III, Trustee by

 
 
- 132 -

--------------------------------------------------------------------------------

 
deed dated March 10, 1970 and recorded in Volume 313 at page 345 of the Deed
Records of Chambers Country, Texas.

 
2.
A called 286.359 acre tract of land conveyed to Mobay Chemical Company by Sidney
S. McClendon III, Trustee by deed dated March 10, 1970 and recorded in Volume
313 at page 340 of the Deed Records of Chambers Country, Texas.



This 2.755 acre tract of land is more particularly described by metes and bounds
as follows, to-wit:


Note:  All bearings are Lambert Grid Bearings and all coordinates refer to the
State Plane Coordinate System, South Central Zone, as defined by Article 5300A
of the revised civil statutes of the State of Texas.  Scale factor equal
0.9998961.  Lambert Grid bearings to plant bearings -12 Deg 31 Min 34 Sec in the
northwest and southeast quadrant, +12 Deg 31 Min 34 Sec in the Northeast and
Southwest Quadrant.  Reference is made to plat of even date accompanying this
description.


Commencing at the Northeast corner of said 45.837 acres, the Northwest corner of
said 286.359 acres, and in the South line of a 166.443 acre tract of land
conveyed to Mobay Chemical Company by Sidney S. McClendon III, Trustee by deed
dated January 4, 1974, and recorded in Volume 352 at Page 148 of the Deed
Records of Chambers County, Texas, having a State Plan Coordinate System value
of X equal 3,297,676.49 and Y equal 725,015.83.


Thence South 34 Deg 28 Min 15 Sec West across said 45.837 acres a distance of
706.72 feet to a ½ inch iron rod set for the Northwest corner of this tract of
land, and in the centerline of a 50 foot road right of way, said corner being
the Place of Beginning.  This corner has a State Plane Coordinate System Value
of X equal 3,297,276.54 and Y equal 724,433.26, and a Plant Coordinate Value of
N equal 7630 and E equal 7215.


Thence North 77 Deg 28 Min 26 Sec East with the North line of this tract of
land, and across said 45.837 acres a distance of 300.00 feet to a ½ inch iron
rod set for the Northeast corner of this tract of land in the centerline of a 50
foot right of way.


Thence South 12 Deg 31 Min 34 Sec East with the East line of this tract of land,
the centerline of said 50 food road, across said 45.837 acres, and across said
286.359 acres a distance of 400.000 feet to a ½ inch iron rod set for the
Southeast corner of this tract of land.


Thence South 77 Deg 28 Min 26 Sec West with the South line of this tract of
land, and across said 286.359 acres a distance of 300 feet to a ½ inch iron rod
set for the Southwest corner of this tract of land, and in the centerline of
said 50 foot road.


Thence North 12 Deg 31 Min 34 Sec West with the West line of this tract of land,
the centerline of said 50 foot road, across said 45.837 acres, and across said
286.359 acres a distance of
 
- 133 -

--------------------------------------------------------------------------------

 
400.000 feet to the Place of Beginning, containing within said boundaries 2.755
acres of land.


1.5  Nameplate Capacity


The Nitric Acid Facility has a nameplate capacity of 443,000 short tons (100%
basis) per year.
 
- 134 -

--------------------------------------------------------------------------------

 

EXHIBIT B




BACK-UP SUPPLY PLAN


SUPPLY FOR OUTAGES, Start-Ups, or Shortfalls up to the Total Estimates


ASSUMPTIONS:
 
·
In the event of a planned outage, beginning storage at minimum level of 95%
capacity, 4750 tons (100% basis)



 
·
Storage capacity of 5000 tons (100% basis)



 
·
During an outage, BMS usage rate does not exceed BMS nameplate consumption
(approximately 1,200 tons per day)



Note 1:
EDNLP shall invoice BMS for all costs incurred in the delivery of Nitric Acid
hereunder.  If the outage is caused by BMS, the price for Nitric Acid shipped
from the El Dorado, Arkansas plant shall be the actual delivered cost of El
Dorado ammonia in the nitric acid for the month in which the nitric acid was
shipped, plus the average conversion fee paid by El Dorado’s other nitric acid
customers, plus the actual freight charges incurred by El Dorado or EDNLP, as
applicable.  If the outage is caused by EDNLP, the price for Nitric Acid shipped
from the El Dorado, Arkansas plant shall be the then-current price for Nitric
Acid shipped to BMS under the Nitric Acid Supply, Operating and Maintenance
Agreement (adjusted for different ammonia costs) plus the applicable
transportation charges.  If the cause of the outage cannot be determined, the
parties will negotiate in good faith a reasonable price for the nitric acid
shipped from El Dorado.



 
When feasible, nitric acid shall be supplied on a swap basis, whether from El
Dorado or a third party.

 
 
All Nitric Acid delivered to BMS shall meet the specifications set forth in
Section 2.2 of the Nitric Acid Supply, Operating and Maintenance



 
 
- 135 -

--------------------------------------------------------------------------------

 

 
 
Agreement. The price for nitric acid shipped from third parties shall be in all
cases the price billed to EDNLP plus the applicable transportation charges.



 
EDNLP will use reasonable efforts to supply Nitric Acid hereunder at the lowest
cost to BMS. Reasonable efforts include supplying BMS with shipments from its El
Dorado, Arkansas facility when product is available, unless the total delivered
cost to BMS of a third party shipment is lower than the total delivered cost
from El Dorado’s facility.  Shipments from third parties must have BMS’s prior
approval.



Note 2:
El Dorado will not hold capacity idle to cover outages; however, any allocation
of nitric acid to downstream products, including any internal production, or
proportionate sales of nitric acid from El Dorado is subject to EDNLP first
providing to BMS a minimum of fifty percent (50%) of BMS’s requirements for
Nitric Acid (50% of BMS’s monthly requirements are currently estimated to be
approximately 18,500 tons) from El Dorado or a combination of nitric acid from
El Dorado and other sources.



Note 3:
The supply plan for an outage is subject to availability of drivers and
transportation equipment suitable for nitric acid services, which EDNLP
currently believes will be available. EDNLP will use its best commercial efforts
to obtain suitable drivers and transportation equipment. Nitric acid that cannot
be delivered due to unavailability of transportation equipment shall not be
included as Production Shortfall.



Note 4:
Subject to the provisions of Note 3 herein and allowing for a phase-in period
(as shown by example below) whereby it may take several days to reach such
delivery requirements, regardless of (1) the cause of an outage; (2) whether an
outage is planned or unplanned; or (3) whether the assumptions stated above
occur in fact, EDNLP is required in the event of an outage to provide BMS a
minimum of fifty percent (50%) of BMS’s monthly requirements of Nitric Acid,
estimated to be approximately 18,500 tons, equivalent to an average of
approximately forty tank trucks per



 
- 136 -

--------------------------------------------------------------------------------

 
 
 
 day.  For further clarification, the parties agree that subject to the phase-in
period (as shown by example below), EDNLP shall provide to BMS a minimum of
one-fourth (¼) of fifty percent (50%) of BMS’s monthly requirements of Nitric
Acid per week for the duration of the outage.

 


 
Example:

Day #
Est. Trucks/ Tons
Daily Use
Ending Inventory

0
0
4300

1
15/ 230
 
600
3930

2
20/ 305
 
600
3635

3
 
30/ 460
 
600
3495

4
40/ 610
 
600
3505

5
40/ 610
 
600
3515



- 137

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
Utilities and Chemical Additives Supplied by BMS




(A) - Water


Plant water:
The Coastal Water Authority supplies raw water to the Bayer Baytown Plant
through the canal which runs to the east of the site.  This water flows either
directly to the south plant water system or to one of two 7.5 million gallon
reservoirs at the east plant water system.  The reservoirs provide both reserve
capacity for the fire water system and storage of raw water to be processed in
the east plant water system.  At both plant water systems, the raw water is
chemically treated prior to being introduced into the systems’ clarifiers.  The
clarified water is then sent through a set of sand filters.  The sand filter
effluent is stored in either a 1 million gallon tank at the south system or a
1.5 million gallon storage tank at the east system. Under normal operations,
plant water is distributed to the site at approximately 135 PSIG.


Typical EDNLP monthly volume is estimated to be 20 million gallons at an average
rate of approximately 450 gallons per minute.  The EDNLP water consumption shall
not exceed a maximum rate of 870 gallons per minute.  The maximum plant water
system pressure (system design pressure) is 145 PSIG.


Demineralized water:
Plant water is initially run across one of four carbon beds to reduce organics
and improve turbidity.  The filtered water then travels through one of four
demineralized water trains.  With each train, the filtered water is first sent
across the cation exchanger where the positive ions are removed.  The
decationized water then flows across the anion exchanger where the negative ions
are removed.  Train 4 utilizes a decarbonator (removes CO2) prior to a series of
weak and strong anion beds.  The effluent from the anion bed then travels
through the mix bed exchanger containing both types of resin which produces a
virtually ion free water.  This water is then sent to the 300,000 gallon storage
tank.  Under normal operations, demineralized water is distributed to the site
at approximately 120 PSIG from BMS Environmental Control Department and
Utilities (ECDU).  The Chlor Alkali unit also exports on average approximately
350 to 400 gallons per minute of demineralized water into the plant supply
system.
 
The normal maximum EDNLP consumption rate is 40 gallons per
minute.  Demineralized water can also back up the boiler feed water supply.  The
maximum demineralized water pressure (system design pressure) is 140 psig.
 
In the event BMS cannot provide boiler feed water meeting the specifications and
quantities specified, EDNLP shall be entitled to use demineralized water for
makeup up to a maximum quantity of 275 gallons per minute, subject, however, to
reasonable allocation among
 
 
 

--------------------------------------------------------------------------------

 
BMS and its guest facilities in the event of a shortage of such demineralized
water.
 


Fire water:
The Bayer Baytown Plant’s fire water system is supplied from two locations at
the site (east or west).  At the east system, raw water from the site’s
reservoirs is supplied to a combination of diesel and electric motor driven
pumps.  These pumps supply the main system header, which encompasses the entire
site.  Pressure is maintained in this header at approximately 125 PSIG by the
electric "jockey" pump.  A decrease in the header pressure will automatically
start the diesel fire water pumps. An emergency fire water reserve of
approximately 2.4 million gallons is maintained at the east system.  The west
system has a dedicated 2.0 million gallon capacity when at normal operating
level.  This system is equipped with an electric motor driven "jockey" pump to
maintain header pressure.  The west system also has two diesel driven fire water
pumps to maintain system pressures in the event of a loss of power to the area.


BMS will supply fire water to the Battery Limits of the Nitric Acid Facility at
a sufficient pressure and flow rate to meet EDNLP design and insurance
requirements of the Nitric Acid Facility.


Potable water:
The Bayer Baytown Plant receives potable water through of a 12-inch diameter
header from the City of Baytown.  Under normal operations, the potable water is
distributed at approximately 100 PSIG using one of the two booster pumps
equipped with variable speed drives.  During freeze precautions the larger of
the two potable water booster pumps is used to meet demand at approximately 135
PSIG.  In the event of an electrical failure, the emergency potable water diesel
pump will automatically start to maintain system pressures.  Potable water is to
be used exclusively to supply safety showers, eye wash stations, and routine
potable water needs in the plant.


Typical monthly volume is estimated to be approximately 5,000 gallons. Potable
water consumption shall not exceed a maximum monthly rate of 20,000
gallons.  Potable water shall meet the minimum municipal guidelines.  The
maximum pressure (system design pressure) is 150 PSIG.
 
Boiler feed water:
The condensate returned from the steam users at the site is collected in one of
two drums where flash steam is recovered.  The condensate is then sent to a
deaerator where the recovered flash steam is used to strip the non-condensable
gases and heat the water to its saturation point.  Chemicals are added at this
point to remove the remaining oxygen and limit system piping corrosion.  Under
normal operations boiler feed water supply to EDNLP operates in the range from
150 to 230 PSIG.  The boiler feed water system design pressure is 230 PSIG.


 
 

--------------------------------------------------------------------------------

 
(B) Nitrogen:
The Bayer Baytown Plant is supplied from a single supplier through both of the
sites two metering stations (south and east).  The nitrogen from the east
metering station is supplied at approximately 140 PSIG to the site.  Nitrogen
from the south metering station is supplied at both 140 PSIG and approximately
400 PSIG.  The 400 PSIG nitrogen system is to be used solely for the site’s
emergency shutdown systems.


The continuous usage is estimated to be minor.  Monthly volume on an
intermittent basis is approximately 15,000 - 25,000 SCF.  The maximum pressure
(system design pressure) is 150 PSIG for the 140 PSIG system.


C)Instrument/plant air:
Plant and instrument air is supplied to the Bayer Baytown Plant via five air
compressors operated in parallel at one of two locations (west and north
systems).  At the west air system, the compressed air from any of the three
compressors in service enters the adjacent air receivers that act as pulsation
dampeners.  The compressed air is then sent through a set of air dryers prior to
being distributed to the plant air or instrument air distribution systems.  The
discharge piping is arranged so that any compressor can feed either air
header.  At the north air system, the compressed air exits one of the two
compressors, then enters the adjacent air dryers.  It is then sent to the
adjacent air receiver prior to being sent to either the plant or instrument air
headers.  Both instrument and plant air are distributed above 90 PSIG and at a
-40 F dew point.  In the event of pressure loss in the instrument air system,
there are two emergency nitrogen connections to supply nitrogen to the
instrument air header and maintain system pressure.


 
Typical volume during truck unloading is estimated to be 300 SCFM. Typical
monthly volume is expected to be 1.5 - 2.5 million SCF at an average rate of
approximately 50 SCFM.  The maximum plant/instrument air pressure (system design
pressure) is 120 PSIG.
 
During the plant start-up, plant air must be used to seal the compressor train
until minimum governor speed is reached. Plant air consumption shall not exceed
a maximum rate of 700 SCFM during process start-up.


(D)Steam:
Steam at the Bayer Baytown Plant is supplied at three pressures (720 PSIG, 630
PSIG, and 150 PSIG).  The majority of 720 PSIG steam is supplied to the site by
the Calpine Cogeneration Unit located on the north side of the site.  Typically,
the steam supplied by this unit is letdown through the site’s letdown stations
for use by the production units.  The 630 PSIG steam is supplied either through
one of the two 720 PSIG to 630 PSIG steam letdown stations or produced by one of
the site’s waste heat boilers.  The letdown stations operate on pressure control
and supply 630 PSIG steam as needed to satisfy production demands.  The site’s
150 PSIG steam is supplied through one of the two
 
 
 

--------------------------------------------------------------------------------

 
630 PSIG to 150 PSIG steam letdown stations or one of the site’s waste heat
boilers.


Except for each start-up and shutdown of the Nitric Acid Facility, during normal
operation EDNLP will not consume steam from BMS.  EDNLP shall export
approximately 30,000 to 60,000 pounds of steam per hour to BMS.  The EDNLP
export steam pressure will be adequate to supply the site 630 PSIG steam
system.  All steam treatment must be compatible with the BMS steam treatment
system.
 
(E) Natural gas:
Natural gas to Bayer Baytown Plant is supplied by a primary and secondary
supplier at each of the site’s two metering stations.  Natural gas from the
primary supplier is distributed to the site from both the east and south
metering stations at approximately 90 PSIG.  The secondary supplier is used
solely as a back-up at the south metering station and will automatically begin
supplying gas if the system’s pressures fall below 80 PSIG.


No natural gas is consumed in the nitric acid manufacturing process.  Natural
gas may be used in the laboratory or in the offices and buildings for heat and
air conditioning.  Natural gas consumption is estimated to average less than 1
SCFM.


(F) Chlorine
Chlorine is used for water treatment at the cooling tower.  Based on the
anticipated blowdown rate, chlorine consumption will average 100 pounds per day,
with a peak consumption of 170 pounds per day.  The chlorine will be standard
commercial grade with a minimum of 99.5% chlorine by weight. The maximum
chlorine supply pressure (system design pressure) is 150 PSIG.


(G) 32% caustic (32% NaOH, 32% sodium hydroxide)
32% caustic will be used primarily for neutralization.  Caustic consumption will
average 25-30 pounds per day on a 100% basis with peak consumption of 1,500
pounds per day.  BMS supplies 32% membrane grade caustic solution to EDNLP.  The
maximum supply pressure (system design pressure) is 175 PSIGS.


(H) 98% sulfuric acid
BMS provides 98% sulfuric acid deliveries to EDNLP for the cooling tower via
tank trucks.  Trucks are typically scheduled on Wednesday of each week.  The
supplier monitors the sulfuric acid tank level.  Based on this information 98%
sulfuric acid deliveries are scheduled by BMS as needed.  EDNLP may also contact
the BMS Environmental Control Department and Utilities to be put on the schedule
for the next delivery, at least one day in advance.  Approval of the Certificate
of Analysis is done by the polyurethane quality area prior to delivery to
EDNLP.  At the end of the month, BMS informs EDNLP of the amount of 98% sulfuric
acid delivered during the month.  EDNLP reports this number to the appropriate
accounting department, which is then included in the monthly Variable Cost
Component.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2




AMMONIA


Purchased Anhydrous Ammonia Specification


Ammonia, Anhydrous - Commercial Grade


Properties:


Appearance                                                                               Clear,
colorless Liquid
Oil,
PPM                                                                                 5.0
ppm
Water, weight
%                                                                       0.5%
maximum
Iron (Fe), PPM
1 maximum

Nonvolatile
0.5% maximum

Delivery
Pressure                                                                     200
P.S.I.G.
Delivery Temperature,
expected                                            Ambient
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 3
                   
EDNLP NET BOOK VALUE
(To be completed as of July 1, 2009)
                                               
NBV
 
RETURN
       
NBV1
 
PAYBACK2
 
ON NBV3
                                 
JUL-09
             
AUG-09
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
…
             
JUN-14
                                                 
1
NBV shall mean the capital investments (excluding the Initial Capital
Investment) made by EDNLP related to the Nitric Acid Facility prior to July 1,
2009 less the aggregate amount of all capital costs recovered by EDNLP to
relevant date. See Schedule 7 for a detailed list of assets comprising the EDNLP
Net Book Value at July 1, 2009.
                       
2
NBV Payback shall mean ***
                       
3
Return on NBV shall mean the monthly amount is calculated as:  ***.
                 




 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.

-  -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE  4 – Fixed Costs


El
Dorado                                                                                         Period
                       12
Cost Sharing
Summary                                                                                  Period+
1                   13
December 2007



     
Year to Date
       
Account Number
Description
 
Actual
Baseline Budget
Variance
Sharing
YTD Accrual
 
Adj
Net Balance
(Penalty)
Benefit to EDNC
Fixed Utilities
                   
7230.101
Electricity
 
***
***
***
***
***
 
***
***
***
7230.106
Natural Gas
 
***
***
***
***
***
 
***
***
***
7230.107
Water - Drinking (Potable)
 
***
***
***
***
***
 
***
***
***
7230.108
Nitrogen
 
***
***
***
***
***
 
***
***
***
7320.109
Instrument Air
 
***
***
***
***
***
 
***
***
***
7320.110
Plant Air
 
***
***
***
***
***
 
***
***
***
               
***
     
Allocated and Services
                   
7590.011
Bayer Lab Fee
 
***
***
***
***
***
   
***
***
7590.012
Bayer F.I.E.
 
***
***
***
***
***
   
***
***
6900.004
Medical
 
***
***
***
***
***
   
***
***
8610.000
Management Fees
 
***
***
***
***
***
   
***
***
               
***
     
Salaries
                   
5110.002
Salaries
 
***
***
***
***
***
***
 
***
***
                       
Hourly Labor
                   
4325.001
Wages
 
***
***
***
***
***
   
***
***
5130.001
Clerical – Hourly
 
***
***
***
***
***
   
***
***
4325.002
Shift Premium Hourly
               
***
***
               
***
     
Overtime
                   
5410.000
Hourly Overtime Base and Premium
 
***
***
***
***
***
   
***
***
                       
Travel Expenses
                   
7269.001
ACC Responsible Care
 
***
***
***
***
***
   
***
***
7260.000
Travel
 
***
***
***
***
***
   
***
***
7261.000
Airline
 
***
***
***
***
***
   
***
***
7269.000
Other Travel
 
***
***
***
***
***
   
***
***
7272.000
Meeting & Conferences
 
***
***
***
***
***
   
***
***
7280.001
Other Auto Expense, Car Rental
 
***
***
***
***
***
   
***
***
7262.000
Hotel Expense
 
***
***
***
***
***
   
***
***
7264.000
Taxi, Bus, Train, Limo
 
***
***
***
***
***
   
***
***
7271.000
Meals
 
***
***
***
***
***
   
***
***
               
***
                             
Insurance & Benefits
                   
6220.000
Employee Benefits - Health Benefits
 
***
***
***
***
***
   
***
***
6900.000
Employee Benefits – Other
 
***
***
***
***
***
   
***
***
7510.002
Employment Agencies
 
***
***
***
***
***
   
***
***
7911.000
Recruiting Expense
 
***
***
***
***
***
   
***
***
7912.000
Relocation Expense
 
***
***
***
***
***
   
***
***
6900.001
Tuition Reimbursement
 
***
***
***
***
***
   
***
***
6620.000
Employee Relations
 
***
***
***
***
***
   
***
***
6900.002
Attendance Awards
 
***
***
***
***
***
   
***
***
6900.003
Uniforms
 
***
***
***
***
***
   
***
***
6420.000
Overtime Meals
 
***
***
***
***
***
   
***
***
7930.001
Professional Dues & Memberships
 
***
***
***
***
***
***
 
***
***
                       
Training Expense
                   
6510.000
Training Time (wages)
 
***
***
***
***
***
   
***
***
6510.001
Safety Programs & Training
 
***
***
***
***
***
   
***
***
6510.002
Training Program
 
***
***
***
***
***
***
 
***
***
                       
Workman’s Compensation
                   
6210.000
Workers’ Compensation Insurance
 
***
***
***
***
***
       
8410.000
General Liability Insurance
 
***
***
***
***
***
***
 
***
                     
***
***
Payroll Taxes
                   
6100.000
Employee Benefits - Payroll Taxes
 
***
***
***
***
***
***
 
***
***



(1) Property insurance premiums, including deductibles and retention amounts,
shall be paid directly by BMS. Insurance coverage referenced herein.
(2) The headcount is capped at 5 salaried positions, 9 Process Technicians, 1
Hourly E&I Specialist, and 1 Hourly Administrative person.  Overtime is capped
at 21.5 percent of wages.


 




***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.

 

--------------------------------------------------------------------------------

 




     
Year to Date
       
Account Number
Description
 
Actual
Baseline Budget
Variance
Sharing
YTD Accrual
 
Adj
Net Balance
(Penalty)
Benefit to EDNC
Property Insurance
                   
8430.003
Automobile Insurance
 
***
***
***
***
***
   
***
***
               
***
     
Property Taxes
                   
8510.000
Real Estate & Personal Property Tax
 
***
***
***
***
***
***
 
***
***
8520.000
Franchise Tax
 
***
***
***
***
***
   
***
***
                       
Direct Environmental Expense
                   
7590.100
Non Hazardous/Trash Waste Disposal
 
***
***
***
***
***
   
***
***
7590.101
Permits/Certification - EC
 
***
***
***
***
***
   
***
***
7590.102
Environmental Consultants
 
***
***
***
***
***
   
***
***
7950.002
Trade Relations
 
***
***
***
***
***
   
***
***
7350.101
Instrument Supplies
 
***
***
***
***
***
   
***
***
7590.103
Misc. (Unexpected Cost)
 
***
***
***
***
***
***
 
***
***
                       
Contract Maintenance
                   
7350.000
Repair & Maintenance Work
 
***
***
***
***
***
   
***
***
7350.100
Temporary Personnel
 
***
***
***
***
***
   
***
***
7392.001
Data Processing - Computer/Technical Support
 
***
***
***
***
***
   
***
***
7350.102
Bottled Gases
 
***
***
***
***
***
   
***
***
7350.103
Process Filter Replacements
 
***
***
***
***
***
   
***
***
7350.104
Contract Labor
 
***
***
***
***
***
   
***
***
7350.105
Maint. Contract Labor Supervisory & Occup. Health
 
***
***
***
***
***
   
***
***
7350.106
Contract Drafting
 
***
***
***
***
***
   
***
***
7350.107
Purchased Operating/Maintenance Equipment
 
***
***
***
***
***
   
***
***
7350.108
Repairs & Maintenance - Outside Services
 
***
***
***
***
***
   
***
***
7140.000
Repairs & Maintenance - Materials
 
***
***
***
***
***
   
***
***
7140.100
Gaskets
 
***
***
***
***
***
   
***
***
7140.200
Instrument/Electrical
 
***
***
***
***
***
   
***
***
7140.300
Pipe,Fittings,Etc.
 
***
***
***
***
***
   
***
***
7140.400
Mechanical
 
***
***
***
***
***
   
***
***
7140.500
Tools
 
***
***
***
***
***
   
***
***
7350.109
Repairs & Maintenance - Lab/Office Equip
 
***
***
***
***
***
   
***
***
7350.110
Signs & Line Labeling Maintenance
 
***
***
***
***
***
   
***
***
7350.111
Vehicle Maintenance - Outside Services
 
***
***
***
***
***
   
***
***
7350.112
Operating Maint. - Computer Equip. & Software
 
***
***
***
***
***
   
***
***
7350.113
Administration Maint - Computer Equip & Software
 
***
***
***
***
***
   
***
***
7350.114
Contract Telecommunication Service
 
***
***
***
***
***
   
***
***
7350.115
Maintenance Trailer
 
***
***
***
***
***
   
***
***
7520.001
Outside Janitorial Service
 
***
***
***
***
***
   
***
***
7590.000
Miscellaneous Outside Service
 
***
***
***
***
***
   
***
***
7229.000
Freight – Miscellaneous
 
***
***
***
***
***
   
***
***
7290.100
Catalyst Warehouse Storage & Handling
 
***
***
***
***
***
   
***
***
7350.116
Turnaround Expense
 
***
***
***
***
***
   
***
***
7350.117
Engineering Support Services
 
***
***
***
***
***
   
***
***
 
Experimental Projects / Tests
 
***
***
***
***
***
   
***
***
7290.101
Rotating Equipment Spare Storage
 
***
***
***
***
***
   
***
***
               
***
     
In-Plant Lab Supplies & Equipment
                   
7150.100
Laboratory Supplies
 
***
***
***
***
***
   
***
***
               
***
     
Safety Equipment Upkeep
                   
6430.100
Safety Medical Supplies
 
***
***
***
***
***
   
***
***
6430.101
Safety Shoes
 
***
***
***
***
***
   
***
***
6430.102
Safety Supplies
 
***
***
***
***
***
   
***
***
               
***
     
Office Expenses, Phones, Etc.
                   
7180.001
Stationery & Printing
 
***
***
***
***
***
   
***
***
7180.000
General Office Supplies
 
***
***
***
***
***
   
***
***
7180.100
Blueprinting & Drafting
 
***
***
***
***
***
   
***
***
7181.000
Computer Supplies - Other
 
***
***
***
***
***
   
***
***
7140.002
Janitorial & Housekeeping Supplies
 
***
***
***
***
***
   
***
***
7190.000
Other Supplies & Materials
 
***
***
***
***
***
   
***
***
7181.100
Purchased PC Hardware
 
***
***
***
***
***
   
***
***
7181.101
Purchased PC Software
 
***
***
***
***
***
   
***
***
7180.101
Purchased Office Equipment
 
***
***
***
***
***
   
***
***
7180.102
Purchased Other Hardware
 
***
***
***
***
***
   
***
***
7240.000
Telephone
 
***
***
***
***
***
   
***
***
7241.000
Long Distance
 
***
***
***
***
***
   
***
***
7242.000
Cellular Telephone
 
***
***
***
***
***
   
***
***
7250.000
Postage
 
***
***
***
***
***
   
***
***



 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.

 
 

--------------------------------------------------------------------------------

 




     
Year to Date
       
Account Number
Description
 
Actual
Baseline Budget
Variance
Sharing
YTD Accrual
 
Adj
Net Balance
(Penalty)
Benefit to EDNC
Rental Requirement
                   
8310.000
Automobile Insurance
`
***
***
***
***
***
   
***
***
8311.000
Leased Office Equipment
 
***
***
***
***
***
   
***
***
               
***
     
Plant Vehicle Expense
                   
7280.000
Gas & Oil for Vehicles/Supply Fuel
 
***
***
***
***
***
   
***
***
7281.000
Auto Mileage
 
***
***
***
***
***
   
***
***
               
***
           
***
***
***
 
***
***
 
***
***



(1)  The final total in the Net Balance column is the resulting debit or credit
to BMS
(2)  These pages are intended to be a non-binding example.


 

 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.

 
 

--------------------------------------------------------------------------------

 



QPU Calculation Addendum to Schedule 4 - example months
included.                                                                                                           Non-binding
example
Fixed Utility
Budgeted QPUs/mo
Units
Actual QPU-Jan
Actual QPU-Apr
Actual QPU-Jun
Actual QPU-Jul
Actual QPU-Oct
Totals
Total Budgeted Billing to Bayer included in FCC
         
Natural Gas
***
$/kscf
***
***
***
***
***
***
Potable Water
***
$/kgal
***
***
***
***
***
***
Nitrogen
***
$/k lbs
***
***
***
***
***
***
Instrument Air
***
$/kscf
***
***
***
***
***
***
Plant Air
***
$/kscf
***
***
***
***
***
***
               
$               ***
Bayer Actual $/QPU (variable portion only)
           
Natural Gas
 
kscf
***
***
***
***
***
 
Potable Water
 
k gal
***
***
***
***
***
 
Nitrogen
 
kscf
***
***
***
***
***
 
Instrument Air
 
kscf
***
***
***
***
***
 
Plant Air
 
kscf
***
***
***
***
***
 
Actual QPU Volumes
           
Natural Gas
***
kscf
***
***
***
***
***
 
Potable Water
***
k gal
***
***
***
***
***
 
Nitrogen
***
kscf
***
***
***
***
***
 
Instrument Air
***
kscf
***
***
***
***
***
 
Plant Air
***
kscf
***
***
***
***
***
 
QPU Volume Variance
2007
 
Natural Gas
   
***
***
***
***
***
 
Potable Water
   
***
***
***
***
***
 
Nitrogen
   
***
***
***
***
***
 
Instrument Air
   
***
***
***
***
***
 
Plant Air
   
***
***
***
***
***
 
QPU $$ Volume Variance
2007
Natural Gas
   
***
***
***
***
***
***
Potable Water
   
***
***
***
***
***
***
Nitrogen
   
***
***
***
***
***
***
Instrument Air
   
***
***
***
***
***
***
Plant Air
   
***
***
***
***
***
***
               
$               ***
***% Sharing on Volume Variance
2007
Natural Gas
   
***
***
***
***
***
***
Potable Water
   
***
***
***
***
***
***
Nitrogen
   
***
***
***
***
***
***
Instrument Air
   
***
***
***
***
***
***
Plant Air
   
***
***
***
***
***
***
               
$               ***
Price Variance (***% Pass-through)
2007
Natural Gas
   
***
***
***
***
***
 
Potable Water
   
***
***
***
***
***
 
Nitrogen
   
***
***
***
***
***
 
Instrument Air
   
***
***
***
***
***
 
Plant Air
   
***
***
***
***
***
                   
Price Variance (***% Pass-through)
2007
Natural Gas
   
***
***
***
***
***
***
Potable Water
   
***
***
***
***
***
***
Nitrogen
   
***
***
***
***
***
***
Instrument Air
   
***
***
***
***
***
***
Plant Air
   
***
***
***
***
***
***
                 
Fixed Charge on Instrument and Plant Air, all taken to plant air
       
Budget
$          ***
$
***
***
***
***
***
***
Actual
   
***
***
***
***
***
***
   Difference
 
***
***
***
***
***
***
$               ***
     
2007
       
Sharing Reimbursement Due to (from) Bayer
           
Natural Gas
   
***
***
***
***
***
***
Potable Water
   
***
***
***
***
***
***
Nitrogen
   
***
***
***
***
***
***
Instrument Air
   
***
***
***
***
***
***
Plant Air
   
***
***
***
***
***
***
     
***
***
***
***
***
$               ***

***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5


WASTE


BASIS:


1.
For pH control of Routine Process Waste, Initial Stormwater and Additional
Stormwater, EDNLP will neutralize with caustic soda.

2.
EDNLP will discharge Cooling Tower Blowdown into the Bayer Baytown Plant's
cooling tower blowdown header.

3.
The overhead waste water header backpressure is up to 50 P.S.I.G. during rains.

4.
Normal flow rates below are based on Nitric Acid Facility production of 443,000
short tons of nitric acid (100% basis) a year.

5.
EDNLP will continuously monitor pH and flow to waste water header as well as pH
of Additional Stormwater to BMS's storm sewer.

6.
EDNLP must keep Uncollected Stormwater free of contaminants.

 
Waste Stream
 
Quality
Peak
Flow
Normal
 Flow
Flow to Cooling Tower Blowdown header, gpm
pH range 7.5 - 8.0
138
85
 
Anticipated metal levels:1
Cr 0.013 lb/day
Cu 0.045 lb/day
Ni 0.014 lb/day
Pb 0.007 lb/day
Zn 0.767 lb/day
   
Flow to Waste Water header
     
Routine Process Waste, gpm
  Washdown Water
  Lab Samples
  Process Purges
  Leaks
  Boiler Blowdown
 
 
 
 
 
warranted pH range of 5.0 to 8.0
 
 
 
* Intermittent flow from Waste Water Sump to header when pumping rate is about
100 gpm.
 
 
 
 
150
 
 
 
 
 
 
 
 
 
 
 
15
 
 
 
 
 
 
 
 
Total Flow to Waste Water  header, gpm          
             



______________
1
  Metal levels of this water shall be no more than twice the anticipated metal
levels.

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6


Schedule 6
Variable Cost Billing Worksheet
CLOSING PERIOD March 31 through April 29, 2008


ITEM
   
COST
PER/ITEM
HNO3
Delivered/TONS
MULTIPLIER /
CAP
USAGE
 
Non-binding example
EXTENDED COST
AMMONIA - BAYER CONSUMPTION
               
March INVENTORY
tons/ton hno3
$
***
***
***
***
 
***
April INVENTORY
tons/ton hno3
$
***
***
***
***
tons
***
    Subtotal Ammonia
     
***
 
***
 
***
                 
TRUCKED ACID - PURCHASE PRICE
           
tons
                   
Catalyst/Getter Cost - refining, fabrication, freight, other miscall.
                         
April CATALYST CONSUMPTION post gauze change (Run #16)
           
PLATINUM
troy oz/ton
 
***
***
***
   
***
RHODIUM
troy oz/ton
 
***
***
***
   
***
PALLADIUM
troy oz/ton
 
***
***
***
   
***
         
Gals.
                       
       MATERIAL / UTILITIES / SERVICES       
               
CAUSTIC SODA
$/lb
$
***
***
$
***
lbs
***
CHLORINE
$/lb
$
***
***
$
***
lbs
***
SULFURIC ACID
$/ton
$
***
***
$
***
lbs
***
HYDROGEN PEROXIDE
$/ton
         
lbs
***
LUBE OIL
$/gal
             
LUBE OIL WASTE PROCESSING
$/gal
         
gal
 
LUBE OIL WASTE PROCESSING
$/drum
         
drums
 
HYDROGEN START-UP
tanks/yr
         
scf
 
BOILER FEEDWATER CHEMICALS
$/yr
         
lbs
 
COOLING TOWER CHEMICALS
$/yr
         
lbs
                   
CONDENSATE-VARIABLE
k lbs/ton HNO3
$
***
N/A
 
***
k lbs
$                  ***
CONDENSATE-FIXED
   
***
       
***
                 
ELECTRICITY - VARIABLE
$/kwh
$
***
55000/day max
***
kwh
***
       
measurement conversion/unit cost
     
STEAM START-UP - VARIABLE
$/k LBS
$
***
   
***
k lbs
$                  ***
STEAM START-UP - FIXED
$/month
 
***
     
month
***
                 
WASTE TREATMENT SERVICES - VARIABLE
$/k gal
$
***
   
***
k gal
***
WASTE TREATMENT SERVICES - FIXED
$/month
 
***
       
***
                 
CARBON TREATMENT SERVICES – VARIABLE
 
***
   
***
 
***
CARBON TREATMENT SERVICES - FIXED
   
***
       
***
                 
CWT BLOWDOWN SERVICES - VARIABLE
$/k gal
$
***
   
***
k gal
***
CWT BLOWDOWN SERVICES - FIXED
$/month
 
***
       
***
                 
DEMINERALIZED WATER – VARIABLE
$/k gal
 
***
   
***
k gal
***
DEMINERALIZED WATER – FIXED
$/month
 
***
     
month
***
                 
PLANT WATER - VARIABLE
$/k gal
 
***
   
***
k gal
***
PLANT WATER - FIXED
$/month
 
***
     
month
***
                         
TOTAL VARIABLE COST - April
***
       
LESS VC ALLOCATION TO THIRD PARTY SALES
***
       
ADJUSTED VARIABLE COST – BAYER
 
***
THIRD PARTY SALES
***
     
LESS SEPARATE BILLING
***
       
NET VARIABLE INVOICE - April
***
 
Variable Cost per all tons sold, ex NH3, catalyst:
 
***
       
Bayer per ton cost, ex NH3:
 
***
       
Bayer per ton cost, with NH3:
 
***
   



 


***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST.
 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7



       
AFE Number
EDNLP Net Book Value
Date
Description





To be completed as of July 1, 2009

 
 

--------------------------------------------------------------------------------

 
